Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 15, 2015

BY AND AMONG

MID-AMERICA APARTMENTS, L.P.,

AS BORROWER,

AND

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

KEYBANC CAPITAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

AND

J.P. MORGAN SECURITIES LLC,

AS JOINT LEAD ARRANGERS

AND

PNC BANK, NATIONAL ASSOCIATION AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   §1.    DEFINITIONS AND RULES OF INTERPRETATION.      1   
   §1.1    Definitions      1       §1.2    Rules of Interpretation      26   
§2.    THE CREDIT FACILITY.      27       §2.1    Revolving Credit Loans      27
      §2.2    Facility Fee      28       §2.3    Reduction and Termination of
the Commitments      28       §2.4    Swing Loan Commitment      29       §2.5
   Interest on Loans      32       §2.6    Requests for Revolving Credit Loans
     32       §2.7    Funds for Loans      32       §2.8    Use of Proceeds     
33       §2.9    Letters of Credit      33       §2.10    Increase in Total
Commitment      37       §2.11    Extension of Maturity Date      39       §2.12
   Defaulting Lenders      40    §3.    REPAYMENT OF THE LOANS.      43      
§3.1    Stated Maturity      43       §3.2    Mandatory Prepayments      43   
   §3.3    Optional Prepayments      44       §3.4    Partial Prepayments     
44       §3.5    Effect of Prepayments      44    §4.    CERTAIN GENERAL
PROVISIONS.      44       §4.1    Conversion Options      44       §4.2    Fees
     45       §4.3    Agent’s Fee      45       §4.4    Funds for Payments     
45       §4.5    Computations      50       §4.6    Suspension of LIBOR Rate
Loans      50       §4.7    Illegality      50       §4.8    Additional Interest
     51       §4.9    Additional Costs, Etc.      51       §4.10    Capital
Adequacy      52       §4.11    Breakage Costs      53       §4.12    Default
Interest      53       §4.13    Certificate      53       §4.14    Limitation on
Interest      53       §4.15    Certain Provisions Relating to Increased Costs
     54    §5.    UNSECURED OBLIGATIONS; GUARANTY.      54   

 

i



--------------------------------------------------------------------------------

   §5.1    Unsecured Obligations      54       §5.2    Guarantors      55      
§5.3    Release of a Guarantor      55    §6.    REPRESENTATIONS AND WARRANTIES.
     56       §6.1    Corporate Authority, Etc.      56       §6.2   
Governmental Approvals      57       §6.3    Title to Properties      57      
§6.4    Financial Statements      57       §6.5    No Material Changes      58
      §6.6    Franchises, Patents, Copyrights, Etc.      58       §6.7   
Litigation      58       §6.8    No Material Adverse Contracts, Etc.      58   
   §6.9    Compliance with Other Instruments, Laws, Etc.      58       §6.10   
Tax Status      58       §6.11    No Event of Default      59       §6.12   
Investment Company Act      59       §6.13    Partners and the REIT      59   
   §6.14    Employee Benefit Plans      59       §6.15    Disclosure      59   
   §6.16    Regulations T, U and X      60       §6.17    Environmental
Compliance      60       §6.18    Subsidiaries; Organizational Structure      60
      §6.19    Property      61       §6.20    Other Debt      61       §6.21   
Solvency      61       §6.22    No Bankruptcy Filing      61       §6.23    No
Fraudulent Intent      61       §6.24    Transaction in Best Interests of
Borrower and Guarantors; Consideration      62       §6.25    OFAC      62      
§6.26    Unencumbered Properties      62    §7.    AFFIRMATIVE COVENANTS.     
63       §7.1    Punctual Payment      63       §7.2    Maintenance of Office   
  63       §7.3    Records and Accounts      63       §7.4    Financial
Statements, Certificates and Information      63       §7.5    Notices      66
      §7.6    Existence; Maintenance of Properties      67       §7.7   
Insurance      67       §7.8    Taxes; Liens      67       §7.9    Inspection of
Properties and Books      68       §7.10    Compliance with Laws, Contracts,
Licenses, and Permits      68       §7.11    Further Assurances      68      
§7.12    Limiting Agreements      69       §7.13    Business Operations      69
  

 

ii



--------------------------------------------------------------------------------

   §7.14    Distributions of Income to Borrower      69       §7.15    Plan
Assets      70       §7.16    Unencumbered Properties      70       §7.17   
Sanctions Laws and Regulations      71       §7.18    REIT Covenants      71   
§8.    NEGATIVE COVENANTS.      72       §8.1    Restrictions on Indebtedness   
  72       §8.2    Restrictions on Liens, Etc.      73       §8.3    Merger,
Consolidation      74       §8.4    Distributions      75       §8.5    Asset
Sales      75       §8.6    Restriction on Prepayment of Indebtedness      75   
   §8.7    Transactions with Affiliates      76    §9.    FINANCIAL COVENANTS.
     76       §9.1    Unencumbered Leverage Ratio      76       §9.2    Total
Leverage Ratio      76       §9.3    Total Secured Leverage Ratio      76      
§9.4    Adjusted Consolidated EBITDA to Consolidated Fixed Charges      76   
§10.    CLOSING CONDITIONS.      77       §10.1    Loan Documents      77      
§10.2    Certified Copies of Organizational Documents      77       §10.3   
Resolutions      77       §10.4    Incumbency Certificate; Authorized Signers   
  77       §10.5    Opinion of Counsel      77       §10.6    Payment of Fees   
  77       §10.7    Performance; No Default      77       §10.8   
Representations and Warranties      78       §10.9    Proceedings and Documents
     78       §10.10    Compliance Certificate      78       §10.11    Consents
     78       §10.12    Other      78    §11.    CONDITIONS TO ALL BORROWINGS.
     78       §11.1    Prior Conditions Satisfied      78       §11.2   
Representations True; No Default      78       §11.3    Borrowing Documents     
79    §12.    EVENTS OF DEFAULT; ACCELERATION; ETC.      79       §12.1   
Events of Default and Acceleration      79       §12.2    Certain Cure Periods;
Limitation of Cure Periods      81       §12.3    Termination of Commitments   
  82       §12.4    Remedies      82       §12.5    Distribution of Proceeds   
  83       §12.6    Collateral Account      83   

 

iii



--------------------------------------------------------------------------------

§13.   SETOFF.      84    §14.   THE AGENT.      85      §14.1    Authorization
     85      §14.2    Employees and Agents      85      §14.3    No Liability   
  86      §14.4    No Representations      86      §14.5    Payments      86   
  §14.6    Holders of Notes      87      §14.7    Indemnity      87      §14.8
   Agent as Lender      87      §14.9    Resignation; Removal      87     
§14.10    Duties in the Case of Enforcement      88      §14.11    Agent May
File Proofs of Claim      89      §14.12    Reliance by Agent      89     
§14.13    Approvals      89      §14.14    Borrower Not Beneficiary      90   
§15.   EXPENSES.      90    §16.   INDEMNIFICATION.      91    §17.   SURVIVAL
OF COVENANTS, ETC.      92    §18.   ASSIGNMENT AND PARTICIPATION.      92     
§18.1    Conditions to Assignment by Lenders      92      §18.2    Register     
93      §18.3    New Notes      94      §18.4    Participations      94     
§18.5    Pledge by Lender      95      §18.6    No Assignment by the Borrower or
the Guarantors      95      §18.7    Disclosure      95      §18.8    Amendments
to Loan Documents      96      §18.9    Mandatory Assignment      96      §18.10
   Titled Agents      96    §19.   NOTICES.      97    §20.   RELATIONSHIP.     
98    §21.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.      99    §22.
  HEADINGS.      99    §23.   COUNTERPARTS.      99    §24.   ENTIRE AGREEMENT,
ETC.      100   

 

iv



--------------------------------------------------------------------------------

§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.      100    §26.   
DEALINGS WITH THE BORROWER.      100    §27.    CONSENTS, AMENDMENTS, WAIVERS,
ETC.      101    §28.    SEVERABILITY.      102    §29.    TIME OF THE ESSENCE.
     102    §30.    NO UNWRITTEN AGREEMENTS.      102    §31.    REPLACEMENT
NOTES.      102    §32.    NO THIRD PARTIES BENEFITED.      102    §33.   
PATRIOT ACT.      103    §34.    JOINT AND SEVERAL LIABILITY.      103    §35.
   PERFORMANCE BY REIT.      103   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF REVOLVING CREDIT NOTE Exhibit B   FORM OF SWING LOAN NOTE
Exhibit C   FORM OF JOINDER AGREEMENT Exhibit D   FORM OF REQUEST FOR LOAN
Exhibit E   FORM OF LETTER OF CREDIT REQUEST Exhibit F   FORM OF LETTER OF
CREDIT APPLICATION Exhibit G   FORM OF COMPLIANCE CERTIFICATE Exhibit H   FORM
OF GUARANTY Exhibit I   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit J  
FORM OF CONTRIBUTION AGREEMENT Exhibits K   FORMS OF U.S. TAX COMPLIANCE
CERTIFICATES Schedule 1.1   LENDERS AND COMMITMENTS Schedule 1.2   INITIAL
UNENCUMBERED PROPERTIES Schedule 1.3   EXISTING CREDIT FACILITIES Schedule 1.4  
EXISTING LETTERS OF CREDIT Schedule 6.3   LIST OF ALL ENCUMBRANCES ON ASSETS
Schedule 6.5   NO MATERIAL CHANGES Schedule 6.18(a)   BORROWER’S SUBSIDIARIES
Schedule 6.18(b)   UNCONSOLIDATED ENTITIES OF BORROWER AND ITS SUBSIDIARIES
Schedule 7.18   EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 15th day of October, 2015, by and among MID-AMERICA APARTMENTS, L.P., a
Tennessee limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”) and the other Lenders (as defined herein), and the other lending
institutions that may become parties hereto pursuant to §18, and KEYBANK
NATIONAL ASSOCIATION, as Agent for the Lenders.

R E C I T A L S

WHEREAS, the Borrower, the Agent (as defined herein) and certain of the Lenders
are parties to that certain Amended and Restated Credit Agreement dated as of
August 7, 2013 (the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Agent and the Lenders amend and
restate the Existing Credit Agreement;

WHEREAS, the Agent and the Lenders have agreed, subject to certain terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement
in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.10(a).

Adjusted Consolidated EBITDA. On any date of determination, the sum of (a) the
Consolidated EBITDA for the preceding four (4) fiscal quarters minus (b) the
Capital Reserves for such period.

Adjusted Net Operating Income. On any date of determination, the sum of (a) the
Net Operating Income for the preceding two (2) fiscal quarters annualized minus
(b) the Capital Reserves for such period.

Affected Lender. See §4.15.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interests, partnership interests,



--------------------------------------------------------------------------------

member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person. In no event shall Agent or any Lender be
deemed to be an Affiliate of Borrower.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.

Agreement. This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Law. Collectively, all international, foreign, federal, state and
local constitutions, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

Applicable Margin. The Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:

 

Pricing Level

       

        Credit Rating Level        

   Applicable Margin for
LIBOR Rate Loans     Applicable Margin for
Base Rate Loans   I       Credit Rating Level 1      0.85 %      0.00 %  II   
   Credit Rating Level 2      0.90 %      0.00 %  III       Credit Rating Level
3      1.00 %      0.00 %  IV       Credit Rating Level 4      1.20 %      0.20
%  V       Credit Rating Level 5      1.55 %      0.55 % 

The Applicable Margin shall be determined by reference to the Credit Rating
Level in effect from time to time; provided, however that no change in the
Applicable Margin resulting from the application of the Credit Rating Levels or
a change in the Credit Rating Level shall be effective until three Business Days
after the date on which the Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level.

 

2



--------------------------------------------------------------------------------

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. Collectively and individually as the context may require, KeyBanc
Capital Markets Inc., Wells Fargo Securities, LLC, and J.P. Morgan Securities
LLC, or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Albert M. Campbell, Andrew
Schaeffer, Timothy Argo, Leslie B.C. Wolfgang, Robert J. DelPriore and such
other Persons as the Borrower shall designate in a written notice to Agent.

Balance Sheet Date. June 30, 2015.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one-half of one percent (0.5%) per annum above the Federal Funds Effective
Rate or (c) the applicable LIBOR for one month interest period plus one percent
(1.0%) per annum. Any change in the Base Rate resulting from a change in such
“prime rate” or the Federal Funds Rate shall become effective as of 12:01 a.m.
on the Business Day on which each such change occurs. The Base Rate is a
reference rate used by the Lender acting as the Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged by the Lender acting as the Agent or any other Lender on any extension
of credit to any debtor.

Base Rate Loans. Revolving Credit Loans and Swing Loans bearing interest
calculated by reference to the Base Rate.

Board. As defined in the definition of Change of Control.

Borrower. As defined in the preamble hereto.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

 

3



--------------------------------------------------------------------------------

Building. With respect to each Unencumbered Property or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located and New York, New York are open for
the transaction of banking business and, in the case of LIBOR Rate Loans, which
also is a LIBOR Business Day.

Capital Reserve. For any period and with respect to any improved multifamily
Real Estate, an amount equal to (i) $200 per apartment unit multiplied by (ii) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365. For any period and with respect to any improved
office Real Estate an amount equal to (i) $0.25 multiplied by (ii) the square
footage of all office Real Estate multiplied by (iii) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365. For any period and with respect to any improved Real Estate which is not
multifamily or office Real Estate, an amount equal to (i) $0.15 multiplied by
(ii) the square footage of any such Real Estate multiplied by (iii) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365. If the term Capital Reserve is used without reference to any
specific Real Estate, then the amount shall be determined on an aggregate basis
with respect to all Real Estate of Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Entities.

Capitalization Rate. Six and one-quarter percent (6.25%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate for
the previous two (2) fiscal quarters annualized divided by (b) the
Capitalization Rate.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended

 

4



--------------------------------------------------------------------------------

(the “Exchange Act”) and the rules and regulations thereunder) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock shall have different voting powers) of the voting stock of REIT
equal to at least thirty-five percent (35%);

(b) as of any date a majority of the Board of Directors or similar body (the
“Board”) of REIT consists of individuals who were not either (i) directors of
REIT as of the corresponding date of the previous year, or (ii) selected,
nominated or approved for consideration by the shareholders to become directors
by the Board of REIT of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected, nominated or approved for consideration
by the shareholders to become directors by the Board of REIT, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above; or

(c) REIT (i) fails to own directly or indirectly, free of any lien, encumbrance
or other adverse claim, at least seventy-five percent (75%) of the economic,
voting and beneficial interests of the Borrower, (ii) fails to be the sole
general partner of the Borrower, or (iii) shall fail to control the management
and policies of the Borrower.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans
(other than Swing Loans) to the Borrower and to participate in Swing Loans and
Letters of Credit, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Commitment Increase. See §2.10.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Communications. See §7.4.

Compliance Certificate. See §7.4(c).

 

5



--------------------------------------------------------------------------------

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. For any period, the sum, without duplication of
(i) Consolidated Net Income of the Consolidated Entities for such period
determined in accordance with GAAP, plus amounts which have been deducted and
minus amounts which have been added for (a) Consolidated Interest Expense;
(b) provision for taxes based on income; (c) amortization of debt discount,
deferred charges and deferred financing costs, or similar items; and
(d) depreciation and amortization; plus (ii) the Unconsolidated Allocation
Percentage of any of the items described above in this definition that are
attributable to any Unconsolidated Entity for such period.

Consolidated Entities. Collectively, the Borrower and all Subsidiaries of the
Borrower.

Consolidated Fixed Charges. For any period of determination, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, plus (b) all
Preferred Distributions paid during such period (other than Preferred
Distributions paid by a Consolidated Entity to another Consolidated Entity),
plus (c) the scheduled principal amount of all amortization payments in respect
to Indebtedness of the Consolidated Entities during such period (other than any
such Indebtedness owed to another Consolidated Entity and any balloon payments),
plus (d) the Consolidated Entities’ Unconsolidated Allocation Percentage in the
fixed charges referred to above of their Unconsolidated Entities for such
period.

Consolidated Interest Expense. For any period of determination, (a) consolidated
total interest (whether accrued or paid) actually payable by the Consolidated
Entities, together with the interest portion of payments on Capitalized Leases
of the Consolidated Entities, determined on a Consolidated basis for such period
minus (b) any non-cash amounts included in such total Interest Expense which
reflect the amortization of deferred financing charges for such period.

Consolidated Net Income. For any period, the amount of net income (or loss) of
the Consolidated Entities for such period determined in accordance with GAAP but
excluding (without duplication): (1) gains and losses on sales of properties and
other investments; (2) extraordinary items and the effect of any item that is
non-cash and non-recurring; (3) property valuation gains and losses (including
impairment charges); (4) the portion of net income (loss) of the Consolidated
Entities allocable to noncontrolling interest; (5) the income or expense
attributable to transactions involving derivative instruments that do not
qualify for hedge accounting in accordance with GAAP; (6) gains or losses on
early extinguishment of Indebtedness, and (7) all prepayment penalties and all
legal, accounting, financial advisory and similar costs or fees incurred in
connection with any debt financing or amendment thereto, acquisition,
disposition, recapitalization or similar transaction (regardless of whether such
transaction is completed).

 

6



--------------------------------------------------------------------------------

Consolidated Total Asset Value. On a Consolidated basis for the Consolidated
Entities, Consolidated Total Asset Value shall mean as of any date of
determination the sum of the following (without duplication):

(a) with respect to multi-family Real Estate owned or leased pursuant to a
Ground Lease by the Consolidated Entities for four (4) full fiscal quarters or
more (other than those included under clauses (c) and (d) below), (x) the
Adjusted Net Operating Income attributable to such Real Estate divided by
(y) the Capitalization Rate; plus

(b) with respect to multi-family Real Estate owned or leased pursuant to a
Ground Lease by the Consolidated Entities for less than four (4) full fiscal
quarters (other than those included under clauses (c) and (d) below), the
undepreciated book value determined in accordance with GAAP of all such Real
Estate; plus

(c) the undepreciated book value determined in accordance with GAAP of all
Development Properties owned or leased pursuant to a Ground Lease by the
Consolidated Entities; plus

(d) the undepreciated book value determined in accordance with GAAP of all
Unimproved Land owned or leased pursuant to a Ground Lease by the Consolidated
Entities; plus

(e) the aggregate amount of all Unrestricted Cash and Cash Equivalents of the
Consolidated Entities as of the date of determination determined in accordance
with GAAP; plus

(f) with respect to other Real Estate owned by the Consolidated Entities not
included in (a), (b), (c), and (d), the undepreciated book value determined in
accordance with GAAP of all such Real Estate; plus

(g) the Borrower’s Unconsolidated Allocation Percentage of the Consolidated
Total Asset Value attributable to any of the items listed above in (a) – (f)
above in this definition owned by an Unconsolidated Entity.

For purposes of determining Consolidated Total Asset Value, assets no longer
owned as of a date of determination shall be excluded from such calculation. To
the extent that in the aggregate the Consolidated Total Asset Value attributable
to assets owned by Unconsolidated Entities, Subsidiaries that are not Wholly
Owned Subsidiaries, Unimproved Land, Development Properties, Mortgage Notes and
other promissory notes, Stock Investments and Real Estate other than
multi-family Real Estate would exceed 25.0% of Consolidated Total Asset Value,
such excess shall be excluded from Consolidated Total Asset Value.

Consolidated Total Indebtedness. All Indebtedness of the Consolidated Entities
determined on a Consolidated basis and shall include (without duplication) the
Consolidated Entities’ Unconsolidated Allocation Percentage of the Indebtedness
of their Unconsolidated Entities.

 

7



--------------------------------------------------------------------------------

Consolidated Total Secured Indebtedness. On any date of determination, all
Secured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Secured Indebtedness of their
Unconsolidated Entities.

Consolidated Total Unsecured Indebtedness. On any date of determination, all
Unsecured Indebtedness of the Consolidated Entities determined on a Consolidated
basis and shall include (without duplication) the Consolidated Entities’
Unconsolidated Allocation Percentage of the Unsecured Indebtedness of their
Unconsolidated Entities.

Contribution Agreement. That certain Contribution Agreement as may be required
to be executed by the Borrower and the Guarantors, if any, pursuant to the terms
hereof, in the form attached hereto as Exhibit J, as the same may be modified,
amended or ratified from time to time.

Controlled JV Entity(ies). A Subsidiary of Borrower (a) that is not a Wholly
Owned Subsidiary of the Borrower, (b) in respect of which the Borrower or a
Wholly Owned Subsidiary of the Borrower owns and controls at least 65.0% of all
outstanding Equity Interests, (c) in respect of which the Borrower or a Wholly
Owned Subsidiary of the Borrower has the current ability, in its sole
discretion, to acquire any outstanding Equity Interests of each other Person at
an ascertainable price set forth in such entity’s constituent documents and
(d) which owns or leases under a Ground Lease an Unencumbered Property. A Wholly
Owned Subsidiary of a Controlled JV Entity shall be a Controlled JV Entity.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. It is the intention of the
parties that if Borrower shall only obtain a credit rating from one of the
Rating Agencies without seeking a credit rating from the other of the Rating
Agencies, the Borrower shall be entitled to the benefit of the Credit Rating
Level for such credit rating. If Borrower shall have obtained a credit rating
from both of the Rating Agencies, the higher of the two ratings shall control,
provided that the lower rating is only one level below that of the higher
rating. If the lower rating is more than one level below that of the higher
credit rating, the operative rating would be deemed to be one rating level lower
than the higher of the two ratings. In the event that Borrower shall have
obtained a credit rating from both of the Rating Agencies and shall thereafter
lose such rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from one of the Rating Agencies, the
operative rating would be deemed to be one rating level lower than the remaining
rating. In the event that Borrower shall have obtained a credit rating from both
of the Rating Agencies and shall thereafter lose such rating (whether as a
result of withdrawal, suspension, election to not obtain a rating, or otherwise)
from both of the Rating Agencies, Borrower shall be deemed for the purposes
hereof not to have a

 

8



--------------------------------------------------------------------------------

credit rating. If at any time either of the Rating Agencies shall no longer
perform the functions of a securities rating agency, then the Borrower and the
Agent shall promptly negotiate in good faith to agree upon a substitute rating
agency or agencies (and to correlate the system of ratings of each substitute
rating agency with that of the rating agency being replaced), and pending such
amendment, the Credit Rating of the other of the Rating Agencies, if one has
been provided, shall continue to apply. A Credit Rating that rates the Borrower
and REIT jointly shall for the purposes of this Agreement constitute a Credit
Rating of the Borrower.

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, that the initial Applicable Margin shall be at Credit Rating Level
3:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified) has not been satisfied, (b) (i) has notified the
Borrower or the Agent that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (b), such failure
arises from such Lender’s good faith determination that a condition precedent to
funding (specifically identified) has not been satisfied, (c) has failed, within
two (2) Business Days after request by the Agent, to confirm in a manner
reasonably satisfactory to the Agent and Borrower that it will comply with its
funding obligations; provided that, notwithstanding the provisions of §2.12,
such

 

9



--------------------------------------------------------------------------------

Lender shall cease to be a Defaulting Lender upon the Agent’s receipt of
confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.12(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, rate cap transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

Designated Person. See §6.25.

Development Property. Any Real Estate owned or acquired by Borrower or any of
its Subsidiaries and on which the Borrower or any of its Subsidiaries is
actively pursuing construction of one or more buildings for primary use as a
multifamily property; provided that any such property will no longer be
considered to be a Development Property at the earlier to

 

10



--------------------------------------------------------------------------------

occur of (i) the first date that not less than 90% of the apartment units in
such multifamily property are occupied subject to a lease and (ii) such Real
Estate having been in operation for six (6) full fiscal quarters.

Directions. See §14.13.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Guarantors, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding; and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of the Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

Electronic System. See §7.4.

Eligible Real Estate. Real Estate:

(a) which is wholly-owned in fee (or leased under a Ground Lease) by Borrower, a
Wholly Owned Subsidiary of Borrower or a Controlled JV Entity;

(b) which is located within the continental United States or Hawaii;

(c) which is either (i) Unimproved Land, (ii) a Development Property, (iii) Real
Estate that is not income-producing multifamily property, Unimproved Land or
Development Property or (iv) an income-producing multifamily property, which
contains improvements that are in operating condition and available for
occupancy, is currently open for business to the public and has been fully and
continuously operating during the immediately preceding three (3) month period,
and with respect to which valid certificates of occupancy and all other
operating permits and licenses have been validly issued and are in full force
and effect.

(d) as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Property are true and correct; and

(e) which is in compliance with and would not cause a Default or Event of
Default under this Agreement.

 

11



--------------------------------------------------------------------------------

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, the REIT, any Guarantor or
any ERISA Affiliate, other than a Multiemployer Plan.

Environmental Laws. Any Applicable Law whether now existing or hereinafter
enacted, promulgated or issued, with respect to any Hazardous Substances, mold,
drinking water and groundwater (as relates to pollution or contamination),
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, or waste emissions. Without limiting
the generality of the foregoing, the term shall encompass each of the following
statutes and their state and local equivalents, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C.
§9601 et seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.); (iii) the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et
seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act
(42 U.S.C. §7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42
U.S.C. §201 and §300f et seq.); (viii) the National Environmental Policy Act of
1969 (42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of
1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. §1101 et seq.).

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under §414 of the Code or §4001 of ERISA, and any
predecessor entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA as to which the requirement of notice
has not been waived or any other event with respect to which the Borrower or an
ERISA Affiliate could have liability under ERISA §4062(e) or §4063.

 

12



--------------------------------------------------------------------------------

Exchange Act. As defined in the definition of Change of Control.

Excluded Tax. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Event of Default. See §12.1.

Existing Credit Agreement. As defined in the Recitals hereto.

Existing Credit Facilities. The credit facilities of Borrower more particularly
described on Schedule 1.3 hereto.

Existing Letters of Credit. The letters of credit issued by KeyBank and
described on Schedule 1.4 hereto.

Extension Request. See §2.11(a).

Facility Fee. See §2.2.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds

 

13



--------------------------------------------------------------------------------

Effective Rate or, if such rate is not so published for any day that is a
Business Day the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by it. In the
event that the Federal Funds Effective Rate shall be less than zero, then for
the purposes of this Agreement the Federal Funds Effective Rate shall be deemed
to be zero.

Foreign Lender. A Lender that is not a U.S. Person.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP. Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator, in each case exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and with authority to bind the applicable party
at law, and including any supra-national bodies such as the European Union or
the European Central Bank.

Ground Lease. An unsubordinated ground lease as to which no default or event of
default has occurred and is continuing or with the passage of time or the giving
of notice would occur and containing the following terms and conditions: (a) a
remaining term (inclusive of any unexercised extension options exercisable at
lessee’s sole option) of thirty (30) years or more from the Closing Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of

 

14



--------------------------------------------------------------------------------

the lessee and agreement of such lessor that such lease will not be terminated
until such holder has had a reasonable opportunity to cure or complete
foreclosure, and fails to do so; (d) reasonable transferability of the lessee’s
interest under such lease, including the ability to sublease; and (e) such other
rights customarily required by mortgagees making a loan secured by the interest
of the holder of the leasehold estate demised pursuant to a ground lease.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors. Collectively, the Persons, if any, that are party to the Guaranty
(including all guarantors pursuant to §5.2), and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance given, if
required by the terms of this Agreement, by the Guarantors, if any, to and for
the benefit of Agent and the Lenders, as the same may be modified, amended,
restated or ratified, such Guaranty to be in the form attached hereto as Exhibit
H.

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(ii) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder; and

(iii) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder.

Increase Date. See §2.10(a).

Increase Notice. See §2.10(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business); (b) all obligations of such Person, whether or not for money
borrowed (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit (but only to the extent of any outstanding
balance), (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or

 

15



--------------------------------------------------------------------------------

assumed as full or partial payment for property or services rendered;
(c) obligation of such Person as a lessee or obligor under a Capitalized Lease;
(d) reimbursement obligations, contingent or otherwise, in connection with any
letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other Indebtedness of such
Person or any of its Subsidiaries if such other Indebtedness appears as a
liability on the consolidated balance sheet of such Person and its consolidated
Subsidiaries in accordance with GAAP) or amounts representing the balance
deferred and unpaid of the purchase price of any property except any such
balance that constitutes an accrued expense or trade payable; (e) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be solely satisfied by the issuance of Equity Interests);
(f) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to maintain working capital or equity capital of a Person or otherwise to
maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; and
(g) such Person’s Unconsolidated Allocation Percentage of the Indebtedness of
any Unconsolidated Entity of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership in which such Person is a general
partner to the extent of such Person’s pro rata share of the ownership of such
partnership (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Information Materials. See §7.4.

Interest Payment Date. As to each Base Rate Loan, the fifth (5th) day of each
calendar month during the term of such Loan. As to each LIBOR Rate Loan, the
last day of the applicable Interest Period and on the date such LIBOR Rate Loan
is converted or paid in full, provided that in the event that the Interest
Period shall be for a period of six (6) months, then interest shall also be
payable on the three (3) month anniversary of the commencement of such Interest
Period.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter, and (b) thereafter, each period commencing on
the day following the last

 

16



--------------------------------------------------------------------------------

day of the next preceding Interest Period applicable to such Loan and ending on
the last day of one of the periods set forth above, as selected by the Borrower
in a Loan Request or Conversion/Continuation Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1(c), the
Borrower shall be deemed to have requested a LIBOR Rate Loan with respect to the
affected LIBOR Rate Loan with an Interest Period of one month as provided in,
and subject to, the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of the applicable calendar
month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit, and any successor thereto. KeyBank shall be the Issuing Lender with
respect to the Existing Letters of Credit.

 

17



--------------------------------------------------------------------------------

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit C
hereto.

KeyBank. As defined in the preamble hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender and
Swing Loan Lender shall each be a Lender, as applicable.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or its Subsidiaries in accordance
with §2.9.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Loan). For
purposes of this Agreement, a Lender (other than the Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.9, and the Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Issuing Lender of their participation
interests under such Section.

Letter of Credit Request. See §2.9(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as reasonably determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage. In the event that
LIBOR shall be less than zero, then for the purposes of this Agreement, LIBOR
shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Those Revolving Credit Loans bearing interest calculated by
reference to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty (if any), the
Contribution Agreement (if any), the Joinder Agreement (if any), the Letter of
Credit Requests and all other documents, instruments or agreements now or
hereafter executed or delivered by the Borrower or a Guarantor, if any, in
connection with the Loans.

Loan Request. See §2.6.

Loan and Loans. An individual loan or the aggregate loans (including Revolving
Credit Loans and Swing Loans), as the case may be, in the maximum principal
amount of $750,000,000.00 (subject to increase in §2.10) to be made by the
Lenders hereunder. All Loans shall be made in Dollars. Amounts drawn under
Letters of Credit shall also be considered Revolving Credit Loans as provided in
§2.9(f).

Manager. Mid-America Apartments, L.P., a Tennessee limited partnership.

Material Acquisition. An acquisition or series of acquisitions by Borrower or
any Subsidiary of Borrower that are in excess of ten percent (10%) of
Consolidated Total Asset Value immediately prior to such acquisition or series
of acquisitions.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Borrower and its Subsidiaries considered as a whole; (b) the ability of the
Borrower or any Guarantor, if any, to perform any of its obligations under the
Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of Borrower which has total asset value that
constitutes in excess of five percent (5%) of Consolidated Total Asset Value.
For the purposes of this definition, the asset value of each Subsidiary of
Borrower shall be calculated consistent with the definition of Consolidated
Total Asset Value.

Maturity Date. April 15, 2020, as such date may be extended as provided in
§2.11, or such earlier date on which the Loan shall become due and payable
pursuant to the terms hereof.

Moody’s. Moody’s Investor Service, Inc. or its successor.

 

19



--------------------------------------------------------------------------------

Mortgage Notes. Seller financing notes that the Borrower has received from
purchasers of its properties. For purposes of calculations in this Agreement,
Mortgage Notes shall be valued in accordance with GAAP (including write-offs for
uncollectability).

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) or
§4001(a)(3) of ERISA or §414(f) of the Code maintained or contributed to by the
Borrower, the REIT, any Guarantor or any ERISA Affiliate.

Net Operating Income. For any Real Estate and for a given period, the sum of the
following (without duplication): (a) gross revenues (including interest income)
received in the ordinary course from such Real Estate minus (b) all expenses
paid or accrued related to the ownership, operation or maintenance of such Real
Estate, including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of the REIT, Borrower or any Subsidiary, any
property management fees, debt service charges, income taxes, depreciation,
amortization, other non-cash expenses, and any extraordinary, non-recurring
expense associated with any financing, merger, acquisition, divestiture or other
capital transaction) minus (c) a management fee in the amount of three percent
(3.0%) of the gross revenues for such Real Estate for such period.

Non-Consenting Lender. See §18.9.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; or (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of a Person for borrowed money (other
than construction completion guaranties with respect to Development Properties)
in respect of which recourse for payment (except for Non-Recourse Exclusions
until a claim is made with respect thereto, and then such Indebtedness shall not
constitute “Non-Recourse Indebtedness” only to the extent of the amount of such
claim) is contractually and solely limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness and is not a general obligation
of such Person.

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice. See §19.

 

20



--------------------------------------------------------------------------------

Obligations. All indebtedness, obligations and liabilities of the Borrower and
the Guarantors, if any, to any of the Lenders or the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Notes, the Letters of Credit or other
instruments at any time evidencing any of the foregoing, whether existing on the
date of this Agreement or arising or incurred hereafter, or arising or incurred
after the commencement of any bankruptcy or insolvency proceeding (whether or
not the same is allowed as an enforceable claim in such proceeding), direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Permitted Liens. Collectively, (a) Liens for Taxes, assessments and
governmental charges not yet due and payable or that are being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Agent have been
provided, or Liens imposed by mandatory provisions of law such as for
materialmen’s, mechanics’, warehousemen’s and other similar Liens arising in the
ordinary course of business, securing payment of any liability whose payment is
not yet due, and (b) Liens filed by mechanics and materialmen which have been
bonded in accordance with statutory lien bonding procedures or which are being
diligently contested in good faith, for which appropriate reserves have been
established on the books of the Borrower or the Unencumbered Property Subsidiary
as required by GAAP.

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register. See §18.4.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

21



--------------------------------------------------------------------------------

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances not prohibited
by §8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, bank, trust company, land trust, business trust, unincorporated
association, joint venture, business, or other legal entity or organization
(whether or not a legal entity), or any other nongovernmental entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by any of the Consolidated
Entities. Preferred Distributions shall not include dividends or distributions
(a) paid or payable solely in Equity Interests of identical class payable to
holders of such class of Equity Interests; (b) paid or payable to any of the
Consolidated Entities; or (c) constituting or resulting in the redemption of
Preferred Securities, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Private Placement Notes. $135,000,000 of unsecured notes issued by Borrower via
a private placement on July 29, 2011 and outstanding on the date hereof which
includes $50,000,000 of 4.68% Senior Guaranteed Notes (Series A) due July 29,
2018; $72,750,000 of 5.40% Senior Guaranteed Notes (Series B) due July 29, 2021;
and $12,250,000 of 5.57% Senior Guaranteed Notes (Series C) due July 29, 2023
and $175,000,000 of unsecured notes issued by Borrower via a private placement
on August 31, 2012, September 28, 2012, and November 30, 2012 and outstanding on
the date hereof which includes $18,000,000 of 3.15% Senior Guaranteed Notes
(Series A) due November 30, 2017; $20,000,000 of 3.61% Senior Guaranteed Notes
(Series B) due November 30, 2019; $117,000,000 of 4.17% Senior Guaranteed Notes
(Series C) due November 30, 2022; and $20,000,000 of 4.33% Senior Guaranteed
Notes (Series D) due November 30, 2024.

Public Lender. See §7.4.

Rating Agencies. S&P and Moody’s, collectively, and Rating Agency means either
S&P or Moody’s.

Real Estate. All real property at any time owned or leased (in whole or in part)
or operated by the Borrower or any of its Subsidiaries or Unconsolidated
Entities and which is located in the continental United States or Hawaii,
including, without limitation, the Unencumbered Properties.

 

22



--------------------------------------------------------------------------------

Recipient. The Agent and any Lender.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Register. See §18.2.

REIT. Mid-America Apartment Communities, Inc., a Tennessee corporation. Except
with respect to clause (c)(ii) of the definition of Change of Control and
§§7.18(c) and (d), the definition of REIT shall also include any Wholly Owned
Subsidiary of REIT through which REIT owns a limited partnership interest in
Borrower.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Required Filing Date. The respective dates on which the Borrower is required to
file with the SEC annual reports and quarterly reports pursuant to Section 13 or
Section 15(d) of the Exchange Act.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders; provided
further that in the event that there are at least two (2) Lenders that are not
Defaulting Lenders, in no event shall the “Required Lenders” include less than
two (2) Lenders that are not Defaulting Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $750,000,000.00 (subject to increase as provided in §2.10) to be made
by the Lenders hereunder as more particularly described in §2. Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.9(f).

Revolving Credit Notes. See §2.1(b).

SEC. The United States Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

S&P. Standard & Poor’s Ratings Group or its successor.

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing.

Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.

State. A state of the United States of America and the District of Columbia.

Stock Investments. Investment in Persons that are not Unconsolidated Entities or
Subsidiaries.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Without limiting the
foregoing, each Controlled JV Entity is a Subsidiary of the Borrower.

Swing Loan. See §2.4(a).

Swing Loan Commitment. The sum of $75,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.4(b).

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Titled Agents. The Arranger, and any syndication agent or documentation agent.

 

24



--------------------------------------------------------------------------------

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is
$750,000,000.00.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Allocation Percentage. As of any date of determination with
respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.

Unconsolidated Entity. Any Person in which the Borrower directly or indirectly
has an Investment that (a) is not consolidated with Borrower in accordance with
GAAP or (b) is not a Subsidiary.

Unencumbered Asset Value. As of the date of determination, without duplication,
the sum of the following amounts on such date, all as determined for the
Consolidated Entities on a consolidated basis in accordance with GAAP:
(i) Unrestricted Cash and Cash Equivalents, (ii) the Capitalized Value of all
Unencumbered Properties owned or leased under a Ground Lease by a Consolidated
Entity or a Controlled JV Entity (excluding the Capitalized Value of
Unencumbered Properties that are classified as Development Properties as of such
date and the Capitalized Value of all Unencumbered Properties that were not
owned by any Consolidated Entity or Controlled JV Entity for four full fiscal
quarters as of such date) which are multifamily properties, (iii) the
undepreciated book value of all Unencumbered Properties which are multifamily
properties and are owned or in operation by any Consolidated Entity or
Controlled JV Entity for less than four (4) full fiscal quarters as of such date
and all Unencumbered Properties that are classified as Development Properties as
of such date, and (iv) the undepreciated book value of all Unencumbered
Properties that are classified as other improved Real Estate owned or leased
under a Ground Lease by a Consolidated Entity or Controlled JV Entity that is
not a multifamily property or Unimproved Land as of such date. With respect to
any Unencumbered Properties that are owned or leased by a Controlled JV Entity,
the Unencumbered Asset Value attributable to such Unencumbered Properties shall
be equal to Borrower’s pro rata economic share of the Capitalized Value or
undepreciated book value, as applicable, of such Unencumbered Property. For
purposes of this definition, to the extent (A) the Unencumbered Asset Value
attributable to the total of all of Development Properties, Controlled JV
Entities, other Real Estate that is not a multifamily property and Unimproved
Land would exceed twenty percent (20%) of Unencumbered Asset Value, such excess
shall be excluded, and (B) the Unencumbered Asset Value attributable to
Controlled JV Entities would exceed ten percent (10%) of Unencumbered Asset
Value, such excess shall be excluded.

Unencumbered Properties. Eligible Real Estate which satisfy all conditions set
forth in §7.16(a), or which have been included in the calculation of
Unencumbered Asset Value pursuant to §7.16(b). The initial properties designated
by the Borrower to be Unencumbered Properties are described on Schedule 1.2
hereto.

Unencumbered Property Subsidiary. As defined in §7.16(a)(i). Each Subsidiary of
the Borrower or Controlled JV Entity which is or becomes a Guarantor pursuant to
§5.2(a) shall be an Unencumbered Property Subsidiary.

 

25



--------------------------------------------------------------------------------

Unimproved Land. Land on which no development (other than improvements that are
not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). Notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
“like-kind” exchanges pursuant to Section 1031 of the Code shall be deemed to be
cash of the Borrower for purposes hereof. As used in this definition,
“Unrestricted” means the specified asset is not subject to any escrow, cash
trap, negative pledge, reserves or Liens or claims of any kind in favor of any
Person.

Unsecured Indebtedness. With respect to the Borrower and its Subsidiaries as of
any date of determination, the Indebtedness of such Persons which is not Secured
Indebtedness.

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g).

Wholly Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

Withholding Agent. The Borrower, any Guarantor and the Agent, as applicable.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

26



--------------------------------------------------------------------------------

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) For the purposes of calculating the covenants set forth in §§9.1-9.4 hereof,
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.6, such sums as are requested by the Borrower for the purposes set forth in
§2.8 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to such Lender’s Commitment;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing or would arise as a result thereof; and provided, further,
that the outstanding principal amount of the Revolving Credit Loans and Swing
Loans and the Letter of Credit Liabilities (after giving effect to all amounts
requested), shall not at any time exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1. The Revolving Credit Loans shall
be made pro rata in accordance with each Lender’s Commitment Percentage. Each
request for a Revolving Credit Loan hereunder shall constitute a representation
and warranty by the Borrower that all of the conditions required of Borrower set
forth in §10 and §11 have been satisfied on the date of such request. The Agent
may assume that the conditions in §10 and §11 have been satisfied unless it
receives prior written notice from a Lender that such conditions have not been
satisfied. No Lender shall have any obligation to make Revolving Credit Loans to
the Borrower in the maximum aggregate principal outstanding balance of more than
the principal face amount of its Revolving Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the order of each Lender in the
principal amount equal to such Lender’s Commitment or, if less, the outstanding
amount of all Loans made by such Lender, plus interest accrued thereon, as set
forth below. The Borrower irrevocably authorizes Agent to make or cause to be
made, at or about the

 

27



--------------------------------------------------------------------------------

time of the Drawdown Date of any Revolving Credit Loan or the time of receipt of
any payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on Agent’s Record shall be prima facie evidence, absent manifest
error, of the principal amount thereof owing and unpaid to each Lender, but the
failure to record, or any error in so recording, any such amount on Agent’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due. By delivery of the Revolving
Credit Notes, there shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the indebtedness
evidenced by the “Revolving Credit Notes” as defined in the Existing Credit
Agreement, which indebtedness is instead allocated among the Lenders as of the
date hereof and evidenced by this Agreement and the Revolving Credit Notes in
accordance with their respective Commitment Percentages.

§2.2 Facility Fee. The Borrower agrees to pay to the Agent for the account of
the Lenders in accordance with their respective Commitment Percentages a
facility fee (the “Facility Fee”) calculated at the rate per annum set forth
below based upon the applicable Credit Rating Level on the Total Commitment:

 

Credit Rating Level

   Facility Fee Rate  

Credit Rating Level 1

     0.125 % 

Credit Rating Level 2

     0.15 % 

Credit Rating Level 3

     0.20 % 

Credit Rating Level 4

     0.25 % 

Credit Rating Level 5

     0.30 % 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.3, with a
final payment on the Maturity Date. The Facility Fee shall be determined by
reference to the Credit Rating Level in effect from time to time; provided,
however, that no change in the Facility Fee rate resulting from a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of a change.

§2.3 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce the Total Commitments by $5,000,000 or an
integral multiple of $500,000 in excess thereof (provided that in no event shall
the Total Commitment be reduced in such manner to an amount less than
twenty-five percent (25%) of the largest Total Commitment ever existing under
this Agreement) or to terminate entirely the Commitments, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated, any such termination or reduction to be without
penalty except as otherwise set forth in §4.8; provided,

 

28



--------------------------------------------------------------------------------

however, that no such termination or reduction shall be permitted if, after
giving effect thereto, the sum of Outstanding Revolving Credit Loans and Swing
Loans and the Letter of Credit Liabilities would exceed the Commitments of the
Lenders as so terminated or reduced. Promptly after receiving any notice from
the Borrower delivered pursuant to this §2.3, the Agent will notify the Lenders
of the substance thereof. Any reduction of the Commitment shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans and available Letters of Credit.
Upon the effective date of any such reduction or termination, the Borrower shall
pay to the Agent for the respective accounts of the Lenders the full amount of
any Facility Fee under §2.2 then accrued on the amount of the reduction. No
reduction or termination of the Commitments may be reinstated.

§2.4 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Maturity Date upon notice
by the Borrower to the Swing Loan Lender given in accordance with this §2.4,
such sums as are requested by the Borrower for the purposes set forth in §2.8 in
an aggregate principal amount at any one time outstanding not exceeding the
Swing Loan Commitment; provided that in all events (i) no Default or Event of
Default shall have occurred and be continuing or would arise as a result
thereof; and (ii) the outstanding principal amount of the Revolving Credit Loans
and Swing Loans and Letter of Credit Liabilities (after giving effect to all
amounts requested), shall not at any time exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1. Notwithstanding anything to the
contrary contained in this §2.4, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when any other Lender is a Defaulting Lender,
unless the Swing Loan Lender is satisfied that the participation therein will
otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with §2.12(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute “Loans”
for all purposes hereunder. The funding of a Swing Loan hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in §10 and §11 have been satisfied on the date of such
funding. The Swing Loan Lender may assume that the conditions in §10 and §11
have been satisfied unless Swing Loan Lender has received written notice from a
Lender that such conditions have not been satisfied. Each Swing Loan shall be
due and payable within five (5) Business Days of the date such Swing Loan was
provided and the Borrower hereby agrees (to the extent not repaid as
contemplated by §2.4(d) below) to repay each Swing Loan on or before the date
that is five (5) Business Days from the date such Swing Loan was provided. No
Swing Loan may be refinanced by another Swing Loan.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing

 

29



--------------------------------------------------------------------------------

Loan Commitment and shall be payable as set forth below. The Borrower
irrevocably authorizes the Swing Loan Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Swing Loan or at the time of receipt
of any payment of principal thereof, an appropriate notation on the Swing Loan
Lender’s Record reflecting the making of such Swing Loan or (as the case may be)
the receipt of such payment. The outstanding amount of the Swing Loans set forth
on the Swing Loan Lender’s Record shall be prima facie evidence, absent manifest
error, of the principal amount thereof owing and unpaid to the Swing Loan
Lender, but the failure to record, or any error in so recording, any such amount
on the Swing Loan Lender’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Swing Loan Note to make
payments of principal of or interest on any Swing Loan Note when due. By
delivery of the Swing Loan Note, there shall not be deemed to have occurred, and
there has not otherwise occurred, any payment, satisfaction or novation of the
indebtedness evidenced by the “Swing Loan Note” as defined in the Existing
Credit Agreement, which indebtedness is instead evidenced by this Agreement and
the Swing Loan Note as defined in this Agreement

(c) Borrower shall request a Swing Loan by delivering to the Swing Loan Lender a
Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $500,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.6(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the rate per annum equal to
the Base Rate plus the Applicable Margin for Base Rate Loans. The proceeds of
the Swing Loan will be disbursed by wire by the Swing Loan Lender to the
Borrower no later than 1:00 p.m. (Cleveland time) on the Drawdown Date.

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Lender, including the Swing
Loan Lender, to make a Revolving Credit Loan pursuant to §2.1 in an amount equal
to such Lender’s Commitment Percentage of the amount of the Swing Loan
outstanding on the date such notice is given. In the event that the Borrower
does not notify the Agent in writing otherwise on or before noon (Cleveland
Time) of the second (2nd) Business Day after the Drawdown Date with respect to
such Swing Loan, Agent shall notify the Lenders that such Revolving Credit Loan
shall be a LIBOR Rate Loan with an Interest Period of one (1) month, provided
that the making of such LIBOR Rate Loan will not be in contravention of any
other provision of this Agreement, or if the making of a LIBOR Rate Loan would
be in contravention of this Agreement, then such notice shall indicate that such
loan shall be a Base Rate Loan. The Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.4(d) shall be considered a Revolving Credit Loan pursuant to §2.1.
Unless any of the events described in paragraph (g), (h) or (i) of §12.1 shall
have occurred (in which event the procedures of §2.4(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately available no
later than the third (3rd) Business Day after the date such notice is given just
as if

 

30



--------------------------------------------------------------------------------

the Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.4(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.4(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g) Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.4(d) or to purchase participation interests pursuant to §2.4(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or the Borrower or Guarantors, if any, may have
against the Swing Loan Lender, the Borrower or Guarantors, if any, the REIT, or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or Guarantors, if any, or any of their
respective Subsidiaries; (iv) any breach of this Agreement or any of the other
Loan Documents by the Borrower, Guarantors, if any, or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. Any portions of a Swing Loan not so purchased or converted may
be treated by the Agent and Swing Loan Lender as against such Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Lender, thereby
making such Lender a Defaulting Lender. Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Lender under its Commitment.

(h) Upon demand by the Agent or the Swing Loan Lender at any time while a Lender
is a Defaulting Lender, the Borrower shall deliver to the Agent for the benefit
of the Swing Loan Lender within one (1) Business Day of such demand, cash
collateral or other credit support satisfactory to the Swing Loan Lender in its
sole discretion in an amount equal to such Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swing Loans then
outstanding.

 

31



--------------------------------------------------------------------------------

§2.5 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto and on any earlier date on which the
Commitments shall terminate as provided in §2.3.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.6 Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Each such notice shall also contain (i) a general statement as to
the purpose for which such advance shall be used (which purpose shall be in
accordance with the terms of §2.8) and (ii) a certification by an Authorized
Officer that the Borrower and Guarantors, if any, are and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
such Revolving Credit Loan. Promptly upon receipt of any such notice, the Agent
shall notify each of the Lenders thereof. Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Revolving Credit Loan requested from the Lenders on the proposed
Drawdown Date. Each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $500,000.00 in excess thereof;
provided, however, that there shall be no more than ten (10) different Interest
Periods for LIBOR Rate Loans outstanding at any one time.

§2.7 Funds for Loans.

(a) Not later than 12:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans, each of the Lenders will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment

 

32



--------------------------------------------------------------------------------

Percentage of the amount of the requested Revolving Credit Loans which may be
disbursed pursuant to §2.1. Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Revolving
Credit Loans made available to the Agent by the Lenders, as applicable, as
instructed by Borrower not later than 1:00 p.m. (Cleveland time) on the proposed
Drawdown Date of any Revolving Credit Loans. The failure or refusal of any
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Revolving
Credit Loans shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Revolving Credit Loans.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.8 Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to pay closing costs in connection with this Agreement
and refinance the Existing Credit Facilities, finance acquisitions and
development, and for general corporate purposes.

§2.9 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty
(30) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, or amend or extend such Letter of Letters of Credit, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would arise as a result thereof, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed $75,000,000.00, (iii) in no
event shall the sum of (A) the Outstanding Revolving Credit Loans and Swing
Loans and (B) the aggregate amount of Letter of Credit Liabilities (after giving
effect to all Letters of Credit requested) exceed the Total Commitment or cause
a violation of the covenants set forth in §9.1, (iv) the conditions set forth in
§§10 and 11 shall have been satisfied, (v) in no event shall any amount drawn
under a Letter of Credit be available for reinstatement or a subsequent drawing
under such Letter of Credit; and (vi) unless agreed to by the Issuing

 

33



--------------------------------------------------------------------------------

Lender, the Borrower shall not request and the Issuing Lender shall not be
required to issue, a Letter of Credit with a face amount of less than
$100,000.00. Notwithstanding anything to the contrary contained in this §2.9,
the Issuing Lender shall not be obligated to issue, amend, extend, renew or
increase any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender is satisfied that the participation therein
will otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with §2.12(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §10 and §11 have been satisfied unless it receives written notice from a
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of the Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of the Borrower. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Required Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending on the date which
is thirty (30) days prior to the Maturity Date (but in any event the term shall
not extend beyond the Maturity Date). Notwithstanding the foregoing, in no event
may the expiration date of any Letter of Credit extend beyond the earlier of
(i) the date one year from its date of issuance or (ii) the Maturity Date;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the Agent but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Maturity
Date; provided further, that a Letter of Credit may, as a result of its express
terms or as the result of the effect of an automatic extension provision, have
an expiration of not more than one year beyond the Maturity Date so long as the
Borrower delivers to the Agent no later than 30 days prior to the Maturity Date
cash collateral for such Letter of Credit for deposit into the Collateral
Account in an amount equal to the maximum amount available to be drawn under
such Letter of Credit. The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Commitment as a Loan. The Issuing Lender shall promptly
notify the Lenders of the issuance of any Letter of Credit, including the amount
thereof. The Existing Letters of Credit shall upon the Closing Date be deemed to
be Letters of Credit under this Agreement.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of §2.8 of this Agreement), and (ii) a
certification by an Authorized Officer that the Borrower and Guarantors, if any,
are and will be in compliance with all covenants under the Loan Documents after
giving effect to the issuance of such Letter of Credit. The Borrower shall
further deliver to the Issuing Lender such additional applications (which
application as of the date hereof is in the form of Exhibit F attached hereto)
and documents as the Issuing Lender may require, in conformity with the then
standard practices of its letter of credit department, in connection with the
issuance of such Letter of Credit; provided that in the event of any conflict,
the terms of this Agreement shall control.

 

34



--------------------------------------------------------------------------------

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.9(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender and Borrower in their reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a participation therein from Issuing Lender in an amount equal to its
respective Commitment Percentage of the amount of such Letter of Credit. No
Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fee calculated at the
rate of one-eighth of one percent (0.125%) per annum of the amount available to
be drawn under such Letter of Credit (which fee shall not be less than $1,500 in
any event), and (ii) for the accounts of the Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
amount available to be drawn under such Letter of Credit. Such fees under
§2.9(e)(ii) shall be payable in quarterly installments in arrears with respect
to each Letter of Credit on the first day of each fiscal quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Commitments shall terminate
and on the expiration or return of any Letter of Credit. In addition, the
Borrower shall pay to Issuing Lender for its own account within five (5) days of
demand of Issuing Lender the standard issuance and documentation charges for
Letters of Credit issued from time to time by Issuing Lender.

(f) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, Issuing Lender shall promptly notify the
Borrower thereof. In the event that any amount is drawn under a Letter of Credit
by the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Base Rate Loan under this
Agreement (the Borrower being deemed to have requested a Base Rate Loan on such
date in an amount equal to the amount of such drawing and such amount drawn
shall be treated as an outstanding Base Rate Loan under this Agreement) and the
Agent shall promptly notify Borrower and each Lender by electronic mail,
telephone (confirmed in writing) or other similar means of transmission, and
each Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Lender’s Commitment Percentage of
such Letter of Credit (to the extent of the amount drawn). If and to the extent
any Lender shall not make such amount available on the Business Day on which
such draw is funded, such Lender agrees to pay such amount to the Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw was funded until the date on which such amount is paid to the
Agent, at the Federal Funds Effective Rate plus one percent (1.0%). Further,
such Lender shall be deemed to have assigned any and all payments made of
principal and interest on its Loans, amounts due with respect to its

 

35



--------------------------------------------------------------------------------

participations in Letters of Credit and any other amounts due to it hereunder to
the Agent to fund the amount of any drawn Letter of Credit which such Lender was
required to fund pursuant to this §2.9(f) until such amount has been funded (as
a result of such assignment or otherwise). In the event of any such failure or
refusal, the Lenders not so failing or refusing shall be entitled to a priority
secured position for such amounts as provided in §12.5. The failure of any
Lender to make funds available to the Agent in such amount shall not relieve any
other Lender of its obligation hereunder to make funds available to the Agent
pursuant to this
§2.9(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.9(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.9(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any Lender
any such Lender’s payment of funds under a Letter of Credit and thereafter the
Issuing Lender receives any payment on account thereof, then the Issuing Lender
will distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participation interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, electronic mail or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of any drawing under such Letter of Credit;

 

36



--------------------------------------------------------------------------------

and (viii) for any consequences arising from causes beyond the control of Agent
or any Lender. None of the foregoing will affect, impair or prevent the vesting
of any of the rights or powers granted to Agent, Issuing Lender or the Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lender or the other Lenders in good faith will be binding on the Borrower and
will not put Agent, Issuing Lender or the other Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

(k) Upon demand by the Agent or the Issuing Lender at any time while a Lender is
a Defaulting Lender, the Borrower shall deliver to the Agent for the benefit of
the Issuing Lender within one (1) Business Day of such demand, cash collateral
or other credit support satisfactory to the Issuing Lender in its sole
discretion in an amount equal to such Defaulting Lender’s Commitment Percentage
of the aggregate principal amount of the Letter of Credit Liabilities then
outstanding.

§2.10 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.10, the Borrower shall
have the option from time to time prior to the Maturity Date to request one or
more increases in the Total Commitment to not more than $1,500,000,000.00 (less
the amount of any reductions of the Total Commitments under §2.3) by giving
written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $25,000,000.00 and increments
of $5,000,000.00 in excess thereof (or such smaller amounts as the Agent may
approve). Upon receipt of any Increase Notice, the Agent shall consult with
Arrangers and shall notify the Borrower of the amount of facility fees to be
paid to any Lenders who provide an additional Commitment in connection with such
increase in the Total Commitment (which shall be in addition to the fees to be
paid to Agent or to the Arrangers pursuant to the Agreement Regarding Fees). If
the Borrower agrees to pay the facility fees so determined, then the Agent shall
send a notice to all Lenders (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Borrower, the Agent and the Arrangers shall allocate the
Commitment Increase among the Lenders who provide such commitment letters on
such basis as they shall reasonably agree. If the additional Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arrangers or the Borrower
may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to Agent, Arrangers and the Borrower) to become a Lender and provide an
additional Commitment. The Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the additional Commitment to be provided by each
Lender and the revised Commitment Percentages which shall be applicable after
the effective date of the Commitment Increase specified therein (the “Increase
Date”). In no event shall any Lender be obligated to provide an additional
Commitment.

 

37



--------------------------------------------------------------------------------

(b) On any Increase Date the outstanding principal balance of the Loans and
participation in Letters of Credit shall be reallocated among the Lenders such
that after the applicable Increase Date the outstanding principal amount of
Loans owed to and participations in Letters of Credit of each Lender shall be
equal to such Lender’s Commitment Percentage (as in effect after the applicable
Increase Date) of the Outstanding principal amount of all Loans and Letters of
Credit Outstanding. On any Increase Date those Lenders whose Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Lenders whose Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Loans. The funds so advanced shall be Base Rate Loans until
converted to LIBOR Rate Loans which are allocated among all Lenders based on
their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.10 the Agent may unilaterally revise Schedule 1.1 and the Borrower shall
execute and deliver to the Agent new Notes for each Lender whose Commitment has
changed so that the principal amount of such Lender’s Note shall equal its
Commitment. The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be promptly
surrendered by such Lenders to Borrower. Such new Notes shall provide that they
are replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Increase Date and shall otherwise be in
substantially the form of the replaced Notes. Simultaneously with the issuance
of any new Notes pursuant to this §2.10(c), if required by the Agent, the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Notes and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement. The surrendered Notes shall be canceled and promptly returned to
the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.10 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) The Borrower shall pay (A) to the Agent those fees described in and
contemplated by the Agreement Regarding Fees with respect to the applicable
Commitment Increase, and (B) to the Arrangers such facility fees as the Lenders
who are providing an additional Commitment may require to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arrangers shall pay to the Lenders acquiring the
increased Commitment certain fees pursuant to their separate agreement; and

(ii) On the date any Increase Notice is given and on the date such increase
becomes effective, both immediately before and after the Total Commitment is
increased, there shall exist no Default or Event of Default; and

 

38



--------------------------------------------------------------------------------

(iii) The representations and warranties made by the Borrower and the
Guarantors, if any, in the Loan Documents or otherwise in connection therewith
on or after the date thereof shall have been true and correct in all material
respects when made and shall also be true and correct in all material respects
on the date of such Increase Notice and on the date the Total Commitment is
increased, both immediately before and after the Total Commitment is increased
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty that is qualified by any materiality standard shall
be required to be true and correct in all respects); and

(iv) The Borrower and the Guarantors, if any, shall execute and deliver to Agent
and the Lenders such additional documents, instruments, certifications and
opinions as the Agent may reasonably require in its sole and absolute
discretion, including, without limitation, a Compliance Certificate,
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the increase; and

(v) The Borrower and the Guarantors, if any, shall satisfy such other conditions
to such increase as Agent may require in its reasonable discretion.

§2.11 Extension of Maturity Date. The Borrower shall have the one-time right and
option to extend the initial Maturity Date to October 15, 2020, upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days and not later than the date which is sixty (60) days
prior to the Maturity Date (as determined without regard to such extension). Any
such Extension Request shall be irrevocable and binding on the Borrower.

(b) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to seven and one-half (7.5) basis points on the
Total Commitment in effect on the Maturity Date (as determined without regard to
such extension), which fee shall, when paid, be fully earned and non-refundable
under any circumstances.

(c) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(d) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors, if any, in the Loan Documents or otherwise in
connection therewith on or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects on the date the Extension Request is given and on the
Maturity Date (as determined without regard to such extension) (it being
understood and agreed that any representation or warranty which by its terms is
made as of

 

39



--------------------------------------------------------------------------------

a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
that is qualified by any materiality standard shall be required to be true and
correct in all respects).

§2.12 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall be applied as set forth in §2.12(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s Commitments in proportion
to the Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitments of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, demand that such
Defaulting Lender assign its Commitments to an eligible assignee subject to and
in accordance with the provisions of §18.1 for the purchase price provided for
below. No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an eligible assignee. Upon any such purchase
or assignment, and any such demand with respect to which the conditions
specified in §18.1 have been satisfied, the Defaulting Lender’s interest in the
Loans and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement.
The purchase price for the Commitment of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans

 

40



--------------------------------------------------------------------------------

outstanding and owed by the Borrower to the Defaulting Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees. Prior to payment of
such purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to §2.12(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.9(g) or Swing Loans pursuant to
§2.4(e) shall be reallocated among the Lenders that are Non-Defaulting Lenders
in accordance with their respective Commitment Percentages (computed without
giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the conditions set forth in §10 and §11 are satisfied at the time
of such reallocation (and, unless the Borrower shall have notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at the time), (iii) the representations and
warranties in the Loan Documents shall be true and correct in all material
respects on and as of the date of such reallocation with the same effect as
though made on and as of such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date, and
that any representation or warranty that is qualified by any materiality
standard shall be required to be true and correct in all respects), and (iv) the
aggregate obligation of each Lender that is a Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Loans shall not
exceed the positive difference, if any, of (A) the Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Commitment Percentage of
outstanding Letter of Credit Liabilities and Swing Loans. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding

 

41



--------------------------------------------------------------------------------

obligations of such Defaulting Lender of any participation in any Letter of
Credit or Swing Loan; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing
to the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans were made at a time when the
conditions set forth in §10 and §11, to the extent required by this Agreement,
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis until such
time as all Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages without regard to §2.12(c), prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.12(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.4(a), §2.9(a) and
§2.12(c)) on terms satisfactory to the Issuing Lender and/or Swing Loan Lender
in its good faith determination (and such cash collateral shall be in Dollars).
Any such cash collateral shall be deposited in the Collateral Account as
collateral for the payment and performance of each Defaulting Lender’s pro rata
portion in accordance with their respective Commitment Percentages of
outstanding Letter of Credit Liabilities and Swing Loans. Moneys in the
Collateral Account deposited pursuant to this section shall be applied by the
Agent to reimburse the Issuing Lender and/or the Swing Loan Lender immediately
for each Defaulting Lender’s pro rata portion in accordance with their
respective Commitment Percentages of any funding obligation with respect to a
Letter of Credit or Swing Loan which has not otherwise been reimbursed by the
Borrower or such Defaulting Lender.

(f) (i) Each Lender that is a Defaulting Lender shall not be entitled to receive
any Facility Fee pursuant to §2.2 for any period during which that Lender is a
Defaulting Lender.

 

42



--------------------------------------------------------------------------------

(ii) Each Lender that is a Defaulting Lender shall not be entitled to receive
Letter of Credit fees pursuant to §2.9(e) for any period during which that
Lender is a Defaulting Lender.

(iii) With respect to any Facility Fee or Letter of Credit fees not required to
be paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to §2.12(c), (y) pay to
the Issuing Lender and Swing Loan Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s or Swing Loan Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay any remaining amount of any such fee.

(g) If the Borrower (if no Default or Event of Default has occurred and is
continuing) and the Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitments (without giving effect to §2.12(c)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans and Swing Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments. If at any time the sum of the aggregate outstanding
principal amount of the Revolving Credit Loans and Swing Loans and the aggregate
Letter of Credit Liabilities exceeds the Total Commitment then the Borrower
shall immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders, as applicable, for application to the Loans as provided
in §3.4, together with any additional amounts payable pursuant to §4.8, except
that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

 

43



--------------------------------------------------------------------------------

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time and from time to time without penalty or premium; provided,
that if any prepayment of the outstanding amount of any LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3 of LIBOR Rate Loans unless a shorter notice period is agreed to in writing
by the Agent, and one (1) Business Day’s prior written notice of any prepayment
pursuant to this §3.3 of Base Rate Loans, in each case specifying the proposed
date of prepayment of the Loans and the principal amount to be prepaid (provided
that any such notice may be revoked or modified upon one (1) day’s prior notice
to the Agent). Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then to the principal of Revolving Credit Loans. In the absence of instruction
by the Borrower, prepayments shall be applied first to the principal of Base
Rate Loans, and then to the principal of LIBOR Rate Loans.

§3.5 Effect of Prepayments. Amounts of the Loans prepaid under §3.2 and §3.3
prior to the Maturity Date may be reborrowed as provided in §2.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $500,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than ten (10) different Interest
Periods for LIBOR Rate Loans outstanding at any one time unless all of the
Lenders otherwise consent in writing; and (iii) no Loan may be converted into a
LIBOR Rate Loan when any

 

44



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Revolving Credit Loans of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Loan in
a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $500,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower. The Agent shall promptly notify the
Lenders of the applicable LIBOR or Base Rate.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) Subject to the proviso in the preceding clause (b), in the event that the
Borrower does not notify the Agent of its election hereunder with respect to any
LIBOR Rate Loan, such Loan shall be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for an Interest Period of one
month unless such Interest Period shall be greater than the time remaining until
the Maturity Date, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

§4.2 Fees. The Borrower agrees to pay to KeyBank, Wells Fargo Bank, National
Association, JPMorgan Chase Bank, N.A., Agent and Arrangers for their own
account certain fees for services rendered or to be rendered in connection with
the Loans as provided pursuant to a fee letter dated August 31, 2015 between the
Borrower, KeyBank, Wells Fargo Bank, National Association, JPMorgan Chase Bank,
N.A., and the Arrangers (the “Agreement Regarding Fees”). All such fees shall be
fully earned when paid and nonrefundable under any circumstances.

§4.3 Agent’s Fee. The Borrower shall pay to Agent, for the Agent’s own account,
an annual administration fee as provided in the Agreement Regarding Fees. The
Agent’s fee shall be payable as provided in the Agreement Regarding Fees.

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. If not received by 2:00 p.m.
(Cleveland time) on the day when due, the Agent is hereby authorized to charge
the accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the

 

45



--------------------------------------------------------------------------------

Swing Loan Lender) under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower or any Guarantor hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim, and free and
clear of and without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) The Borrower and any Guarantor shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower and any Guarantor shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e) Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and each Guarantor, if any, to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.

 

46



--------------------------------------------------------------------------------

(f) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

47



--------------------------------------------------------------------------------

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

48



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i) Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(j) The obligations of the Borrower to the Lenders (including the Swing Loan
Lender) under this Agreement (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between

 

49



--------------------------------------------------------------------------------

the Borrower, or any of its Subsidiaries or Affiliates and any beneficiary or
transferee of any Letter of Credit; (vi) any irregularity in the transaction
with respect to which any Letter of Credit is issued, including any fraud by the
beneficiary or any transferee of such Letter of Credit; (vii) payment by the
Issuing Lender under any Letter of Credit against presentation of a sight draft,
demand, certificate or other document which does not comply with the terms of
such Letter of Credit, provided that such payment shall not have constituted
gross negligence or willful misconduct on the part of the Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods; (viii) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of such Letter of Credit;
(ix) the legality, validity, form, regularity or enforceability of the Letter of
Credit; (x) the failure of any payment by Issuing Lender to conform to the terms
of a Letter of Credit (if, in Issuing Lender’s good faith judgment, such payment
is determined to be appropriate); (xi) the surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such other circumstances or happenings shall
not have been the result of gross negligence or willful misconduct on the part
of the Issuing Lender as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods.

§4.5 Computations. All computations of interest on the LIBOR Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. All computations of interest on Base Rate
Loans (including Base Rate Loans determined by reference to the LIBOR Rate)
shall be based on a year of 365 or 366 days, as applicable, and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall reasonably determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent reasonably determines that the circumstances giving
rise to such suspension no longer exist, whereupon the Agent shall so notify the
Borrower and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it

 

50



--------------------------------------------------------------------------------

unlawful, or any central bank or other governmental authority having
jurisdiction over a Lender or its LIBOR Lending Office shall assert that it is
unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender shall
forthwith give notice of such circumstances to the Agent and the Borrower and
thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve (other
than the Reserve Percentage), assessment, liquidity, capital adequacy or other
similar

 

51



--------------------------------------------------------------------------------

requirements (whether or not having the force of law and which are not already
reflected in any amounts payable by the Borrower hereunder) against assets held
by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender in good faith
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy or liquidity (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital or liquidity as a consequence of such
Lender’s commitment to make Loans or participate in Letters of Credit hereunder
to a level below that which such Lender or holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy or liquidity and assuming the full utilization of such entity’s
capital) by any amount deemed by such Lender to be material, then such Lender
may notify the Borrower thereof. The Borrower agrees to pay to such Lender the
amount of such reduction in the return on capital as and when such reduction is
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof. In determining such amount, such
Lender may use any reasonable averaging and attribution methods generally
applied by such Lender. For

 

52



--------------------------------------------------------------------------------

purposes of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, publications, orders, guidelines and
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted and gone into effect
after the date hereof regardless of when adopted, enacted or issued.

§4.11 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2.0%) above an
amount equal to the sum of the Base Rate plus the Applicable Margin in effect
from time to time (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment) and the fee payable with respect to Letters
of Credit shall be increased to a rate equal to two percent (2.0%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, if any, the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under Applicable
Law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under Applicable
Law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by Applicable Law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations, such excess shall be refunded to the Borrower. All interest paid or
agreed to be paid to the Lenders shall, to the extent permitted by Applicable
Law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by Applicable Law. This
Section shall control all agreements between or among the Borrower, the
Guarantors, if any, the Lenders and the Agent.

 

53



--------------------------------------------------------------------------------

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.9 or §4.10 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty
(30) days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent and Borrower
shall endeavor to obtain a new Lender to acquire such remaining Commitment that
is reasonably acceptable to Agent and Borrower. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender, shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by the Borrower to the Affected Lender,
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis.

 

54



--------------------------------------------------------------------------------

§5.2 Guarantors.

(a) In the event that (i) Borrower determines that certain Real Estate of a
Wholly Owned Subsidiary of the Borrower or a Controlled JV Entity is to be
included as an Unencumbered Property and (ii) such Wholly Owned Subsidiary of
the Borrower or Controlled JV Entity, as applicable, has incurred, acquired,
suffered to exist or otherwise is liable with respect to Unsecured Indebtedness,
the Borrower shall, as a condition to such inclusion, cause each such Wholly
Owned Subsidiary or Controlled JV Entity, as applicable, to execute and deliver
to Agent a Joinder Agreement (and if such Wholly Owned Subsidiary or Controlled
JV Entity is the first Guarantor, then such Subsidiary shall execute and deliver
the Guaranty and such Subsidiary and Borrower shall execute and deliver the
Contribution Agreement), and such Wholly Owned Subsidiary or Controlled JV
Entity, as applicable, shall become a Guarantor hereunder. Further, as a
condition to any Subsidiary of the Borrower or Controlled JV Entity, as
applicable, that owns an Unencumbered Property or other assets the value of
which is then included in the determination of Unencumbered Asset Value
incurring, acquiring, suffering to exist or otherwise becoming liable with
respect to Unsecured Indebtedness, Borrower shall cause such Subsidiary or
Controlled JV Entity, as applicable, to execute and deliver to Agent a Joinder
Agreement (and if such Subsidiary or Controlled JV Entity is the first
Guarantor, then such Subsidiary shall execute and deliver the Guaranty and such
Subsidiary and Borrower shall execute and deliver the Contribution Agreement),
and such Subsidiary or Controlled JV Entity, as applicable, shall become a
Guarantor hereunder.

(b) Borrower shall cause any Subsidiary of the Borrower that is the borrower or
co-borrower under, guarantees, or otherwise becomes obligated in respect of, any
Unsecured Indebtedness of the Borrower or any other Subsidiary of the Borrower,
to simultaneously execute and deliver to Agent a Joinder Agreement (and if such
Subsidiary is the first Guarantor, then such Subsidiary shall execute and
deliver the Guaranty and such Subsidiary and Borrower shall execute and deliver
the Contribution Agreement), and such Subsidiary shall become a Guarantor
hereunder.

(c) Any Subsidiary or Controlled JV Entity subject to clauses (a) or (b) above
shall not be restricted by its respective organizational documents and
Applicable Law, from serving as a Guarantor hereunder. The Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to the Guarantors, if any, to be true and correct with
respect to each such Subsidiary, or Controlled JV Entity. In connection with the
delivery of the Guaranty or such Joinder Agreement, the Borrower shall deliver
to the Agent such organizational agreements, resolutions, consents, opinions and
other documents and instruments as the Agent may reasonably require.

§5.3 Release of a Guarantor.

(a) Contemporaneously with the effectiveness of this Agreement, the Lenders and
the Agent hereby release the REIT as a Guarantor under the “Guaranty” (as
defined in the Existing Credit Agreement) and confirm that the original Guaranty
executed in connection with the Existing Credit Agreement is terminated.

 

55



--------------------------------------------------------------------------------

(b) The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release (subject to the terms hereof), a
Guarantor from the Guaranty so long as: (a) no Default or Event of Default shall
then be in existence or would occur as a result of such release; (b) the Agent
shall have received such written request at least ten (10) Business Days prior
to the requested date of release (or such shorter period as may be acceptable to
the Agent in its sole discretion); and (c) such Guarantor is no longer required
to be a Guarantor pursuant to the terms of §5.2(a) or (b). Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a corporation duly organized pursuant
to its charter filed with the Tennessee Secretary of State, and is validly
existing and in good standing under the laws of Tennessee. REIT is organized and
conducts its business in a manner which enables it to qualify as a real estate
investment trust under, and is entitled to the benefits of, §856 of the Code,
and has elected to be treated as a real estate investment trust pursuant to the
Code. The Borrower is a limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Tennessee Secretary of State,
and is validly existing and in good standing under the laws of Tennessee. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdictions where the
Unencumbered Properties owned or leased by it are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
reasonably be expected to have a Material Adverse Effect.

(b) Subsidiaries. Each of the REIT and the Subsidiaries of the Borrower (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where an Unencumbered Property
owned or leased by it is located and in each other jurisdiction where a failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors, if any,
is a party and the transactions contemplated hereby and thereby (i) are within
the authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not

 

56



--------------------------------------------------------------------------------

conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

(d) Enforceability. This Agreement and the other Loan Documents to which the
Borrower or any of the Guarantors, if any, is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor,
if any, is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained except for those filings after the
date hereof as may be required as a publicly traded entity.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, the
Borrower and its Subsidiaries own or lease all of the assets reflected in the
pro-forma consolidated balance sheet of the Borrower as of the Balance Sheet
Date or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
Liens except Permitted Liens.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of business on Balance Sheet Date and the related unaudited
consolidated statement of income and cash flow as of the close of business on
Balance Sheet Date certified by the chief financial officer, treasurer or other
senior financial officer of the REIT, acting as general partner of the Borrower,
reasonably acceptable to Agent, (b) as of the Closing Date, an unaudited
statement of Net Operating Income for each of the Unencumbered Properties for
the period ending June 30, 2015, reasonably satisfactory in form to the Agent
and certified by the chief financial officer, treasurer or other senior
financial officer of the REIT, acting as general partner of the Borrower,
reasonably acceptable to Agent as fairly presenting the Net Operating Income for
such Unencumbered Properties for such periods, and (c) certain other financial
information relating to the Borrower, the Guarantors, if any, and the Real
Estate (including, without limitation, the Unencumbered Properties). Such
balance sheet and statements have been prepared in accordance with GAAP and
fairly present in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of the operations of the Borrower and its Subsidiaries for such periods, subject
to normal year-end audit adjustments and the absence of footnotes. There are no
liabilities, contingent or otherwise, of the Borrower or any of its Subsidiaries
involving material amounts that are required by GAAP to be disclosed in such
financial statements that are not disclosed in said financial statements and the
related notes thereto.

 

57



--------------------------------------------------------------------------------

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of the Borrower and its Subsidiaries taken as a whole as shown on or
reflected in the consolidated balance sheet of the Borrower and its Subsidiaries
as of the Balance Sheet Date, or their consolidated statement of income or cash
flows for the fiscal quarter then ended, other than changes in the ordinary
course of business that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, except as set forth on
Schedule 6.5 hereto, there has occurred no materially adverse change in the
financial condition, prospects, operations or business activities of any of the
Unencumbered Properties from the condition shown on the statements of income
delivered to the Agent pursuant to §6.4 other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business, prospects, operation or
financial condition of such Unencumbered Property.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the REIT, and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others, except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.

§6.7 Litigation. Except as specifically disclosed in writing to and approved in
writing by Agent and the Lenders, there are no actions, suits, proceedings or
investigations of any kind pending or to the knowledge of the Borrower
threatened in writing against the Borrower or any of its Subsidiaries or the
REIT before any court, tribunal, arbitrator, mediator or administrative agency
or board which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto, or which
if adversely determined could reasonably be expected to cause a Default, or
Event of Default or have a Material Adverse Effect. As of the Closing Date there
are no judgments, final orders or awards outstanding against or affecting the
Borrower, any of its Subsidiaries or the REIT individually or in the aggregate
in excess of $1,000,000.00 or any Unencumbered Property.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, the REIT or any
of their respective Subsidiaries is subject to any charter, corporate or other
legal restriction that has had, or could reasonably be expected to have, a
Material Adverse Effect. None of the Borrower, the REIT, or any of their
respective Subsidiaries is in default (taking into account all applicable cure
periods, if any) of any contract or agreement that has had or could reasonably
be expected to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
REIT or any of their respective Subsidiaries is in violation of any provision of
its charter or other organizational documents, bylaws, or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.

§6.10 Tax Status. Each of the Borrower, the REIT and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and

 

58



--------------------------------------------------------------------------------

declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) has paid prior to delinquency all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (c) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply that has had or
could reasonably be expected to have a Material Adverse Effect. There are no
unpaid taxes claimed to be due by the taxing authority of any jurisdiction, and
the officers or partners of such Person know of no basis for any such claim that
has had or could reasonably be expected to have a Material Adverse Effect. As of
the date of this Agreement, there are no audits pending or to the knowledge of
the Borrower threatened with respect to any tax returns filed by the Borrower,
the REIT or their respective Subsidiaries that has had or could reasonably be
expected to have a Material Adverse Effect. As of the date of this Agreement,
Borrower has provided the taxpayer identification number for the Borrower, and
the REIT to the Agent and the Lenders.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the REIT nor any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13 Partners and the REIT. REIT is the sole general partner of the Borrower
and as of the Closing Date owns not less than ninety-three percent (93%) of the
partnership interest in the Borrower.

§6.14 Employee Benefit Plans. The Borrower, the REIT and each ERISA Affiliate
has fulfilled its obligation, if any, under the minimum funding standards of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all respects with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan where
failure to comply has had or could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower, the REIT nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA, in each case where failure to comply has had or could reasonably
be expected to have a Material Adverse Effect. None of the Unencumbered
Properties constitutes a “plan asset” within the meaning of ERISA and the Code.

§6.15 Disclosure. All of the representations and warranties made by the Borrower
and the Guarantors, if any, in this Agreement and the other Loan Documents or
any document or

 

59



--------------------------------------------------------------------------------

instrument delivered to the Agent or the Lenders pursuant to or in connection
with any of such Loan Documents are true and correct in all material respects.
All information contained in this Agreement, the other Loan Documents or
otherwise furnished to or made available to the Agent or the Lenders by the
Borrower, the REIT or any of their respective Subsidiaries is and will be true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein and in light of the circumstances under which they
were made not misleading. The written information, reports and other papers and
data with respect to the Borrower, the REIT any Subsidiary or the Unencumbered
Properties (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports or any other documents (excluding financial statements or
reports) prepared by third parties or legal conclusions or analysis provided by
the Borrower’s counsel (although the Borrower has no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower and the Guarantors, if any (except to the extent the
related assumptions were when made manifestly unreasonable).

§6.16 Regulations T, U and X. No portion of any Loan or Letter of Credit is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Neither the Borrower nor any Guarantor, if any, is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§6.17 Environmental Compliance. None of the Borrower, its Subsidiaries nor to
the best knowledge and belief of the Borrower and the Guarantors any operator or
manager of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any Environmental Law that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.18 Subsidiaries; Organizational Structure. Schedule 6.18(a) sets forth, as of
the date hereof, all of the Subsidiaries of the Borrower, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.18(b) sets forth, as
of the Closing Date, all of the Unconsolidated Entities of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Entities, Borrower’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Entity. No Person
owns any legal, equitable or beneficial interest in any of the Persons set forth
on Schedules 6.18(a) or, to the knowledge of the Borrower with respect to
interests not owned directly or indirectly by Borrower, Schedule 6.18(b) except
as set forth on such Schedules. Each Unencumbered Property Subsidiary (other
than the Controlled JV Entities) is a Wholly Owned Subsidiary of the Borrower.
Each Controlled JV Entity satisfies the requirements of this Agreement to be a
Controlled JV Entity.

 

60



--------------------------------------------------------------------------------

§6.19 Property. All of the Unencumbered Properties, and all major building
systems located thereon, are structurally sound, in good condition and working
order and free from material defects, subject to ordinary wear and tear. All of
the other Real Estate of the Borrower and its Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect. Each of the Unencumbered Properties, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Properties which are payable by the Borrower, any Guarantor, if any, or any
other Unencumbered Property Subsidiary (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement or taxes which in the aggregate do not exceed $1,000,000.00 as
to which no proceedings to enforce the payment thereof have commenced). Each
Unencumbered Property which is a multifamily property and which is a phase of a
larger project either has on such Unencumbered Property a leasing office,
clubhouse and other amenities for such project or has access to each of the
foregoing on the adjoining phase through a perpetual insured easement.

§6.20 Other Debt. As of the Closing Date only, none of the Borrower, the REIT,
the Guarantors, if any, nor any of their respective Subsidiaries is in default
of the payment of any Indebtedness or has received written notice that it is in
default of the performance of any related agreement, mortgage, deed of trust,
security agreement, financing agreement or indenture to which any of them is a
party. None of the Borrower, the REIT, the Guarantors, if any, or any of their
respective Subsidiaries is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of any such Person.
As of the Closing Date only, no Subsidiary of Borrower or Controlled JV Entity
is required to be a Guarantor pursuant to §5.2.

§6.21 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, the Borrower is not insolvent
on a balance sheet basis such that the sum of its assets exceeds the sum of its
liabilities, the Borrower is able to pay its debts as they become due, and the
Borrower has sufficient capital to carry on its business.

§6.22 No Bankruptcy Filing. None of the Borrower, the REIT, or the Guarantors,
if any, is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it or any Guarantor, if any.

§6.23 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

 

61



--------------------------------------------------------------------------------

§6.24 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and each of the Guarantors, if any, and, to
Borrower’s belief, the creditors of such Persons. The direct and indirect
benefits to inure to the Borrower and the Guarantors, if any, pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in §548 of the Bankruptcy
Code) and “valuable consideration,” “fair value,” and “fair consideration,” (as
such terms are used in any applicable state fraudulent conveyance law), in
exchange for the benefits to be provided by the Borrower and the Guarantors, if
any, pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor, if any, to be a guarantor of the Loan, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower, the Guarantors, if any, and their respective
Subsidiaries to have available financing to conduct and expand their business.
The Borrower and the Guarantors, if any, further acknowledge and agree that the
Borrower and the Guarantors, if any, constitute a single integrated and common
enterprise and that each receives a benefit from the availability of credit
under this Agreement.

§6.25 OFAC. None of the Borrower, the REIT, the Guarantors, if any, or their
respective Subsidiaries is (or will be) a person with whom any Lender is
restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons (any such Person, a “Designated Person”). In addition, the Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
deems necessary from time to time in order to ensure compliance with all
Applicable Laws concerning money laundering and similar activities. Neither
Borrower, the REIT, nor any Subsidiary, director or officer of Borrower, the
REIT or any Guarantor or, to the knowledge of Borrower, any Affiliate, agent or
employee of Borrower, the REIT or any Guarantor, has engaged in any activity or
conduct which would violate any applicable anti-bribery, anti-corruption or
anti-money laundering laws or regulations in any applicable jurisdiction,
including without limitation, any Sanctions Laws and Regulations.

§6.26 Unencumbered Properties. Schedule 1.2 is a correct and complete list of
all Unencumbered Properties as of the Closing Date. Each of the Unencumbered
Properties included by the Borrower in calculation of the compliance of the
covenants set forth in §9 satisfies all of the requirements contained in this
Agreement for the same to be included therein.

 

62



--------------------------------------------------------------------------------

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and the Guarantors, if any, will
maintain their respective chief executive office at 6584 Poplar Avenue, Memphis
Tennessee 38138, or at such other place in the United States of America as the
Borrower shall designate upon thirty (30) days prior written notice to the
Agent, where notices, presentations and demands to or upon the Borrower or the
Guarantors, if any, in respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Borrower and the Guarantors, if any, will keep,
and cause each of their respective Subsidiaries and the REIT to keep true and
accurate records and books of account with full, true and correct entries in
accordance with GAAP. Neither the Borrower, any Guarantor, nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent,
change its fiscal year. Agent and the Lenders acknowledge that the Borrower’s
fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) within ten (10) days of the filing of the Borrower’s Form 10-K with the SEC,
if applicable, but in any event not later than one hundred twenty (120) days
after the end of the Borrower’s fiscal year, the audited Consolidated balance
sheet of the Borrower and its Subsidiaries at the end of such year, and the
related audited consolidated statements of income, changes in capital and cash
flows for such year, setting forth in comparative form the figures for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer or treasurer of REIT, acting as general partner of the
Borrower or another senior financial officer of REIT, acting as general partner
of the Borrower, reasonably acceptable to Agent that the information contained
in such financial statements fairly presents the financial position of the
Borrower and its Subsidiaries, and accompanied by an auditor’s report prepared
without qualification by a nationally recognized accounting firm approved by the
Agent and who shall have authorized the Borrower to deliver such financial
statements and certification thereof to Agent and the Lenders, and any other
information the Lenders may reasonably request to complete a financial analysis
of the Borrower and its Subsidiaries;

(b) within ten (10) days of the filing of the Borrower’s Form 10-Q with the SEC,
if applicable, but in any event not later than sixty (60) days after the end of
each fiscal quarter of each year, copies of the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries, as at the end of such quarter, and
the related unaudited consolidated statements of income and cash flows for the
portion of the Borrower’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer or treasurer of the REIT, acting as general partner of the
Borrower, or another senior financial officer of the REIT, acting as general
partner of the Borrower, reasonably acceptable to Agent that the information
contained in such financial statements fairly presents in all material respects
the financial position of the Borrower and its Subsidiaries on the date thereof
(subject to year-end adjustments);

 

 

63



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of REIT, acting as general
partner of the Borrower, or another senior financial officer of REIT, acting as
general partner of the Borrower, reasonably acceptable to Agent in the form of
Exhibit G hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by a list of the Net
Operating Income and Adjusted Net Operating Income for such fiscal quarter for
each of the Unencumbered Properties, and a list of the Unencumbered Properties
(and identifying which are owned or leased by Controlled JV Entities), together
with a certification by the chief financial officer or treasurer of REIT, acting
as general partner of the Borrower, or another senior financial officer of REIT,
acting as general partner of the Borrower, reasonably acceptable to Agent that
the information contained in such statement fairly presents in all material
respects the Net Operating Income and Adjusted Net Operating Income for such
periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of the Borrower and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower, the Guarantors, if any, and the
REIT;

(f) promptly upon becoming aware thereof, notice of a change in the Credit
Rating given by a Rating Agency or any announcement that any rating is “under
review” or that such rating has been placed on a watch list or that any similar
action has been taken by a Rating Agency;

(g) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement listing, the Subsidiaries of Borrower
or Controlled JV Entities that have incurred, acquired, suffered to exist or
otherwise are liable with respect to Unsecured Indebtedness; and

(h) from time to time such other financial data and information in the
possession of the Borrower, the REIT or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against the Borrower, the REIT or the Guarantors and any
settlement discussions relating thereto, property inspection and environmental
reports and information as to zoning and other legal and regulatory changes
affecting the Borrower, the REIT and the Guarantors, if any) as the Agent or any
Lender may reasonably request.

 

64



--------------------------------------------------------------------------------

If the Borrower is not subject to Section 13 or 15(d) of the Exchange Act, the
Borrower shall, not later than 15 days after each Required Filing Date, transmit
by mail to Agent, copies of the annual reports, quarterly reports and other
documents which it would have been required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act if it were subject to such Sections.
Notwithstanding anything to the contrary in this §7.4, the Borrower shall not be
required to mail any 10-K or 10-Q to Agent if such 10-K or 10-Q is publicly
available on the SEC’s EDGAR website. The Borrower shall cooperate with the
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by or on behalf of the
Borrower to the Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Section and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information.” Any material to be
delivered pursuant to this §7.4 may be delivered electronically directly to
Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
the Borrower and the Guarantors shall deliver paper copies of the Compliance
Certificate to Agent and the Lenders. The Borrower authorizes Agent and Arranger
to disseminate any such materials, including without limitation the Information
Materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system (an “Electronic System”). Any such Electronic
System is provided “as is” and “as available.” The Agent and the Arrangers do
not warrant the adequacy of any Electronic System and expressly disclaim
liability for errors or omissions in any notice, demand, communication,
information or other material provided by or on behalf of Borrower that is
distributed over or by any such Electronic System (“Communications”). No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Agent or the Arranger in connection with the Communications
or the Electronic System. In no event shall the Agent, the Arranger or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, if any, any Lender or any other Person for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Guarantors’, the
Agent’s or any Arranger’s transmission of Communications through the Electronic
System, and the Borrower releases Agent, the Arrangers and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will identify that portion of the
Information Materials that may be distributed to the Public Lenders and that
(i) all such Information Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Information Materials

 

65



--------------------------------------------------------------------------------

“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the Lenders
and the Arrangers to treat such Information Materials as not containing any
material non-public information with respect to the Borrower, its Subsidiaries,
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that such Information
Materials that are not marked “PUBLIC” or filed on the SEC’s EDGAR Website shall
constitute confidential information, and they shall be treated as provided in
§18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be made
available through a portion of any electronic dissemination system designated
“Public Investor” or a similar designation; and (iv) the Agent and the Arrangers
shall be entitled to treat any Information Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of any electronic
dissemination system not designated “Public Investor” or a similar designation.
In the event that Agent receives paper copies of any material delivered pursuant
to this §7.4 which is not made available by Intralinks, SyndTrak or any other
electronic information dissemination system (or by posting to Borrower’s
website), Agent shall promptly deliver copies of such material to each Lender.

§7.5 Notices.

(a) Defaults. The Borrower will within two (2) Business Days of becoming aware
of same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, or any of its Subsidiaries or the REIT is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b) Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including pursuant to any applicable Environmental Laws.

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower or any of its Subsidiaries or the REIT, or to
which the Borrower or any of its Subsidiaries or the REIT is or is to become a
party that could either cause a Default or could reasonably be expected to have
a Material Adverse Effect and stating the nature and status of such litigation
or proceedings. The Borrower will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against the Borrower or any of its Subsidiaries or the REIT in an
amount in excess of $5,000,000.00.

 

66



--------------------------------------------------------------------------------

(d) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, the REIT or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any ERISA Reportable Event with respect
to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit Plan, or
knows that the plan administrator of any such plan has given or is required to
give notice of any such ERISA Reportable Event; (ii) gives a copy of any notice
of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case which
has had or could reasonably be expected to have a Material Adverse Effect.

(e) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will, and will cause the REIT and each of their respective
Subsidiaries to, preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation. The Borrower
will, and will cause the REIT and each of their respective Subsidiaries to,
preserve and keep in full force all of their rights and franchises, the
preservation of which is necessary to the conduct of their business. The
Borrower shall continue to own, directly or indirectly, (i) one hundred percent
(100%) of the legal, economic, voting and beneficial interest in each
Unencumbered Property Subsidiary (other than a Controlled JV Entity), and
(ii) at least sixty-five percent (65%) of the outstanding Equity Interests of
each Controlled JV Entity.

(b) The Borrower (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure so to do has had or could reasonably be expected to result in a Material
Adverse Effect.

§7.7 Insurance. The Borrower will, at its expense, procure and maintain
insurance covering the Borrower and its Subsidiaries and the Real Estate in such
amounts and against such risks and casualties as is customarily maintained by
similar businesses.

§7.8 Taxes; Liens. The Borrower will, and will cause its Subsidiaries and the
REIT to, pay and discharge as the same shall become due and payable, all its
material obligations and material liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower, or such Subsidiary or the REIT;
and (b) all lawful claims which unpaid, would by law become a Lien up on its
property in the aggregate above $25,000,000.00; provided, however, payment of
taxes, impositions or claims shall not be required if and for so long as (i) the
amount, applicability or validity thereof is currently being contested in good
faith by appropriate action promptly initiated and diligently conducted in

 

67



--------------------------------------------------------------------------------

accordance with good business practices and no material part of the property or
assets of Borrower or any Subsidiary or the REIT are subject to levy or
execution, (ii) Borrower or such Subsidiary or the REIT as required in
accordance with GAAP, shall have set aside on its books reserves (segregated to
the extent required by GAAP) deemed by it to be adequate with respect thereto,
and (iii) if material, Borrower has notified Agent of such circumstances, in
detail reasonably satisfactory to Agent, and, provided further, that Borrower or
such Subsidiary or the REIT shall pay any such tax, imposition or claim if such
contest is not successful and in any event prior to the commencement of any
action to realize upon or foreclose any Lien against any Unencumbered Property.

§7.9 Inspection of Properties and Books. The Borrower will, and will cause its
Subsidiaries and the REIT to, permit the Agent and the Lenders, at the
Borrower’s expense and upon reasonable prior notice, to visit and inspect any of
the properties of the Borrower or any of its Subsidiaries (subject to the rights
of tenants under their Leases), to examine the books of account of the Borrower
and its Subsidiaries and the REIT (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries and the REIT with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for such visits and inspections. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrower and its Subsidiaries and the REIT.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the REIT will, and will cause each of its Subsidiaries and the REIT to, comply
in all respects with (i) all Applicable Laws and regulations now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(ii) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by Applicable Laws and regulations for the conduct of its
business or the ownership, use or operation of its properties, except where a
failure to so comply with any of clauses (i) through (v) has not had and could
not reasonably be expected to have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or its Subsidiaries may fulfill any of its obligations
hereunder, the Borrower or such Subsidiary will immediately take or cause to be
taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof.

§7.11 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

 

68



--------------------------------------------------------------------------------

§7.12 Limiting Agreements.

(a) Borrower shall not, and shall not permit any of its Subsidiaries or the REIT
to, enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s or any of its Subsidiaries’
ability to pledge to Agent any Unencumbered Properties as security for the
Obligations. Borrower shall take, and shall cause its Subsidiaries and the REIT
to take, such actions as are necessary to preserve the right and ability of
Borrower, and its Subsidiaries to pledge such assets as security for the
Obligations without any such pledge after the date hereof causing or permitting
the acceleration (after the giving of notice or the passage of time, or
otherwise) of any other Indebtedness of Borrower or any of its Subsidiaries or
the REIT. Notwithstanding anything to the contrary in this §7.12, the provisions
of this §7.12 shall not apply to any agreement evidencing other Unsecured
Indebtedness of the Borrower or any of its Subsidiaries which requires the use
of Unencumbered Properties as a borrowing base for other Unsecured Indebtedness
or which contains financial covenants of a similar type to those in §9.1 of this
Agreement.

(b) Borrower shall, upon demand, provide to the Agent such evidence as the Agent
may reasonably require to evidence compliance with this §7.12, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit the Borrower’s or any Subsidiary’s ability to
pledge Unencumbered Properties as security for Indebtedness, or which provide
for the occurrence of a default (after the giving of notice or the passage of
time, or otherwise) if Unencumbered Properties are pledged in the future as
security for Indebtedness of the Borrower, any Guarantor, if any, or any
Unencumbered Property Subsidiary.

§7.13 Business Operations. The Borrower and its Subsidiaries shall operate their
respective businesses substantially as an owner, operator, manager and developer
of multifamily properties and in substantially the same manner and in
substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents.

§7.14 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries that are not Guarantors (subject to the terms of any loan documents
under which such Subsidiary is the borrower) to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the course of its business
consistent with its past practices. The Borrower shall not, and shall not permit
any of its Subsidiaries or the REIT to, enter into any agreement that limits the
ability of any Subsidiary to make a dividend or distribution payment to the
Borrower or any Guarantor, if any, or to otherwise transfer any property to the
Borrower or any Guarantor, if any, provided, however, that this sentence shall
not prohibit (a) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under §8.1(f) solely

 

69



--------------------------------------------------------------------------------

to the extent any such negative pledge relates to the property financed by or
the subject of such Indebtedness or (b) limitations on dividends and
distributions of the Borrower and the REIT contained in any agreement evidencing
other Unsecured Indebtedness of the Borrower, REIT or any of their respective
Subsidiaries so long as such limitations are no more restrictive than those
contained in §8.4 of this Agreement.

§7.15 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Properties will be deemed to
be Plan Assets at any time.

§7.16 Unencumbered Properties.

(a) Subject to clause (b) of this §7.16, the Eligible Real Estate included in
the calculation of Unencumbered Asset Value shall at all times satisfy all of
the following conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower or a Wholly Owned
Subsidiary of Borrower or a Controlled JV Entity (each such Subsidiary and
Controlled JV Entity, an “Unencumbered Property Subsidiary”), free and clear of
all Liens other than the Liens permitted in §8.2(iii) and Other Permitted Liens,
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property (including
any restrictions contained in any applicable organizational documents but
excluding any such limitations permitted pursuant to the last sentence of
§7.12(a));

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property, other than the restrictions on sale set forth in
Section 7.3 of the Borrower’s Third Amended and Restated Limited Partnership
Agreement as in effect as of October 1, 2013 with respect to Park Estate,
Reserve at Dexter Lake and Indigo Pointe;

(iii) if such Real Estate is owned by an Unencumbered Property Subsidiary, the
only assets of such Unencumbered Property Subsidiary shall be Eligible Real
Estate included in the calculation of Unencumbered Asset Value;

(iv) if multifamily Real Estate, such Real Estate is managed by Manager; and

(v) if such Unencumbered Property is owned or leased under a Ground Lease by an
Unencumbered Property Subsidiary, (A) no Person other than the Borrower, or a
direct or indirect Wholly Owned Subsidiary of the Borrower has any direct or
indirect ownership of any legal, equitable or beneficial interest in such
Unencumbered Property Subsidiary (except that with respect to a Controlled JV
Entity, all Equity Interests not required under this Agreement to be owned by
Borrower may be owned by another Person), and (B) no direct or indirect
ownership or other interests or rights of (1) Borrower in any such Unencumbered
Property Subsidiary or (2) any Controlled JV Entity in a subsidiary of a
Controlled JV Entity, shall be subject to any Lien.

 

 

70



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.16(a), such Real
Estate shall be included in the calculation of Unencumbered Asset Value so long
as the Agent shall have received the prior written consent of each of the
Required Lenders to the inclusion of such Real Estate in the calculation of
Unencumbered Asset Value.

(c) Upon any asset ceasing to qualify under §7.16(a) or (b) to be included in
the calculation of Unencumbered Asset Value, such asset shall no longer be
included in the calculation of Unencumbered Asset Value.

(d) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of Unencumbered Asset Value in its sole discretion.

§7.17 Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to the REIT, any
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower or any
of its Subsidiaries or the REIT to violate the United States Foreign Corrupt
Practices Act. None of the funds or assets of the Borrower or Guarantors, if
any, that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. Borrower shall maintain
policies and procedures designed to achieve compliance with Sanctions Laws and
Regulations.

§7.18 REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:

(a) REIT shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
general or limited partnership interests in the Borrower and the management of
the business of the Borrower, and such activities as are incidental thereto, all
of which shall be solely in furtherance of the business of the Borrower;

(b) the REIT shall not own any assets other than (i) Equity Interests of the
Borrower as a general partner of Borrower or, directly or indirectly through a
Wholly Owned Subsidiary of the REIT, as a limited partner of Borrower,
(ii) money that has been distributed to the REIT by Borrower that is not in
violation of §8.4 of this Agreement that is held for ten (10) Business Days or
less pending further distribution to equity holders of the REIT, (iii) assets
received by the REIT from third parties (including, without limitation, the
proceeds from any Equity Offering), that are held for ten (10) Business Days or
less pending further contribution to Borrower, (iv) such bank accounts or
similar instruments (subject to the other terms hereof) as it deems necessary to
carry out its responsibilities under the limited partnership agreement of the
Borrower, and (v) other tangible and intangible assets that, taken as a whole,
are de minimis in

 

71



--------------------------------------------------------------------------------

relation to the net assets of Borrower and its Subsidiaries (but which in no
event shall include any real estate or interests therein, cash, cash equivalents
or other liquid assets in excess of $500,000 in the aggregate (except as
permitted in clauses (b)(ii) and (iii) above) or Equity Interests (other than
Equity Interests permitted in clauses (b)(i) above);

(c) the REIT will maintain its status, and election to be treated, as a real
estate investment trust;

(d) the REIT will, at all times (i) cause its common shares to be duly listed
and traded on the New York Stock Exchange and (ii) file all reports required to
be filed by it in connection therewith in a timely manner, after giving effect
to any extensions allowed by the New York Stock Exchange or the SEC;

(e) the REIT will not create or incur or suffer to be created or incurred any
Lien (i) on any of its direct or indirect legal, equitable or beneficial
interest in the Borrower, including, without limitation, any Distributions or
rights to Distributions on account thereof or (ii) without limiting §7.18(e)(i),
on other assets as security for Indebtedness in the aggregate in excess of
$250,000.00;

(f) the REIT shall not be the borrower or co-borrower of, guarantee, or
otherwise be or become obligated in respect of or assume, any Indebtedness
(which for the purposes hereof shall include any obligations under any
Derivatives Contract but shall exclude the REIT’s liability as a co-borrower or
guarantor of the obligations described on Schedule 7.18 hereto as the same exist
as of the Closing Date provided that the obligations guaranteed or with respect
to which the REIT is a co-borrower shall not be increased, spread, extended or
otherwise modified; provided further that the foregoing shall not preclude the
full advance of amounts available under such credit facilities described on
Schedule 7.18 as of the Closing Date).

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower or its Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

 

72



--------------------------------------------------------------------------------

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default or Event of Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, Non-Recourse Indebtedness of the Borrower
and its Subsidiaries (other than the Guarantors, the Unencumbered Property
Subsidiaries or any other Subsidiary of Borrower or a Controlled JV Entity
owning an interest in a Guarantor or an Unencumbered Property Subsidiary);
provided that the Borrower may provide a guaranty or indemnity with respect to
Non-Recourse Exclusions in connection with such Non-Recourse Indebtedness; and

(g) subject to the provisions of §9, Indebtedness (other than Non-Recourse
Indebtedness) of Borrower and its Subsidiaries.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Guarantors, if any, nor Unencumbered Property Subsidiaries (including without
limitation any Controlled JV Entity which owns a Controlled JV Entity) shall
create, incur, assume, guarantee or be or remain liable contingently or
otherwise, with respect to any Indebtedness described in §8.1(f) or any
Indebtedness described in §8.1(g) that is Secured Indebtedness, (ii) a
Guarantor, if any, shall only provide a guaranty of other Unsecured Indebtedness
of the Borrower permitted pursuant to §8.1(g), and (iii) none of the
Indebtedness described in §8.1(f) or §8.1(g) that is Secured Indebtedness shall
have any of the Unencumbered Properties or any interest therein or equipment
related thereto or any direct or indirect ownership interest in any Guarantor,
if any, or Unencumbered Property Subsidiary as collateral, a borrowing base,
asset pool or any similar form of credit support for such Indebtedness (provided
that the foregoing shall not preclude the Borrower from incurring liability with
respect to Non-Recourse Exclusions in connection with the Indebtedness described
in §8.1(f)).

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit its
Subsidiaries to (a) create or incur or suffer to be created or incurred or to
exist any lien, security title, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid could by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over any of their general creditors; (e) pledge,
encumber or otherwise transfer as part of a financing transaction any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations, including, without limitation, any Lien on
the Unencumbered Properties (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower and any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

73



--------------------------------------------------------------------------------

(i)(A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than (I) the Unencumbered Properties and (II) any direct or indirect interest of
the Borrower, any Subsidiary of the Borrower or any Controlled JV Entity in any
Guarantor or Unencumbered Property Subsidiary, in respect of judgments permitted
by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, and other non-monetary
liens or encumbrances, which do not individually or in the aggregate have a
Material Adverse Effect; and

(iv) liens on properties or interests therein permitted by §8.1(f) or (g) (but
excluding (A) Unencumbered Properties or any interest therein, or (B) any direct
or indirect interest of the Borrower or any Subsidiary of the Borrower or any
Controlled JV Entity in any Guarantor or any Unencumbered Property Subsidiary)
to secure Indebtedness permitted by §8.1(f) or (g).

Notwithstanding anything in this Agreement to the contrary, (A) no Unencumbered
Property Subsidiary or Subsidiary of Borrower or a Controlled JV Entity owning
an interest in an Unencumbered Property Subsidiary shall create or incur or
suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §§8.2(i)(A) and (iii); and (B) no Lien may be granted, suffered
or incurred on any property, assets or revenues in favor of the lenders or
holders under the Private Placement Notes or other Unsecured Indebtedness
without effectively providing that all Obligations shall be secured equally and
ratably with such Indebtedness pursuant to agreements in form and substance
reasonably satisfactory to the Agent. In addition, the provisions of §8.2(f)
shall not apply to any agreement referred to in the last sentence of §7.12(a).

§8.3 Merger, Consolidation. The Borrower will not, and will not permit any of
its Subsidiaries or the REIT to, effect any dissolution, liquidation,
disposition of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination, in each case
without the prior written consent of the Required Lenders except for (i) the
merger or consolidation of one or more of the Subsidiaries of the Borrower with
and into the Borrower (it being understood and agreed that in any such event the
Borrower will be the surviving Person), (ii) the merger or consolidation of two
or more Subsidiaries of the Borrower; provided

 

74



--------------------------------------------------------------------------------

that no such merger or consolidation shall involve any Subsidiary that is a
Guarantor (unless the Guarantor is the surviving entity), (iii) asset sales
consummated in accordance with §8.5, and (iv) the merger or consolidation,
directly or indirectly, of Borrower or the REIT with any other Person so long as
(A) REIT or Borrower, as applicable shall be the continuing and surviving Person
(provided that Borrower may not merge with the REIT); (B) Borrower shall have
given the Agent and the Lenders at least thirty (30) days’ prior written notice
of such consolidation or merger; (C) Borrower shall have delivered to the Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis based on information then available to Borrower, evidencing
the continued compliance by the Borrower and Guarantors, if any, with the terms
and conditions of this Agreement and the other Loan Documents, including,
without limitation, the financial covenants contained in §9, after giving effect
to such consolidation or merger, together with any documentation and information
reasonably requested by the Lenders in connection with “know your customer” laws
or policies; (D) there is no Default or Event of Default at the time of such
consolidation or merger and the consummation of such consolidation or merger
does not result in a Default or Event of Default (including without limitation,
pursuant to §7.18); and (E) each of the representations and warranties made by
the Borrower or any of its Subsidiaries contained in this Agreement, the other
Loan Documents or otherwise in connection therewith as or after the date thereof
shall be true in all material respects immediately after giving effect to such
merger or consolidation (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date, and that any
representation or warranty that is qualified by any materiality standard shall
be required to be true and correct in all respects).

§8.4 Distributions.

(a) In the event that an Event of Default shall have occurred and be continuing,
(i) the Borrower and REIT shall not pay any Distribution to their respective
partners, members or other owners, other than, appropriate Distributions by the
Borrower to its partners in an amount necessary to allow REIT to receive
Distributions equal to the minimum distributions required under the Code to
maintain REIT Status of REIT and the payment by REIT to its shareholders of
Distributions in an amount equal to the minimum distributions required under the
Code to maintain REIT Status of REIT, each as evidenced by a certification of
the chief financial officer or treasurer of REIT or another senior financial
officer of the REIT reasonably acceptable to Agent containing calculations in
detail reasonably satisfactory in form and substance to the Agent.

(b) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (g), (h) or (i) shall have occurred or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

§8.5 Asset Sales. The Borrower and the REIT shall not, individually or as a
series of transactions, sell or transfer, or permit the sale or transfer of, all
or substantially all of their assets (whether direct or indirect).

§8.6 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors,
if any, will not, and will not permit their respective Subsidiaries to,
(a) prepay, redeem, defease,

 

75



--------------------------------------------------------------------------------

purchase or otherwise retire the principal amount, in whole or in part, of any
Indebtedness other than the Obligations after the occurrence of any Event of
Default; provided, that the foregoing shall not prohibit (i) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1; and (ii) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness; and (b) modify any document
evidencing any Indebtedness (other than the Obligations) to accelerate the
maturity date of such Indebtedness after the occurrence of an Event of Default.

§8.7 Derivatives Contracts. The Borrower shall not, and shall not permit the
Guarantors, if any, nor any of the Borrower’s Subsidiaries to, enter into or
become obligated in respect of Derivatives Contracts other than Derivatives
Contracts entered into in the ordinary course of business and not for
speculative purposes.

§8.8 Transactions with Affiliates. The Borrower shall not and shall not permit
any of its Subsidiaries to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit, the following financial covenants will be met as of
end of each fiscal quarter of each year:

§9.1 Unencumbered Leverage Ratio. The Borrower’s Consolidated Total Unsecured
Indebtedness will not exceed sixty percent (60%) of the Unencumbered Asset
Value, provided, however, that for up to four (4) consecutive calendar quarters
following a Material Acquisition of which Borrower has provided prior written
notice to Agent, the ratio of Consolidated Total Unsecured Indebtedness to
Unencumbered Asset Value may exceed sixty percent (60%) but may not exceed
sixty-five percent (65%).

§9.2 Total Leverage Ratio. The Borrower’s Consolidated Total Indebtedness will
not exceed sixty percent (60%) of Consolidated Total Asset Value, provided,
however, that for up to four (4) consecutive calendar quarters immediately
following a Material Acquisition of which Borrower has provided prior written
notice to Agent, the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value may exceed sixty percent (60%) but may not exceed sixty-five
percent (65%).

§9.3 Total Secured Leverage Ratio. The Borrower’s Consolidated Total Secured
Indebtedness will not exceed forty percent (40%) of Consolidated Total Asset
Value.

§9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower’s
ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges, in
each case for the most recently ended four (4) fiscal quarters will not be less
than 1.50 to 1.00.

 

76



--------------------------------------------------------------------------------

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue any Letter of Credit
shall be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. Borrower shall deliver to Agent a Revolving Credit Note for each Lender
that requests the same. The Agent shall have received a fully executed
counterpart of each such document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower, the REIT and each Guarantor, if any, a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Unencumbered Properties owned or
leased by it are located and a duly authorized officer, partner or member of
such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter or operating agreement and/or other organizational
agreements of the Borrower, the REIT or such Guarantor, if any, as applicable,
and its qualification to do business, as applicable, as in effect on such date
of certification.

§10.3 Resolutions. All action on the part of the Borrower (including resolutions
from the REIT) and each Guarantor, if any, as applicable, necessary for the
valid execution, delivery and performance by such Person of this Agreement and
the other Loan Documents to which such Person is or is to become a party shall
have been duly and effectively taken, and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower, the REIT acting as general partner of the Borrower, and each
Guarantor, if any, an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
the Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests, Letter of Credit Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and the Guarantors, if any, in form and substance reasonably
satisfactory to the Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2 and §4.3.

§10.7 Performance; No Default. The Borrower and the Guarantors, if any, shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

77



--------------------------------------------------------------------------------

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors, if any, in the Loan Documents or otherwise made
by the Borrower or the Guarantors, if any, in connection therewith shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent fiscal
quarter for which the Borrower has provided financial statements under §6.4
adjusted in the best good faith estimate of the Borrower as of the Closing Date.

§10.11 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or Letter of
Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by the Borrower or the Guarantors, if any, contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects both as of the date as of which they were made and shall also be true
in all material respects as of the time of the making of such Loan, with the
same effect as if made at and as of that time (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date,
and that any representation or warranty that is qualified by any materiality
standard shall be required to be true and correct in all respects), and no
Default or Event of Default shall have occurred and be continuing.

 

78



--------------------------------------------------------------------------------

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information as required by
§2.6, or a fully completed Letter of Credit Request required by §2.9 in the form
of Exhibit E hereto fully completed, as applicable.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans or any
reimbursement obligations with respect to the Letters of Credit when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans or any fees or
other sums due hereunder or under any of the other Loan Documents (other than
those described in §12.1(a)) when the same shall become due and payable, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;

(c) the Borrower shall fail to comply with any of the provisions contained in
§§9.1 - 9.4;

(d) the Borrower or any of its Subsidiaries or the REIT shall fail to perform
any other term, covenant or agreement contained herein or in any of the other
Loan Documents which they are required to perform (other than those specified in
the other subclauses of this §12 or in the other Loan Documents);

(e) any representation or warranty made by the Borrower or any Guarantor, if
any, in this Agreement or any other Loan Document, or any report, certificate,
financial statement, request for a Loan, Letter of Credit Request or in any
other document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of a Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

(f) the Borrower, any of its Subsidiaries or the REIT shall fail to pay when due
(including, without limitation, at maturity), or within any applicable period of
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement, or any other event occurs,
contained in any agreement by which it is bound, evidencing or securing any
obligation for borrowed money or credit received or under a Derivatives Contract
or other Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof or require
the prepayment, redemption, settlement or purchase thereof; provided that the
events described in this §12.1(f) shall not constitute an Event of Default
unless such failure to pay or perform or the occurrence of such event, together
with other failures to pay or perform or the occurrence of such events as

 

79



--------------------------------------------------------------------------------

described in this §12.1(f), involve singly or in the aggregate (i) obligations
for Indebtedness (other than Non-Recourse Indebtedness) totaling in excess of
$100,000,000.00 or (ii) Non-Recourse Indebtedness totaling in excess of
$150,000,000.00;

(g) the Borrower, any of its Material Subsidiaries, any Guarantor or the REIT
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any of its Material
Subsidiaries, any Guarantor or the REIT or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, any of its Material Subsidiaries, any
Guarantor or the REIT or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments, orders or awards against the Borrower or any of its
Subsidiaries or the REIT that exceed $100,000,000.00 per occurrence or in the
aggregate in any calendar year;

(k) any of the Loan Documents shall be disavowed, canceled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to disavow, cancel,
revoke or rescind any of the Loan Documents, or to contest or challenge the
validity or enforceability of any of the Loan Documents shall be commenced by or
on behalf of the Borrower or any of the Guarantors, if any, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, any

 

80



--------------------------------------------------------------------------------

of its Subsidiaries or the REIT to the PBGC or such Guaranteed Pension Plan in
an aggregate amount exceeding $20,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(m) any Change of Control shall occur; or

(n) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Required Lenders in
their absolute and sole discretion after the occurrence of an Event of Default,
and regardless of whether the conditions precedent in this Agreement for a Loan
have been satisfied, the Lenders will cause a Loan to be made in the undrawn
amount of all Letters of Credit. The proceeds of any such Loan will be pledged
to and held by Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations. In the alternative, if demanded by
Agent in its absolute and sole discretion after the occurrence of an Event of
Default, the Letter of Credit Liabilities shall become due and payable and the
Borrower will deposit into the Collateral Account cash in an amount equal to the
amount of all Letter of Credit Liabilities. Such amounts will be pledged to and
held by Agent for the benefit of the Lenders as security for any amounts that
become payable under the Letters of Credit and all other Obligations. Upon any
draws under Letters of Credit, at Agent’s sole discretion, Agent may apply any
such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. (a) Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due, provided, however, that no such cure period shall
apply to any payments due upon the maturity of the Notes, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that with respect to a Default under §7.4 the Borrower
cures such Default within ten (10) days of the date the deliveries under §7.4
are due, or with respect to the other Defaults covered by §12.1(d), in the event
that the Borrower cures such Default within thirty (30) days following receipt
of written notice from the Agent of such default, provided that the provisions

 

81



--------------------------------------------------------------------------------

of this clause (ii) shall not pertain to defaults consisting of a failure to
comply with §5.2, §7.5(a), §7.12, §7.16, §7.18, §8.1, §8.2, §8.3, §8.4, §8.5,
§8.6 or to any Default excluded from any provision of cure of defaults contained
in any other of the Loan Documents.

(b) Notwithstanding the terms of §12.2(a), in the event that there shall occur
any Default or Event of Default under §7.16 that affects only certain
Unencumbered Properties or the owner(s) thereof, then the Borrower may elect to
cure such Default or Event of Default under §7.16 (so long as no other Default
or Event of Default would arise as a result) if Borrower, by written notice to
Agent, removes such Unencumbered Property from the calculation of Unencumbered
Asset Value and reduces the outstanding Loans and Letters of Credit, if
necessary, so that no Default or Event of Default exists under this Agreement,
in which event such notice, removal and reduction shall be completed within five
(5) Business Days of such occurrence.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h) or §12.1(i) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Lenders shall, by notice to the Borrower terminate the obligation to
make Loans and issue Letters of Credit to the Borrower. No termination under
this §12.3 shall relieve the Borrower or the Guarantors, if any, of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If the
Borrower or any Guarantor, if any, fails to perform any agreement or covenant
contained in this Agreement or any of the other Loan Documents beyond any
applicable period for notice and cure, Agent may itself perform, or cause to be
performed, any agreement or covenant of such Person contained in this Agreement
or any of the other Loan Documents which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
expenses, including reasonable attorneys’ fees actually incurred (including
attorneys’ fees incurred in any appeal) by Agent in connection therewith, shall
be payable by the Borrower and/or the Guarantors, if any, upon demand and shall
constitute a part of the

 

82



--------------------------------------------------------------------------------

Obligations and shall if not paid within five (5) days after demand bear
interest at the Default Rate. In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrower and the
Guarantors, if any, shall pay all costs of collection including, but not limited
to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, if any, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first; (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.3; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.12; and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses (but excluding
the Swing Loans) shall be made among the Lenders pro rata; and provided, further
that the Required Lenders may in their discretion make proper allowance to take
into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Collateral Account and the balances from time to time
in the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities or Swing Loans
until applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this section.

 

 

83



--------------------------------------------------------------------------------

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.4 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.12(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors, if any, and any securities or other property of the Borrower or
the Guarantors, if any, in the possession of such Lender may, without notice

 

84



--------------------------------------------------------------------------------

to the Borrower or any Guarantor, if any, (any such notice being expressly
waived by the Borrower and the Guarantors, if any) but with the prior written
approval of Agent, be applied to or set off against the payment of Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of the Borrower or the
Guarantors , if any, to such Lender, Agent will promptly provide Borrower with
notice of any such set off of which Agent has received written notice. Each of
the Lenders agrees with each other Lender that if such Lender shall receive from
the Borrower or a Guarantor, if any, whether by voluntary payment, exercise of
the right of setoff, or otherwise, and shall retain and apply to the payment of
the Note or Notes held by such Lender (but excluding the Swing Loan Note) any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Notes held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest. In
the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents.

 

85



--------------------------------------------------------------------------------

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders
(or, where required hereunder, all of the affected Lenders). The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of its Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents. The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower the Guarantors, if any, or any holder of any of
the Notes shall have been duly authorized or is true, accurate and complete. The
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or its
Subsidiaries, or the value of any collateral or any other assets of the Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors, if any, to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall

 

86



--------------------------------------------------------------------------------

constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.12(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation; Removal. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Required Lenders (excluding for the purposes hereof the Commitment
of the Lender acting as Agent) may remove the Agent in the event of (a) a
material breach by Agent in the performance of its duties hereunder which is not
cured within thirty (30) days after written notice thereof to the Agent or
(b) Agent’s gross negligence or willful misconduct. Any such resignation or
removal may at Agent’s option also constitute Agent’s resignation as Issuing
Lender and as Swing Loan Lender. Upon any such resignation or removal, the
Required Lenders, subject to the terms of §18.1, shall

 

87



--------------------------------------------------------------------------------

have the right to appoint as a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A2” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.00. Unless a Default or Event of Default shall have occurred
and be continuing, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall be reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed. If no successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent, and, if applicable, successor Issuing Lender and successor
Swing Loan Lender shall be reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed. Upon the acceptance of
any appointment as Agent and, if applicable, Issuing Lender and Swing Loan
Lender hereunder by a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, such successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent shall be discharged from its duties and obligations hereunder as Agent
and, if applicable, Issuing Lender and Swing Loan Lender. After any retiring
Agent’s resignation or its removal, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender. If the resigning or removed Agent shall also
resign as the Issuing Lender, such successor Agent shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or shall make other arrangements satisfactory to the current
Issuing Lender, in either case, to assume effectively the obligations of the
current Agent with respect to such Letters of Credit. Upon any change in the
Agent under this Agreement, the resigning or removed Agent shall execute such
assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly

 

88



--------------------------------------------------------------------------------

thereafter notify the Lenders of such action. Each Lender shall, within thirty
(30) days of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by the
Borrower within such period. The Required Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable in any applicable jurisdiction.

§14.11 Agent May File Proofs of Claim. In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor, if
any, the Agent shall have the sole and exclusive right to file and pursue a
joint proof claim on behalf of all Lenders. Any votes with respect to such
claims or otherwise with respect to such proceedings shall be subject to the
vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower, the REIT and/or the Guarantors, if any), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

§14.13 Approvals. If consent of the Required Lenders, all Lenders or all
affected Lenders, is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Required Lenders, all Lenders or
all affected Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) Business Days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender

 

89



--------------------------------------------------------------------------------

does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender. If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action. In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing. The
provisions of this §14.13 shall not apply to any matter requiring approval of
all Lenders or all affected Lenders.

§14.14 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§15. EXPENSES.

The Borrower and the Guarantors, if any, agree to pay (a) the reasonable costs
of producing and reproducing this Agreement, the other Loan Documents and the
other agreements and instruments mentioned herein, (b) any Indemnified Taxes
(including any interest and penalties in respect thereto) payable by the Agent
or any of the Lenders, and including any taxes payable on or with respect to the
transactions contemplated by this Agreement, and further including any such
taxes payable by the Agent or any of the Lenders after the Closing Date (the
Borrower and the Guarantors hereby agreeing to indemnify the Agent and each
Lender with respect thereto), (c) the reasonable fees, expenses and
disbursements of the counsel to the Agent and any local counsel to the Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the
reasonable out-of-pocket fees, costs, expenses and disbursements of Agent
incurred in connection with the syndication and/or participation of the Loans in
connection with the primary syndication of the Loans, (e) all other reasonable
actual and verifiable out-of-pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein, the making of each
advance and issuance of each Letter of Credit hereunder, and the syndication of
the Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including reasonable
attorneys’ fees and costs, and the reasonable fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower and the Guarantors, if any, or the administration thereof after the
occurrence of a Default or Event of Default, including all such out-of-pocket
expenses incurred in connection with any workout, restructuring or negotiation
with respect thereto following the occurrence of a Default or an Event of
Default and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the

 

90



--------------------------------------------------------------------------------

Borrower or the Guarantors, if any, (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches and title
searches, (h) all reasonable out-of-pocket fees, expenses and disbursements
(including reasonable attorneys’ fees and costs) which may be incurred by
KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents (without duplication of any of the items listed above), and
(i) all expenses relating to the use of Intralinks, SyndTrak or any other
similar system for the dissemination and sharing of documents and information in
connection with the Loans. The covenants of this §15 shall survive the repayment
of the Loans and the termination of the obligations of the Lenders hereunder.

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
each Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or any Arranger against any and
all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of or relating to this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby or the
Transactions, including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Unencumbered Properties or the Loans, (b) any condition of the Unencumbered
Properties or any other Real Estate, (c) any actual or proposed use by the
Borrower of the proceeds of any of the Loans or Letters of Credit, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrower or any of its Subsidiaries or the REIT, (e) the
Borrower and the Guarantors, if any, entering into or performing this Agreement
or any of the other Loan Documents, (f) any actual or alleged violation of any
law, ordinance, code, order, rule, regulation, approval, consent, permit or
license relating to the Unencumbered Properties or any other Real Estate,
(g) with respect to the Borrower and its Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, (including, but
not limited to, claims with respect to wrongful death, personal injury, nuisance
or damage to property), (h) any use of Intralinks, Syndtrak or any other system
for the dissemination and sharing of documents and information, and
(i) shareholder or other lawsuits threatened or filed, or investigation
undertaken as a result of the consummation of the Transactions, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower and the Guarantors, if any,
shall not be obligated under this §16 to indemnify any Person for liabilities
arising from such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. If, and to the extent that the obligations of the
Borrower and the Guarantors, if any, under this §16 are unenforceable for any
reason, the Borrower and the Guarantors, if any, hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.

 

91



--------------------------------------------------------------------------------

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by the Borrower or any of its Subsidiaries pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans and issuance of
any Letters of Credit, as herein contemplated, and shall continue in full force
and effect so long as any amount due under this Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Letter of Credit remains
Outstanding or any Lender has any obligation to make any Loans or issue any
Letter of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by the
Borrower or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (including an Approved
Fund) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Lender, to a lender or an Affiliate of a Lender which is
and remains controlled by or is under common control with the assigning Lender
or to a Subsidiary which is and remains wholly-owned by such Lender), provided
further that the Borrower will be deemed to have consented unless it provides
notice to the Agent and the assigning Lender of its disapproval within ten
(10) Business Days of receipt of such request, (b) each such assignment shall be
of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment in
the event an interest in the Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit I (“Assignment and Acceptance Agreement”) annexed hereto, together with
any Notes subject to such assignment, (d) in no event shall any assignment be to
any Person controlling, controlled by or under common control with, or which is
not otherwise free from influence or control by, the Borrower, the REIT or any
Guarantor, if any, or be a Defaulting Lender or an Affiliate of a Defaulting
Lender or a natural person, (e) such assignee of a portion of the Loans shall
have a net worth or unfunded commitment as of the date of such assignment of not
less than $100,000,000.00 (unless otherwise approved by Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower) and (f) such
assignee shall acquire an interest in the Loans of not less than $5,000,000.00
and integral multiples of $1,000,000.00 in excess thereof (or if less, the
remaining Loans of the assignor), unless waived by the Agent, and so long as no
Default or Event of Default exists hereunder, the Borrower.

 

92



--------------------------------------------------------------------------------

Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower, the REIT or
any Guarantor and whether such assignee is a Defaulting Lender or an Affiliate
of a Defaulting Lender or a natural person. In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Any assignment of a
Commitment not made in accordance with this §18.1 shall (subject to the terms of
the preceding sentence) be void and of no force and effect. Furthermore, in
connection with the syndication of the Loan by Agent and Arrangers, the Borrower
agree to assist Agent and Arrangers actively in achieving a timely syndication
that is reasonably satisfactory to Agent and each Arranger, such assistance to
include, among other things, (i) direct contact during the syndication between
the Borrower’s senior officers, representatives and advisors, on the one hand,
and prospective Lenders, on the other hand at such times and places as Agent or
any Arranger may reasonably request, (ii) providing to Agent and each Arranger
all financial and other information with respect to the Borrower and the
transactions contemplated hereunder that Agent or any Arranger may reasonably
request, including but not limited to financial projections relating to the
foregoing, and (iii) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication.

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes

 

93



--------------------------------------------------------------------------------

of this Agreement. The Register shall be available for inspection by the
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $4,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may, upon notice to the Borrower of the
identity of any such participant and amount of such participation, sell
participations to one or more Lenders or other entities in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; provided that (a) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder, (b) such participation shall
not entitle such participant to any rights or privileges under this Agreement or
any Loan Documents, including without limitation, rights granted to the Lenders
under §4.8, §4.9 and §4.10, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower or the
Guarantors, if any, (e) such sale is effected in accordance with all Applicable
Laws, and (f) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower, the REIT or any of the Guarantors and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender or a natural person;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to §2.11), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release Borrower or any
Guarantor, if any (except as otherwise permitted under this Agreement). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other

 

94



--------------------------------------------------------------------------------

obligations under any Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by the Borrower or the Guarantors. Neither the Borrower nor
the Guarantors, if any, shall assign or transfer any of their rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each of the Lenders.

§18.7 Disclosure. The Borrower and the Guarantors, if any, each agree to
promptly cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors, if any, each agree that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts to hold confidential all non-public
information obtained from the Borrower or the Guarantors, if any, that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law, rule,
regulation or court order, each Lender shall notify the Borrower in writing of
any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such

 

95



--------------------------------------------------------------------------------

contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or is disclosed with the prior approval
of the Borrower. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower and the Guarantors, if any, shall, upon the request of the Agent,
enter into such documents as may be reasonably required by the Agent to modify
the Loan Documents to reflect such assignment or participation; provided,
however, no documents or modifications shall increase or otherwise affect the
Borrower’s or any Guarantor’s, if any, liabilities hereunder or under any Loan
Document.

§18.9 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) Business
Days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights and
obligations hereunder and under the Loan Documents shall terminate at the date
of purchase, and the Non-Consenting Lender shall promptly execute and deliver
any and all documents reasonably requested by Agent to surrender and transfer
such interest, including, without limitation, an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit I and such Non-Consenting
Lender’s original Note. The purchase price for the Non-Consenting Lender’s
Commitment shall equal any and all amounts outstanding and owed by the Borrower
to the Non-Consenting Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable amounts payable pursuant to §4.8 which
would be owed to such Non-Consenting Lender if the Loans were to be repaid in
full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

96



--------------------------------------------------------------------------------

§19. NOTICES.

(a) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by electronic mail,
and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Tayven Hike

Email: Tayven_Hike@KeyBank.com

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Email: bill.timmons@dentons.com

If to the Borrower:

Mid-America Apartments, L.P.

6584 Poplar Avenue

Memphis, Tennessee 38138

Attn: Andrew Schaeffer

Email: andrew.schaeffer@maac.com

With a copy to:

Bass, Berry & Sims, PLC

100 Peabody Place, Suite 900

Memphis, Tennessee 38103

Attn: T. Gaillard Uhlhorn

Email: guhlhorn@bassberry.com

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by electronic mail, as provided in §19(c) with
respect to electronic mail. The time period in which a response to such Notice
must be given or

 

97



--------------------------------------------------------------------------------

any action taken with respect thereto (if any), however, shall commence to run
from the date of receipt if personally delivered or sent by overnight courier,
or if so deposited in the United States Mail, the earlier of three (3) Business
Days following such deposit or the date of receipt as disclosed on the return
receipt or as provided in §19(c) with respect to electronic mail. Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent.
By giving at least five (5) days’ prior Notice thereof, the Borrower, a Lender
or Agent shall have the right from time to time and at any time during the term
of this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

(b) Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by signatures delivered in “PDF” format
by electronic mail. The effectiveness of any such documents and signatures
shall, subject to Applicable Law, have the same force and effect as an original
copy with manual signatures and shall be binding on the Borrower, the
Guarantors, if any, Agents and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c) Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communications. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the REIT, or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that

 

98



--------------------------------------------------------------------------------

of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS, IF ANY,
EXIST AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL
AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

99



--------------------------------------------------------------------------------

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES OR DAMAGES
OR OTHER REMEDIES EXPRESSLY PROVIDED FOR IN THIS AGREEMENT. THE BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, and its Subsidiaries, the REIT or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder. The Lenders
acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.

 

100



--------------------------------------------------------------------------------

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors,
if any, of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of interest at the Default Rate, a
retraction of the imposition of interest at the Default Rate or any amendment of
the amount constituting interest at the Default Rate); (b) an increase in the
amount of the Commitments of the Lenders (except as provided in §2.10 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than interest at the Default Rate) or fee
payable under the Loan Documents; (d) a change in the amount of any fee payable
to a Lender hereunder; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan; (f) an extension of the Maturity Date
(except as provided in §2.11); (g) a change in the manner of distribution of any
payments to the Lenders or the Agent; (h) the release of the Borrower or any
Guarantor, if any, except as otherwise provided in this Agreement; (i) an
amendment of the definition of Required Lenders or of any requirement for
consent by all of the Lenders; (j) any modification to require a Lender to fund
a pro rata share of a request for an advance of the Loan made by the Borrower or
participation in a Letter of Credit other than based on its Commitment
Percentage; (k) an amendment to this §27; (l) a waiver of any Default or Event
of Default under §12.1(a) or §12.1(b); or (m) an amendment of any provision of
this Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders) except that
(x) the Commitment of any Defaulting Lender may not be increased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. The provisions of §14 may not be amended
without the written consent of the Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit or Issuing Lender without the consent of the Issuing Lender.
There shall be no amendment, modification or waiver of any provision of the Loan
Documents with respect to Swing Loans or Swing Loan Lender without the written
consent of Swing Loan Lender. The Borrower and the Guarantors, if any, each
agree to enter into such modifications or amendments of this Agreement or the
other Loan Documents as reasonably may be requested by KeyBank in connection
with the syndication of the Loan, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrower or the Guarantors, if any, hereunder. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial

 

101



--------------------------------------------------------------------------------

thereto. No notice to or demand upon any of the Borrower or the Guarantors, if
any, shall entitle the Borrower or the Guarantors, if any, to other or further
notice or demand in similar or other circumstances.

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower, the REIT and the Guarantors, if any, under this
Agreement and the other Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, if any, the
Lenders, the Agent and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such

 

102



--------------------------------------------------------------------------------

conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower or any of its Subsidiaries of any
development or the absence therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower, the REIT and the Guarantors, if any, that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, if any, which
information includes names and addresses and other information that will allow
such Lender or the Agent, as applicable, to identify the Borrower and the
Guarantors, if any, in accordance with the Patriot Act.

§34. JOINT AND SEVERAL LIABILITY.

Each of the Borrower and the Guarantors, if any, covenants and agrees that each
and every covenant and obligation of the Borrower or any Guarantor, if any,
hereunder and under the other Loan Documents to which each is a party shall be
the joint and several obligations of the Borrower and each Guarantor, if any.

§35. PERFORMANCE BY REIT.

The Borrower shall cause the REIT to perform and comply with each covenant and
agreement in this Agreement that is applicable to the REIT, and shall cause each
warranty and representation in this Agreement that is applicable to the REIT to
be and remain true and correct as and when such representations or warranties
are made or repeated (subject to any applicable materiality qualifications), in
each case regardless of whether Borrower has the power or ability to cause the
same.

[continued on next page]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed under seal by its duly authorized representatives as of the date first
set forth above.

 

BORROWER:

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

By:

 

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its sole general partner

  By:  

/s/ Albert M. Campbell

  Name:   Albert M. Campbell   Title:   EVP, Chief Financial Officer     (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/Mid-America 2015]



--------------------------------------------------------------------------------

 

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually
and as Agent By:  

/s/ Tayven Hike

Name:   Tayven Hike Title:   Vice President   (SEAL) WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Brandon H. Barry

Name:   Brandon H. Barry Title:   Vice President   (SEAL) REGIONS BANK By:  

/s/ T. Barrett Vawter

Name:   T. Barrett Vawter Title:   Vice President   (SEAL) JPMORGAN CHASE BANK,
N.A., a national banking association By:  

/s/ Marc Constantino

Name:   Marc Constantino Title:   Executive Director   (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/Mid-America 2015]



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH By:  

/s/ Lloyd Baron

Name:   Lloyd Baron Title:   Director   (SEAL) FIFTH THIRD BANK, an Ohio Banking
Corporation By:  

/s/ Michael P. Perillo

Name:   Michael P. Perillo Title:   AVP   (SEAL) PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Eric W. Staton

Name:   Eric W. Staton Title:   Vice President   (SEAL) FIRST TENNESSEE BANK
NATIONAL ASSOCIATION By:  

/s/ Kevin Brishe

Name:   Kevin Brishe Title:   Vice President   (SEAL) CITIBANK, N.A. By:  

/s/ John Rowland

Name:   John Rowland Title:   Vice President   (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

[Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/Mid-America 2015]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Lori Y. Jensen

Name:   Lori Y. Jensen Title:   Senior Vice President   (SEAL) BRANCH BANKING
AND TRUST COMPANY By:  

/s/ Ahaz Armstrong

Name:   Ahaz Armstrong Title:   Vice President   (SEAL) CAPITAL ONE, N.A. By:  

/s/ Frederick H. Denecke

Name:   Frederick H. Denecke Title:   Senior Vice President   (SEAL) SYNOVUS
BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director   (SEAL) SUNTRUST BANK By:  

/s/ Suzanne Rathbun

Name:   Suzanne Rathbun Title:   Vice President   (SEAL) MIZUHO BANK, LTD. By:  

/s/ John Davies

Name:   John Davies Title:   Authorized Signatory   (SEAL)

 

 

[Signature Page to Second Amended and Restated Credit Agreement –
KeyBank/Mid-America 2015]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$                            , 201    

FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to
                                         (“Payee”), or order, in accordance with
the terms of that certain Second Amended and Restated Credit Agreement, dated as
of October 15, 2015, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders, including
Payee, as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Maturity Date, the principal sum of
                    ($            ), or, if less, such amount as may be advanced
by the Payee under the Credit Agreement as a Revolving Credit Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by Applicable Law, on overdue installments of interest and late charges at the
rates provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the

 

A-1



--------------------------------------------------------------------------------

undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by Applicable Law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all Guarantors, if any, and endorsers hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

[This Note is issued in replacement of that certain Revolving Credit Note dated
             , 201    in the principal face amount of $    ,000,000.00, made by
the undersigned maker to the order of                     (the “Prior Note”) and
shall supersede and replace the Prior Note in all respects.]

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note under seal on the day and year first above written.

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:  

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its sole general partner

  By:  

 

  Name:  

 

  Title:  

 

    (SEAL)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LOAN NOTE

 

$                            , 201    

FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Second Amended and Restated Credit Agreement, dated as of October 15,
2015, as from time to time in effect, by and among Maker, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Maturity Date, the principal sum of
                    ($            ), or, if less, such amount as may be advanced
by the Payee under the Credit Agreement as a Swing Loan with daily interest from
the date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by Applicable Law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is a Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent

 

B-1



--------------------------------------------------------------------------------

permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all Guarantors, if any, and endorsers hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Credit Agreement, and assent to
extensions of time of payment or forbearance or other indulgence without notice.

This Note is issued in replacement of that certain Swing Loan Note dated
August 7, 2013 in the principal face amount of $60,000,000.00, made by the
undersigned maker to the order of KeyBank National Association (the “Prior
Note”) and shall supersede and replace the Prior Note in all respects.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note under seal on the day and year first above written.

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:  

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its sole general partner

  By:  

 

  Name:  

 

  Title:  

 

    (SEAL)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
201    , by                     , a                      (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.2 of the
Second Amended and Restated Credit Agreement dated as of October 15, 2015, as
from time to time in effect (the “Credit Agreement”), by and among Mid-America
Apartments, L.P. (the “Borrower”), KeyBank National Association, for itself and
as Agent, and the other Lenders from time to time party thereto. Terms used but
not defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become a Guarantor under the Guaranty and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a Guarantor
under the Guaranty, and the other Loan Documents with respect to all the
Obligations of Borrower now or hereafter incurred under the Credit Agreement and
the other Loan Documents, and a Guarantor under the Contribution Agreement.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a Guarantor under the Guaranty, the other Loan
Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Guarantor are true and correct with respect to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the other Loan Documents
heretofore delivered to the Agent and the Lenders shall be a joint and several
obligation of Joining Party to the same extent

 

C-1



--------------------------------------------------------------------------------

as if executed and delivered by Joining Party as a Guarantor, and upon request
by Agent, will promptly become a party to the Guaranty, the Contribution
Agreement and the other Loan Documents, as applicable, to confirm such
obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 20    .

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

      “JOINING PARTY”      

                                                                   
                                ,

     

a                                                                          

     

By:

 

 

     

Name:

 

 

     

Title:

 

 

      [SEAL]

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Its:  

 

[Printed Name and Title]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR LOAN

KeyBank National Association, as Agent

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attn: Michelle Barber

Ladies and Gentlemen:

Pursuant to the provisions of §2.6 of the Second Amended and Restated Credit
Agreement dated as of October 15, 2015 (as the same may hereafter be amended,
the “Credit Agreement”), by and among Mid-America Apartments, L.P. (“Borrower”),
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto, the undersigned Borrower hereby requests and
certifies as follows:

1. Loan. The undersigned hereby requests a [Revolving Credit Loan under
§2.1][Swing Loan under §2.4] of the Credit Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

If the requested Loan is a Swing Loan and the Borrower desires such Loan to be a
LIBOR Rate Loan following its conversion as provided in §2.4(d), specify the
interest period following conversion:                     .

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.8 of
the Credit Agreement.

3. No Default. The undersigned Authorized Officer certifies that the Borrower
and the Guarantors, if any, are and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of the Loan requested
hereby and no Default or Event of Default has occurred and is continuing.

4. Representations True. The undersigned Authorized Officer certifies,
represents and agrees that each of the representations and warranties made by
the Borrower or its Subsidiaries contained in the Credit Agreement, in the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made and, is true in all material respects as of the date
hereof and shall also be true at and as of the Drawdown Date for the Loan
requested hereby, with the same effect as if made at and as of such Drawdown
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct only as of such specified date, and that any representation or warranty
qualified by any materiality standard shall be required to be true and correct
in all respects).

 

D-1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned Authorized Officer certifies, represents
and agrees that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this      day
of             , 201    .

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:     
Mid-America Apartment Communities, Inc.,     
a Tennessee corporation, its sole general partner      By:  

 

     Name:  

 

     Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Issuing Lender

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attn: Michelle Barber

 

  Re: Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:

Pursuant to §2.9 of the Second Amended and Restated Credit Agreement dated as of
October 15, 2015 (the “Credit Agreement”), by and among you, certain other
Lenders, Mid-America Apartments, L.P. (“Borrower”), Borrower hereby request that
you issue a Letter of Credit as follows:

 

  (i) Name and address of beneficiary:

 

  (ii) Face amount: $[must be a minimum of $100,000]

 

  (iii) Proposed Issuance Date:

 

  (iv) Proposed Expiration Date:

 

  (v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

 

  (vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.9 of the Credit Agreement.

The undersigned Authorized Officer certifies that the Borrower, and the
Guarantors, if any, are and will be in compliance with all covenants under the
Loan Documents after giving effect to the issuance of the Letter of Credit
requested hereby and no Default or Event of Default has occurred and is
continuing.

The Borrower also understands that if you grant this request this request
obligates them to accept the requested Letter of Credit and pay the issuance fee
and Letter of Credit fee as required by §2.9(e). All capitalized terms defined
in the Credit Agreement and used herein without definition shall have the
meanings set forth in §1.1 of the Credit Agreement.

The undersigned Authorized Officer certifies, represents and agrees that each of
the representations and warranties made by the Borrower or its Subsidiaries
contained in the Credit

 

E-1



--------------------------------------------------------------------------------

Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except that any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct only as of such specified date, and that any representation or warranty
qualified by any materiality standard shall be required to be true and correct
in all respects.

 

Very truly yours, MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership
By:   Mid-America Apartment Communities, Inc.,   a Tennessee corporation, its
sole general partner   By:  

 

  Name:  

 

  Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT APPLICATION

 

F-1



--------------------------------------------------------------------------------

KeyBank National Association
Application and Agreement for lnevocable Standby Letter of Credit
To: Standby Letter of Credit Services
4900 Tiedeman Road, I” floor
Clevela nd, Ohio 44144-2302
Mailcode: OH-01-49-1003
Fax Number: (216) 813-3719
Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
Inter than (date) by
Swift (Advising Bank Swift Address)
Courier (Cont act Name) (Telephone Number)
Beneficiary: (show full n a me & complete street address) Applicant: (show full
name & complete street address)
Expirntion Date:
Dollar Amount S and currency if other than USD
0 Automatic Ex tension Clause Days Notice: (Amount in words):
Ultimate Expiration Date:
Availa ble b Drafts at Sillht drawn on you a nd accompanied by the following
documents:
0 I. Beneficiary’s statement signed by an authorized indi vidual of(Beneficiary)
cert ifying “The Principal, (Appl icant), has not perfonned or fulfilled all the
undertak ings, covenants and conditions in accordance with the terms of the
agreement dated between (Applicant) and
(Beneficiary)”.
0 2. Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices u nder sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.
0 3. Beneficiary’s statement signed by an authorized individual of(Beneficiary)
certifyin g “We hereby certify that (Applicant) has fa iled to honor their
contractual agreement dated between (Applicant) and (Beneficiary) and that
paymen t has not been made and is past due.
0 4. Beneficiary’s statement signed by one of i ts au thorized individuals cert
ifyi ng that (Applican t) was the successful
bidder under the Tender No. dated for supply of a nd that
(A pplicant) has withdrawn their bid or failed to en ter into con tract.
0 5. Beneficiary’s statement signed by an authorized i nd ividual read ing:
(Please indicate below the wording that is to appear in the statement to be
presented.)
0 6. No statement or document by the beneficiary other than a draft is req uired
to be presented under this Letter of Credit.
P atriai D ra ‘v i nAgs : [] l ‘enr •i tl ed N o t l ‘e r n li t l d- C •rIag
fur. : A p p liacnt
Special instructions or conditions:
0 Issue per utlnched sample
Applicant shall keep and maintain Demand Deposit Account No. at all times. K
eyBank is authorized to debit the Demand Deposit Account or any successor
account to pay nny nmounts which become due by Applicant in connection with the
Letter of Credit, including a n y fees charged to Applica nt or the a mount of a
ny draw(s) made under the Letter of Credit by the Beneficiary.
This application nnd agreement a re subject to either the current uniform
customs and practice for documentary credits esta blished by the International
Cha mber of Commerce or the current lnternntional Standby Practices established
by the Interna tional Chnmber of Commerce, (whichever may be determined to be
appropria te by Keycorp Affiliates under the circumstances), and to the terms
and conditions set forth in the Letter of Credit Reimbu rsement a nd Security
Agreement executed by_the Applicant.
(Customer’s Sign n ture) Siener’s printed name
(Customer’s Dank Sign Here-
if other than n Keycorp Affiliate)
Date:
{00269182 v3 INTERNAL } KeyCorp: Confidential
Page I of6

 

LOGO [g7405611.jpg]



--------------------------------------------------------------------------------

LETTER OF CREDIT REIMBURSEMENT

AND SECURITY AGREEMENT

(Stand-by Letter of Credit)

In consideration of the issuance, at request of the Account Parties of the
Credit in accordance with the terms of any Letter of Credit Application as
prepared by the Account Parties and presented to the Issuer, the Account Parties
hereby represent, warrant and agree as follows:

1. DEFINITIONS: The following definitions shall apply herein:

“ACCOUNT PARTIES” is defined in Paragraph 13 below.

“BANK LIABILITIES” is defined in Paragraph 8 below.

“CREDIT” means the Letter of Credit described in the Letter of Credit
Application to be issued by the Issuer in accordance with the instructions
received by the Issuer, the terms of which are made a part hereof and approved
by the Account Parties, as amended from time to time.

“DEPOSIT ACCOUNT” is defined in Paragraph 2 below.

“DOCUMENTS” mean any paper, whether negotiable or non-negotiable, including, but
not limited to, all documents and certificates accompanying or relating to
drafts or demands drawn under the Credit.

“DRAFTS” means any documentary draft drawn under and conditioned upon
presentation of documents required by the Credit, including but not limited to
such drafts accepted by the Issuer.

“ISP” means the International Standby Practices adopted by the International
Chamber of Commerce in force at the time of issuance of the Credit, as the same
may be thereafter amended or replaced.

“ISSUER” means any KeyCorp affiliate as issuer of the Credit.

“LETTER OF CREDIT APPLICATION” means any request submitted by the Account
Parties to the Issuer (in written or electronic form) for the issuance of the
Credit on the account of the Account Parties.

“PROPERTY” includes goods, merchandise, securities, funds, choses in action, and
any and all other forms of property, whether real, personal or mixed and any
right or interest therein; Property in Issuer’s possession shall include
Property in possession of anyone for Issuer in any manner whatsoever.

“REIMBURSEMENT OBLIGATIONS” means the obligations of the Account Parties to
reimburse the Issuer for all payments with respect to any draft of the Credit
and to pay all other liabilities arising under this Agreement.

“REQUESTS” means any written or oral instruction that the Issuer honors on the
Account Parties’ request to issue, amend or pay the Credit for the account and
risk of the Account Parties communicated to the Issuer by telephone, telegraph,
facsimile transmission or other electronic means.

“UNIFORM CUSTOMS” means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.

2. PAYMENT TERMS: The Issuer may accept or pay any draft presented to Issuer,
regardless of when drawn and whether or not negotiated, if such draft, the other
required documents, and any transmittal advice are dated on or before the
expiration date of the Credit, which expiration date shall be expressly stated
in

 

{00269182 v3 INTERNAL}    KeyCorp: Confidential   

 

Page 2 of 6



--------------------------------------------------------------------------------

the Credit and not extended in reference to any action or inaction in any other
agreement. Except as instruction may be given by any of the Account Parties in
writing expressly to the contrary with regard to, and prior to, the issuance of
the Credit, Issuer may honor, as complying with the terms of the Credit, any
instrument or other documents otherwise in order signed or issued by an
administrator, executor, trustee in bankruptcy, debtor in possession assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the party authorized under the Credit to draw or issue such
instruments or other documents. The Account Parties, jointly and severally,
agree to reimburse Issuer at its main office on demand in United States Dollars:
(A) as to drafts payable in United States Dollars drawn or to be drawn under the
Credit, the amount paid or payable thereon, or (B) as to such drafts payable in
currency other than United States Dollars, the equivalent of the amount paid in
United States Dollars at Issuer’s selling rate of exchange in the currency in
which such draft is drawn, (C) any and all other expenses or charges incurred by
Issuer in issuing or effecting payment of the Credit, for perfecting or
maintaining, and insuring the Property, and for enforcing Issuer’s rights and
remedies under this Agreement, (D) interest from the date of such payment at a
rate per annum equal to the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances, upon
all unpaid drafts and other obligations hereunder until paid in full, but in no
event higher than the highest lawful rate permitted by law, and (E) such
commission, issuance, letter of credit commitment fees, draw fees, and
negotiation fees at such rate as Issuer may determine from time to time. The
Account Parties shall at all times keep and maintain a deposit account at the
Issuer described in the Application (the “Deposit Account”). Without prior
notice or demand Issuer is authorized to charge the Deposit Account or any other
deposit account maintained by any of the Account Parties with Issuer or any
other KeyCorp affiliate for the amount of any draft and all other reimbursement
obligations hereunder.

3. INCREASED COSTS: If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax, other than tax imposed upon the income of Issuer,
or withholding of any kind, or (C) impose or modify any capital requirement,
impose any condition upon, supplement to or increase of any kind to Issuer’s
capital base, and the result of any such event increases the cost or decreases
the benefit to Issuer of issuing or maintaining the Credit, then the Account
Parties shall pay to Issuer all such additional amounts upon request in an
amount necessary to compensate Issuer for all such increased costs and decreased
benefits. Upon written request, Issuer will certify such amounts. Issuer’s
certification shall be conclusive absent manifest error.

4. REQUESTS: Requests shall be made by those persons purportedly authorized by
any of the Account Parties. Issuer shall not be obligated to identify or confirm
such persons beyond the use of the authorized name or code identification if any
is established by Issuer or unless the Account Parties provide Issuer from time
to time a written list of all such authorized representatives. All requests will
be confirmed by Issuer in writing by sending the Account Parties a copy of the
documents authorized or requested by the Account Parties. The Account Parties
will promptly report all discrepancies in such documents upon their receipt of
such confirmation. Issuer may, but shall not be obligated to, assign a unique
code number or word and require such code to be used by the Account Parties, and
thereafter all further requests shall refer to such code. Issuer shall not be
liable for any loss which the Account Parties may incur as a result of Issuer’s
compliance with any request in accordance with this Agreement even if
unauthorized, provided that Issuer acted in good faith and exercised reasonable
care.

5. MODIFICATION OF THE CREDIT: Any amendment to the terms of the Credit may be
authorized by those persons purportedly authorized by any one of the Account
Parties without notice to any other of the Account Parties, but any increase in
the amount of the Credit or extension of the expiration date under the Credit
for presentation of drafts or documents shall only be approved by those persons
purportedly authorized by all of the Account Parties. In any such event this
Agreement shall be binding upon all of the Account Parties with regard to the
Credit so increased or otherwise amended, to drafts, documents and Property
covered thereby, and to any action taken by Issuer and any of Issuer’s
correspondents in accordance with such extension, increase or other
modification.

 

{00269182 v3 INTERNAL}    KeyCorp: Confidential   

 

Page 3 of 6



--------------------------------------------------------------------------------

6. LIMITED LIABILITY: Neither Issuer nor Issuer’s correspondent shall be
responsible: (A) for the validity, sufficiency, or genuineness of documents,
even if such documents should in fact prove to be invalid, insufficient,
fraudulent or forged; (B) for the character, adequacy, validity, value or
genuineness of any insurance; (C) for the solvency or responsibility of any
party issuing any documents; (D) for delay in arrival or failure to arrive of
any documents; (E) for any breach of contract between any person and the Account
Parties; (F) for failure of any draft to bear any reference or adequate
reference to the Credit, or failure of any documents to accompany any draft at
the reverse side of the Credit or to surrender or take up the Credit or to send
or forward any document apart from drafts as required by the Credit; (G) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages or documents by mail, cable, telegraph, wireless or otherwise, or; for
any errors in translation or interpretation of terms; or (H) for any other
consequences arising from causes beyond Issuer’s control, including, but not
limited to, any action or omission by, or any law, regulation or restriction of,
any de facto or de jure domestic or foreign government or agency.

7. WARRANTIES; INDEMNITY: Each of the Account Parties hereby represents,
warrants, covenants and confirms that said party understands the general nature
and operation of a letter of credit and the obligations, rights and remedies
under the Credit, including, without limitation: (A) The obligations to
reimburse Issuer for all payments to the beneficiary, its successors or assigns,
(B) Conditions under which payment under the Credit must be made by Issuer,
(C) That Issuer has no responsibility or liability in connection with any
underlying contract or other transaction between any of the Account Parties and
the beneficiary of the Credit, and (D) That Issuer is not acting as an agent or
in any fiduciary capacity for or on behalf of the Account Parties or the
beneficiary, except as otherwise stated herein. All representations, warranties
and indemnities set forth herein shall survive Issuer’s issuance of the Credit
and any payment thereunder and shall continue until all obligations hereunder
are paid in full. Each of the Account Parties hereby releases Issuer from and
agrees to indemnify and hold harmless the Issuer, and its officers, agents, and
employees, for any and all costs, liabilities and expenses (including reasonable
attorney fees) incurred by Issuer and arising out of or in any way relating to
(l) any underlying investments, transaction, and/or contracts between any one of
the Account Parties and the beneficiary under the Credit or any of its agents
and (2) any proper payment in accordance with the terms of the Credit, any
refusal to pay or honor the Credit, or any other action or omission by Issuer,
or Issuer’s correspondents or agents. It is understood that the Account Parties
will not be obligated to indemnify Issuer for gross negligence or willful
misconduct.

8. SECURITY: As security for all reimbursement obligations and other liabilities
of the Account Parties to the Issuer under the Credit and this Agreement,
whether now existing or hereafter arising, whether joint, several independent or
otherwise, and whether absolute or contingent or due or to become due (herein
collectively, called the “Bank Liabilities”), each of the Account Parties does
hereby assign, pledge and grant to Issuer, a security interest in, and the right
of possession and disposal of: (A) All documents and all Property shipped,
stored or otherwise disposed of in connection with the Credit, whether or not
released to any of the Account Parties on trust receipts or otherwise, (B) All
right and causes of action against all parties arising from or in connection
with the contract of sale or purchase of the property covered by the Credit, and
all guarantees, agreements or other undertakings (including those in effect
between any of the Account Parties), credits, policies of insurance or other
assurances in connection therewith, (C)the Deposit Account or any other cash
instruments, deposit balances, certificates of deposit and other case
equivalents, repurchase agreements, and other investments maintained by any of
the Account Parties with Issuer or any other KeyCorp affiliate, whether matured
or unmatured, or collected or in the process of collection (e.g., “cash
security”); and (D) All proceeds of the foregoing. Also, the Account Parties
will execute, deliver, and file all further instruments as may be reasonably
required by the Issuer to carry out the purposes of this Agreement.

9. DEFAULT: In the event that any of the Account Parties: (A) Fails to perform
any obligation required under this Agreement or any other agreement or document
relating to or evidencing a security interest in any Property granted to Issuer,
(B) Fails to make any payment or perform any other obligations under this
Agreement, (C) Makes any assignment for the benefit of creditors, (D) Permits or
consents to the filing of any voluntary or involuntary petition in bankruptcy by
or against any one of the Account Parties,

 

{00269182 v3 INTERNAL}    KeyCorp: Confidential   

 

Page 4 of 6



--------------------------------------------------------------------------------

(E) Applies for the appointment of a receiver of any of the assets of any of the
Account Parties, (F) Becomes insolvent, or ceases, becomes unable or admits in
writing its inability to pay its debts as they mature, or (G) Fails to pay when
due, upon acceleration or otherwise, any other obligation to Issuer, Issuer may
at such time or any time thereafter declare, without demand or notice which are
hereby expressly waived, all obligations and liabilities hereunder to be
immediately due and payable, and Issuer is authorized, at its option, to apply
(or hold available in escrow) the proceeds of any Property or other collateral
assets, and any other sums due from Issuer to any one of the Account Parties, to
the payment of any and all obligations or liabilities of the Account Parties
arising under this Agreement. In any such event Issuer shall have all of the
remedies of a secured party under the Uniform Commercial Code in effect in the
State in which the principal office of the Issuer is located and Issuer is
hereby authorized and empowered at its option, at any time or times thereafter,
to sell and assign the whole of the Property, or any part thereof then
constituting security pursuant to any of the terms hereof, at any public or
private sale, at such time and place and upon such terms as Issuer may deem
proper and with the right in Issuer to be the purchaser at such sale and, after
deducting all legal and other costs and expenses of any sale, to apply the net
proceeds of such sale(s) to the payment of all of the Bank Liabilities. The
residue, if any, of the proceeds of sale and any other Property constituting
security remaining after satisfaction of the Bank Liabilities shall be returned
to the respective Account Parties unless otherwise disposed of in accordance
with written instructions from the customer’s bank. It is agreed that, with or
without notification to any of the Account Parties, Issuer may exchange,
release, surrender, realize upon, release on trust receipt to any of them, or
otherwise deal with any Property by whomsoever pledged, mortgaged or subjected
to a security interest to secure directly or indirectly any of the Bank
Liabilities and/or any offset thereagainst.

10. NO WAIVER: ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH
RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR DELAY IN DOING SO. NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN CONNECTION
WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER’S
AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER,
UNLESS EXPRESSLY AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY TRANSACTION
WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF
A BREACH AFTER SUCH WAIVER. NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT
PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR
IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.

11. GOVERNING LAW; SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE
OF THE ISSUER IS LOCATED. THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP
(WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER
AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS
THE CASE MAY BE, WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS. IF
ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW,
SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, EACH
OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE
NOT CONTAINED HEREIN.

12. NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER. ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED EFFECTIVE ONLY IF IN
WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE FACSIMILE TRANSMISSION;
(B) ON THE NEXT BUSINESS DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT
COURIER, WITH RECEIPT ACKNOWLEDGMENT REQUESTED; (C) ON THE BUSINESS DAY ACTUALLY
RECEIVED IF DEPOSITED IN THE U.S.

 

{00269182 v3 INTERNAL}    KeyCorp: Confidential   

 

Page 5 of 6



--------------------------------------------------------------------------------

MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED BY VERIFIABLE FACSIMILE
TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER’S RECORDS.

13. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER THROUGHOUT TO THE ONE
ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED BY MORE THAN
ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH
ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE OBLIGATIONS HEREUNDER
SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY CHANGE IN MEMBERSHIP OF
SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON EACH OF THE ACCOUNT
PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND ISSUER’S SUCCESSORS AND ASSIGNS.
ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT PARTIES, ASSIGN THIS AGREEMENT IN
WHOLE OR IN PART.

 

Account Party Name:

 

 

 

Signature:

 

 

 

Signer’s Name:

 

 

 

Title or Capacity:

 

 

 

Date:

 

 

 

Account Party Name:

 

 

 

Signature:

 

 

 

Signer’s Name:

 

 

 

Title or Capacity:

 

 

 

Date

 

 

 

 

 

{00269182 v3 INTERNAL}    KeyCorp: Confidential   

 

Page 6 of 6



--------------------------------------------------------------------------------

LOGO [g7405638.jpg]

 

KeyBank National Association
Application for Amendment to Standby Letter of Credit
To: Standby Letter of Credit Services
4900 Tiedeman, 1’1 floor
Cleveland, Ohio 44144-2302
Mailcode: OH-01-49-1003
Fax Number: (216) 813-3719
Date: Amendment#:
Please amend by: 0 Swift (Advising Bank Swift Address)
(Note: 11 II l’l!lflll!.\”1.\’ will be sent t•iu Courier unless otlumvise
indicated.)
0 Extend Expiration Date to:
0 Increase 10 Decrease
0 Change Address New Address:
(No P.O. Boxes)
0 Beneficiary
0 Applicant
I By:$
I Letter of Credit#:
I New Total: $
Appllcnnt shnll keep nnd mnintain Demand Deposit Account No. __ _ nt all limes.
Key Bank is authorized to debit the Demond Deposit Account or any successor
account to
pay any amounts which become due by Applicant in connection with the Letter of
Cr edit, including any fees charged to Applicant or the amount of any draw(s)
mnde under the Letter of
Cr edit by the Beneficiary.
0 Add 0 Delete
The following documentary requirement(s) I special instruction(s):
0 Other:
We understand that amendments to Irrevocable Standby Letters of Credit are
subject to acceptance by the beneficiary. All other
terms and conditions of the original Letter of Credit, the Application for the
same, and the Agreement for Standby Letters of Credit
and Security Agreement remain unchanged. This application shall include
revisions of the terminology set forth above as you deem
necessary.
Applicant Name:
Authorized Signature: Title/Phone Number:
Authorized Signature: Title/Phone Number:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Tayven Hike

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of October 15, 2015 (as the same may hereafter be amended, the “Credit
Agreement”) by and among Mid-America Apartments, L.P. (“Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
the Borrower for the fiscal period ended                     (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of the Borrower at the date
thereof and the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §2.10(d),
§7.4(c), §8.3 or §10.10 of the Credit Agreement. If this certificate is provided
under a provision other than §7.4(c), the calculations provided below are made
using the consolidated financial statements of the Borrower as of the Balance
Sheet Date adjusted in the best good faith estimate of Borrower to give effect
to the making of a Loan or issuance of a Letter of Credit, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of Borrower of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer or treasurer of REIT, acting
as a general partner of the Borrower, or another senior financial officer of
REIT, acting as general partner of the Borrower, reasonably acceptable to Agent.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and Guarantors, if any, with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this     day of             , 201    .

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:   Mid-America
Apartment Communities, Inc., a Tennessee corporation, its sole general partner  

By:

 

 

  Name:  

 

  Title:  

 

 

G-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3



--------------------------------------------------------------------------------

Mid-America Apartments, L.P.

KeyBank Covenant Worksheet

Financial Covenants

Section

 

  9.1 Unencumbered Leverage Ratio - not to exceed 60%

Unsecured Indebtedness:

Unsecured Bonds

Letters of Credit

Credit Facility Borrowings

Term Loan Borrowings

Unencumbered Asset Value:

Unrestricted Cash

Cap Value of property owned more than 1 year

Undepreciated Book Value of property owned less than 1 year

Corporate HQ & Non MF real estate

Unimproved Land

Development

 

  9.2 Total Leverage Ratio - not to exceed 60% (65% 4 Tralling Q’s after
Material Acquisition)

Total Indebtedness:

MAA Debt

Letters of Credit

Share of JV Debt

Consolidated Total Asset Value:

Unrestricted Cash

Cap Value of property owned more than 1 year

Undepreciated Book Value of property owned less than 1 year

Development

Unimproved Land

Corporate HQ & Non MF real estate

Joint Ventures

 

  9.3 Total Secured Leverage Ratio - not to exceed 40%

Secured Indebtedness:

MAA Debt - Secured

Secured Letters of Credit

Share of JV Debt - Secured

Consolidated Total Asset Value:

Unrestricted Cash

Cap Value of property owned more than 1year

Undepreciated Book Value of property owned less than 1 year

Development

Unimproved Land

Corporate HQ & Non MF real estate

Joint Ventures

 

  9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges - not less than
1:5:1

Adjusted EBITDA:

EBITDA

Capital Reserves

Depreciation from JV

Interest from JV

Fixed Charges:

Consolidated Interest Expense

Scheduled Principal Amortization

JV Fixed Charges

Preferred Dividends



--------------------------------------------------------------------------------

WORKSHEET

CONSOLIDATED TOTAL ASSET VALUE

 

A.      Adjusted Net Operating Income attributable to Real Estate (other than
those included in B, C and D below) for the period of the 2 fiscal quarters most
recently ended prior to the date of determination annualized, divided by (y) the
Capitalization Rate:    $                 B.      Book Value of Real Estate not
included in A above, owned or in operation for less than 4 full fiscal quarters:
   $                 C.      Book Value of all Development Properties:    $
                D.      Book Value of all Unimproved Land:    $                
E.      Aggregate of Unrestricted Cash and Cash Equivalents:    $             
   F.      Book Value of other Real Estate    $                 G.     
Unconsolidated Allocation Percentage attributable to such assets owned by
Unconsolidated Entities:    $                      Consolidated Total Asset
Value (the sum of A plus B plus C plus D plus E plus F plus G):    $
               

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY

 

H-1



--------------------------------------------------------------------------------

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned Guarantors
which are now or hereafter a party hereto (hereinafter referred to individually
as a “Guarantor” and collectively, as “Guarantors”), the receipt and sufficiency
whereof are hereby acknowledged by Guarantors, and for the purpose of seeking to
induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Lender”, which term shall also include each other Lender which
may now be or hereafter become a party to the “Credit Agreement” (as hereinafter
defined), any Lender acting as the Issuing Lender under the Credit Agreement and
shall also include any such individual Lender acting as agent for all of the
Lenders), to extend credit or otherwise provide financial accommodations to
MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership (“Borrower”),
under the Credit Agreement, which extension of credit and provision of financial
accommodations will be to the direct interest, advantage and benefit of
Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender (hereinafter referred to collectively as the “Obligations”)
(capitalized terms that are used herein that are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement):

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders in the aggregate principal face amount of
up to [Seven Hundred Fifty Million and No/100 Dollars ($750,000,000.00)], and of
the Swing Loan Note made by Borrower to the order of the Swing Loan Lender in
the principal face amount of Seventy-Five Million and No/100 Dollars
($75,000,000.00), together with interest as provided in the Revolving Credit
Notes and the Swing Loan Note and together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases and extensions
thereof; and

(b) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Second Amended and Restated Credit Agreement dated as of
October 15, 2015 (hereinafter referred to as the “Credit Agreement”) among
Borrower, KeyBank, for itself and as agent, and the other lenders now or
hereafter a party thereto, together with interest as provided in each such note,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases, and extensions thereof (the Revolving
Credit Notes, the Swing Loan Note and each of the notes described in this
subparagraph (b) are hereinafter referred to collectively as the “Note”); and

(c) the full and prompt payment and performance of any and all obligations of
Borrower to Lender and Issuing Lender under the terms of the Credit Agreement,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, and extensions thereof; and

(d) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement
and said other agreements, documents and



--------------------------------------------------------------------------------

instruments are hereinafter collectively referred to as the “Loan Documents” and
individually referred to as a “Loan Document”). Without limiting the generality
of the foregoing, Guarantors acknowledge the terms of Section 2.11 of the Credit
Agreement pursuant to which the Total Commitment under the Credit Agreement may
be increased to up to $1,500,000,000.00 and agree that this Guaranty shall
extend and be applicable to each new or replacement note delivered by the
Borrower in connection with any such increase of the Total Commitment and all
other obligations of Borrower under the Loan Documents as a result of such
increase without notice to or consent from Guarantors, or any of them.

Except as provided in Section 2 hereof, upon such indefeasible payment and
performance in full of the Obligations under the Credit Agreement, the return or
termination of all Letters of Credit, the termination of the obligations of the
Lenders to make Loans or issue Letters of Credit, and the expiration of all
bankruptcy preference or other periods providing for the possible disgorgement
of payments, all obligations under this Unconditional Guaranty of Payment and
Performance shall immediately terminate.

1. Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby agree
that following and during the continuance of an Event of Default under the Loan
Documents if the Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by such Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations. Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall bear interest at the Default Rate set
forth in Section 4.12 of the Credit Agreement unless collection from Guarantors
of interest at such rate would be contrary to applicable law, in which event
such sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.

2. Reinstatement of Refunded Payments. If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded,
rescinded or returned by Lender to Borrower, or paid or turned over to any other
Person, including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
Guarantors agree to pay to the Lender on demand an amount equal to the amount so
required to be refunded, paid or turned over (the “Turnover Payment”), the
obligations of Guarantors shall not be treated as having been discharged by the
original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

3. Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any other Guarantor or any other
Person or entity, either with or without

 

3



--------------------------------------------------------------------------------

consideration: release or surrender any lien or other security of any kind or
nature whatsoever held by it or by any Person, firm or corporation on its behalf
or for its account, securing any indebtedness or liability hereby guaranteed;
substitute for any collateral so held by it, other collateral of like kind, or
of any kind; modify the terms of the Note or the other Loan Documents; extend or
renew the Note for any period; grant releases, compromises and indulgences with
respect to the Note or the other Loan Documents and to any Persons or entities
now or hereafter liable thereunder or hereunder; release any other guarantor
(including any Guarantor), surety, endorser or accommodation party of the Note
or any other Loan Documents; or take or fail to take any action of any type
whatsoever. No such action which Lender shall take or fail to take in connection
with the Note or the other Loan Documents, or any of them, or any security for
the payment of the indebtedness of Borrower to Lender or for the performance of
any obligations or undertakings of Borrower or any Guarantor, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 18.3 of the Credit Agreement and agree that
this Guaranty shall extend and be applicable to each new or replacement note
delivered by Borrower pursuant thereto without notice to or further consent from
Guarantors, or any of them.

4. No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share. Guarantors hereby expressly waive any right of
contribution from or indemnity against Borrower until 91 days after the date of
the return or termination of all Letters of Credit, the termination of the
obligation of the Lenders to make Loans or issue Letters of Credit and the
indefeasible payment and performance in full of the Obligations under the Credit
Agreement and this Unconditional Guaranty of Payment and Performance (the
“Waiver Date”) or any other Guarantor, whether at law or in equity, arising from
any payments made by any Guarantor pursuant to the terms of this Guaranty, and
Guarantors acknowledge that Guarantors have no right whatsoever to proceed
against Borrower or any other Guarantor for reimbursement of any such payments
except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement and each Guarantor agrees not to make or
receive any payment on account of the Contribution Agreement so long as any of
the Obligations remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit. In the event any Guarantor shall
receive any payment under or on account of the Contribution Agreement, it shall
hold such payment as

 

4



--------------------------------------------------------------------------------

trustee for Lender and be paid over to Lender on account of the indebtedness of
Borrower to Lender but without reducing or affecting in any manner the liability
of Guarantors under the other provisions of this Guaranty except to the extent
the principal amount or other portion of such indebtedness shall have been
reduced by such payment. In connection with the foregoing, Guarantors expressly
waive any and all rights of subrogation to Lender against Borrower or any other
Guarantor, and Guarantors hereby waive any rights to enforce any remedy which
Lender may have against Borrower or any other Guarantor and any rights to
participate in any collateral for Borrower’s obligations under the Loan
Documents, except and until the Waiver Date. Guarantors hereby subordinate any
and all indebtedness of Borrower now or hereafter owed to any Guarantor to all
indebtedness of Borrower or any other Guarantor to Lender, and agree with Lender
that (a) Guarantors shall not demand or accept any payment from Borrower or any
other Guarantor on account of such indebtedness until the Waiver Date,
(b) Guarantors shall not claim any offset or other reduction of Guarantors’
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take any action to obtain any interest in any of the security described in
and encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if Lender so requests, such indebtedness shall be collected,
enforced and received by Guarantors as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower to Lender, but without
reducing or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such outstanding indebtedness shall have been reduced by such
payment.

5. Waiver of Defenses. Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other Person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

 

5



--------------------------------------------------------------------------------

(e) any application of sums paid by Borrower or any other Person with respect to
the liabilities of Lender, regardless of what liabilities of the Borrower remain
unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or any Guarantor or any other Person or entity;

(j) the dissolution or termination of existence of Borrower, any Guarantor or
any other Person or entity;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or any Guarantor or any other
Person or entity;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any collateral, the Real Estate or any of the improvements located
thereon;

(n) the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

(o) any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of Lender to disclose to any Guarantor
any facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person, any collateral, or
any other assets or liabilities of such Persons, whether such facts materially
increase the risk to Guarantors or not (it being agreed that Guarantors assume
responsibility for being informed with respect to such information);

(q) failure to accept or give notice of acceptance of this Guaranty by Lender;

 

6



--------------------------------------------------------------------------------

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(t) any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(u) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(w) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents;

(x) any transfer by Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(y) the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower or the other Guarantors and that such Guarantor may therefore incur
partially or totally nonreimbursable liability hereunder. Nevertheless,
Guarantors hereby authorize and empower Lender, its successors, endorsees and
assigns, to exercise in its or their sole discretion, any rights and remedies,
or any combination thereof, which may then be available, it being the purpose
and intent of Guarantors that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.
Notwithstanding any other provision of this Guaranty to the contrary, each
Guarantor hereby waives and releases any claim or other rights which such
Guarantor may now have or hereafter acquire against Borrower except and until
the Waiver Date, or any other Guarantor or other Person of all or any of the
obligations of Guarantors hereunder that arise from the existence or performance
of such Guarantor’s obligations under this Guaranty or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any other
Guarantor or other Person or any collateral which Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from Borrower or any
other Guarantor, directly or indirectly, in cash or

 

7



--------------------------------------------------------------------------------

other property or by setoff or in any other manner, payment or security on
account of such claim or other rights, except for those rights of each Guarantor
under the Contribution Agreement; provided, however, each Guarantor agrees not
to pursue or enforce any of its rights under the Contribution Agreement and each
Guarantor agrees not to make or receive any payment on account of the
Contribution Agreement so long as any of the Obligations remain unpaid or
undischarged or any Lender has any obligation to make Loans or issue Letters of
Credit. In the event any Guarantor shall receive any payment under or on account
of the Contribution Agreement, it shall hold such payment as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such indebtedness shall have been reduced by such
payment until the Waiver Date.

6. Guaranty of Payment and Performance and Not of Collection. This is a Guaranty
of payment and performance and not of collection. The liability of Guarantors
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against securities or liens available to Lender, its successors,
successors in title, endorsees or assigns. Guarantors hereby waive any right to
require that an action be brought against Borrower or any other Person or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
Person.

7. Rights and Remedies of Lender. In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept cure after an Event of
Default occurs), Lender shall have the right to enforce its rights, powers and
remedies thereunder or hereunder or under any other Loan Document, in any order,
and all rights, powers and remedies available to Lender in such event shall be
nonexclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, Guarantors hereby
authorize and empower Lender upon the occurrence and during the continuance of
any Event of Default under the Note or the other Loan Documents, at its sole
discretion, and without notice to Guarantors, to exercise any right or remedy
which Lender may have, including, but not limited to, judicial foreclosure,
exercise of rights of power of sale, acceptance of a deed or assignment in lieu
of foreclosure, appointment of a receiver to collect rents and profits, exercise
of remedies against personal property, or enforcement of any assignment of
leases, as to any security, whether real, personal or intangible. At any public
or private sale of any security or collateral for any of the Obligations
guaranteed hereby, whether by foreclosure or otherwise, Lender may, in its
discretion, purchase all or any part of such security or collateral so sold or
offered for sale for its own account and may apply against the amount bid
therefor all or any part of the balance due it pursuant to the terms of the Note
or any other Loan Document without prejudice to Lender’s remedies hereunder
against Guarantors for deficiencies. If the Obligations guaranteed hereby are
partially paid by reason of the election of Lender to pursue any of the remedies
available to Lender, or if such Obligations are otherwise partially paid, this
Guaranty shall nevertheless remain in full force and effect, and Guarantors
shall remain liable for the entire balance of the Obligations guaranteed hereby
even though any rights which any Guarantor may have against Borrower or any
other Person may be destroyed or diminished by the exercise of any such remedy.

 

8



--------------------------------------------------------------------------------

8. Application of Payments. Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower, any
Guarantor or any other Person or realized from any security in such manner and
in such priority as Lender in its sole judgment shall see fit to the
Obligations.

9. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

10. Covenants of Guarantors. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.

11. Rights of Set-off. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default under the Note or the other Loan Documents,
Lender may at any time and without notice to Guarantors set-off and apply the
whole or any portion or portions of any or all deposits (general or specific,
time or demand, provisional or final, regardless of currency, maturity, or
branch of Lender where the deposits are held) now or hereafter held by Lender
against amounts payable under this Guaranty, whether or not any other person or
persons could also withdraw money therefrom.

12. Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of any Guarantor can be released or waived by Lender except as
provided in Section 27 of the Credit Agreement. This Guaranty shall be
irrevocable by Guarantors until all indebtedness guaranteed hereby has been
completely repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Note, the Letters of Credit and the Loan Documents
have been completely performed and the Lenders have no further obligation to
advance Loans or issue Letters of Credit under the Credit Agreement.

 

9



--------------------------------------------------------------------------------

13. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this Section 13 referred
to as “Notice”), but specifically excluding to the maximum extent permitted by
law any notices of the institution or commencement of foreclosure proceedings,
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by electronic mail, and addressed
as follows:

The address of Lender is:

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Tayven Hike

Email: Tayven_Hike@KeyBank.com

With a copy to:

Dentons US LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Email: bill.timmons@dentons.com

The address of Guarantors is:

c/o Mid-America Apartment Communities, Inc.

6589 Poplar Avenue

Memphis, Tennessee 38138

Attn: Andrew Schaeffer

Email: andrew.schaeffer@maac.com

With a copy to:

Bass, Berry & Sims, PLC

100 Peabody Place, Suite 900

Memphis, Tennessee 38103

Attention: T. Gaillard Uhlhorn

Email: guhlhorn@bassberry.com

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid upon being sent and confirmation of receipt, or if transmitted by
electronic mail, as provided in Section 19(c) of the Credit Agreement. The time
period in which a response to such Notice must be given or any action taken with
respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as

 

10



--------------------------------------------------------------------------------

disclosed on the return receipt, or with respect to electronic mail, following
receipt as provided in Section 19(c) of the Credit Agreement. Rejection or other
refusal to accept or the inability to deliver because of changed address for
which no notice was given shall be deemed to be receipt of the Notice sent. By
giving at least five (5) days’ prior Notice thereof, Borrower, Guarantors or
Lenders shall have the right from time to time and at any time during the term
of this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America

14. Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15. CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 14
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR
TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD

 

11



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH 15. EACH GUARANTOR
ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH
THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR
FREE, KNOWING AND VOLUNTARY ACT.

16. Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns. No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of Lender.

17. Assignment by Lender. This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

18. Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19. Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.

20. No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

22. Ratification. Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Credit Agreement as if the same were more fully set forth herein.

23. Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

24. Fair Consideration. The Guarantors represent that the Guarantors are engaged
in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

25. Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26. Condition of Borrower. Without reliance on any information supplied by the
Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

[CONTINUED ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
    day of             , 201    .

 

[INSERT GUARANTORS:]                                   
                                                    , a  

 

By:  

 

Name:  

 

Title:  

 

  (SEAL)

SIGNATURES CONTINUED ON NEXT PAGE

 

[Signature Page to Unconditional Guaranty of Payment and Performance –
KeyBank/MAA 2015]



--------------------------------------------------------------------------------

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

 

KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Unconditional Guaranty of Payment and Performance –
KeyBank/MAA 2015]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                     (“Assignor”), and
                    (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Second Amended and Restated Credit
Agreement dated as of October 15, 2015, by and among Mid-America Apartments,
L.P. (the “Borrower”), the other lenders that are or may become a party thereto,
and KeyBank National Association, individually and as Agent (the “Loan
Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, [all][a portion] of its Revolving Credit Note in the amount of
$            representing a $            Commitment, and a             percent
(    %) Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Loan Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
Loans and participations in Letters of Credit with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Loan Agreement having a Commitment Percentage equal to the amount of the
respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make Revolving Credit Loans to the Borrower and participate in

 

I-1



--------------------------------------------------------------------------------

Letters of Credit with respect to the Assigned Interests and to indemnify the
Agent as provided therein (such obligations, together with all other obligations
set forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $            and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $            , and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor. Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the Guarantors, if any, or the
continued existence, sufficiency or value of any collateral or any assets of the
Borrower or the Guarantors, if any, which may be realized upon for the repayment
of the Loans, or the performance or observance by the Borrower or the
Guarantors, if any, of any of their respective obligations under the Loan
Documents to which it is a party or any other instrument or document delivered
or executed pursuant thereto or in connection with the Loan; other than that it
is the legal and beneficial owner of, or has the right to assign, the interests
being assigned by it hereunder and that such interests are free and clear of any
adverse claim.

(b) Assignor requests that the Agent obtain replacement Revolving Credit Notes
for each of Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors, if any, and the value of
the assets of the Borrower and the Guarantors, if any, and taking or not taking
action under the Loan Documents and any intercreditor agreement among the
Lenders and the Agent (the “Intercreditor Agreement”); (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents and the Intercreditor Agreement; (e) agrees that, by this
Assignment, Assignee has become a

 

I-2



--------------------------------------------------------------------------------

party to and will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents and the Intercreditor Agreement are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or the
Guarantors, if any, and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender or a natural person, (g) agrees that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any United
States federal income taxes and (h) if Assignee is an assignee of any portion of
the Revolving Credit Notes, Assignee has a net worth or unfunded commitments as
of the date hereof of not less than $100,000,000.00 unless waived in writing by
the Borrower and Agent as required by the Credit Agreement. Assignee agrees that
the Borrower may rely on the representation contained in Section 4(i).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                     (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

I-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:   

 

  

 

   Attn:  

 

   Email:  

 

 

Domestic Lending Office:   Same as above Eurodollar Lending Office:   Same as
above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND BE, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

  Title: ASSIGNOR: By:  

 

  Title:

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:  

 

  Title:   CONSENTED TO BY: 1 MID-AMERICA APARTMENTS, L.P., a Tennessee limited
liability company By:   Mid-America Apartment Communities,   Inc., a Tennessee
corporation   By:  

 

  Name:  

 

  Title:  

 

 

1  Insert signature block of Borrower to extent required by Credit Agreement.

 

1-5



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the     day
of             , 201    by and among MID-AMERICA APARTMENTS, L.P., a Tennessee
limited partnership (“Borrower”),                     , a                     ,
and                     , a                     , (such entities, together with
any other parties joining this Agreement as Guarantors, are sometimes
hereinafter referred to individually as a “Guarantor” and collectively as
“Guarantors”; and the Borrower and the Guarantors are sometimes hereinafter
referred to individually as a “Contributing Party” and collectively as the
“Contributing Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of October 15, 2015, among the Borrower, KeyBank National Association
(“KeyBank”), the other lending institutions which are or may hereafter become a
party thereto (KeyBank together with such other lending institutions are
hereinafter referred to collectively as the “Lenders”), and KeyBank, as Agent
(the “Agent”) (such agreement, as the same may from time to time be amended,
modified, restated or extended, being hereinafter referred to as the “Credit
Agreement”), the Lenders have agreed to extend financial accommodations to the
Borrower;

WHEREAS, pursuant to the terms of the Credit Agreement, the Guarantors are
required to deliver the Guaranty, pursuant to which the Guarantors have agreed
to guarantee the respective obligations described in the Guaranty;

WHEREAS, the Guarantors are direct or indirect wholly owned subsidiaries of the
Borrower or Controlled JV Entities; and

WHEREAS, the Guarantors are engaged in common business enterprises related to
those of the Borrower and each Guarantor will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and issue Letters of
Credit and the Contributing Parties to execute and deliver the Loan Documents to
which they are a party, it is agreed as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

2. Contribution.

(a) To the extent that the Borrower or a Guarantor shall make a payment (a
“Payment”) of a portion of the Obligations, then the Borrower or the Guarantor
that made the

 

J-1



--------------------------------------------------------------------------------

Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, the other Contributing Parties in an amount equal to the lesser
of (a) the amount derived by subtracting from any such Payment the “Allocable
Amount” (as defined herein) of such Contributing Party, and (b) the “Allocable
Amount” (as defined herein) for the other Contributing Parties.

(b) As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable Payment
without (i) rendering such Contributing Party “insolvent” within the meaning of
Section 101(32) of the Federal Bankruptcy Code (the “Bankruptcy Code”) or
Section 2 of either the Uniform Fraudulent Transfer Act (the “UFTA”) or the
Uniform Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and
transfer laws of the State of New York or such other jurisdiction whose laws
shall be determined to apply to the transactions contemplated by this Agreement
(the “Applicable State Fraudulent Conveyance Laws”), (ii) leaving such
Contributing Party with unreasonably small capital, within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 5 of the
UFCA or the Applicable State Fraudulent Conveyance Laws, or (iii) leaving such
Contributing Party unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 6 of
the UFCA or the Applicable State Fraudulent Conveyance Laws.

3. No Impairment. This Agreement is intended only to define the relative rights
of the Contributing Parties, and nothing set forth in this Agreement is intended
to or shall reduce or impair the obligations of any Contributing Party to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the applicable Loan Documents.

4. Rights Constitute Assets. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets in favor of
each Contributing Party.

5. Effectiveness. This Agreement shall become effective upon its execution by
each of the Contributing Parties and shall continue in full force and effect and
may not be terminated or otherwise revoked by any Contributing Party until all
of the Obligations shall have been indefeasibly paid in full (in lawful money of
the United States of America) and discharged, all Letters of Credit are returned
undrawn, and the Credit Agreement and financing arrangements evidenced and
governed by the Credit Agreement shall have been terminated.

6. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER, GUARANTORS,
AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. BORROWER AND EACH
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER

 

J-2



--------------------------------------------------------------------------------

THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 6.
BORROWER AND EACH GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS SECTION 6 WITH LEGAL COUNSEL AND THAT BORROWER AND EACH GUARANTOR
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

7. This Agreement shall, pursuant to New York General Obligations Law Section 5
1401, be governed by and construed in accordance with the laws of the State of
New York.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Guarantors have executed and delivered
this Agreement, under seal, as of the date first above written.

 

BORROWER: MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership By:  
Mid-America Apartment Communities, Inc.,   a Tennessee corporation, its sole
general partner   By:  

 

  Name:  

 

  Title:  

 

    (SEAL) GUARANTORS: [TO BE INSERTED]

 

a  

 

By:  

 

Name:  

 

Title:  

 

  (SEAL)

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 15, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Mid-America
Apartments, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(2) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    

 

K-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 15, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Mid-America
Apartments, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    

 

K-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 15, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Mid-America
Apartments, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    

 

K-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 15, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Mid-America
Apartments, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under §18.1 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Agent, and (2) the undersigned shall have at all times
furnished Borrower and Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    

 

K-4 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment
Percentage  

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Tayven Hike

Email: Tayven_Hike@KeyBank.com

   $ 75,000,000.00         10.00 % 

LIBOR Lending Office

Same as Above

     

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Email: brandon.barry@wellsfargo.com

   $ 75,000,000.00         10.00 % 

LIBOR Lending Office

Same as Above

     

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Jason Guan

Email: jason.guan@jpmorgan.com

   $ 75,000,000.00         10.00 % 

LIBOR Lending Office

Same as Above

     

PNC Bank, National Association

500 First Avenue (P7-PFSC-04-V)

Pittsburgh, PA 15219

Attention: Andy White

Email: andrew.white@pnc.com

   $ 65,000,000.00         8.67 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment
Percentage  

U.S. Bank National Association

1100 Abernathy Road, #1250

Atlanta, GA 30328

Attention: Lee Hord

Email: lee.hord@usbank.com

   $ 65,000,000.00         8.67 % 

LIBOR Lending Office

Same as Above

     

Regions Bank

1900 Fifth Avenue North, 15th Floor

Birmingham, AL 35203

Attention: Barrett Vawter

Email: Barrett.Vawter@regions.com

   $ 60,000,000.00         8.00 % 

LIBOR Lending Office

Same as Above

     

Bank of Montreal, Chicago Branch

100 High Street, 26th Floor

Chicago, IL 60603

Attention: Lloyd Baron

Email: Lloyd.Baron@bmo.com

   $ 60,000,000.00         8.00 % 

LIBOR Lending Office:

Same as Above

     

Fifth Third Bank, an Ohio Banking Corporation

222 S. Riverside Plaza, 30th Floor

Chicago, IL 60606

Attention: Mick Perillo

Email: Michael.Perillo@53.com

   $ 60,000,000.00         8.00 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment
Percentage  

Citibank, N.A.

388 Greenwich Street, 23rd Floor

New York, NY 10013

Attention: David Bouton

Email: david.bouton@citi.com

   $ 40,000,000.00         5.33 % 

LIBOR Lending Office

Same as Above

     

Branch Banking & Trust Company

200 West Second Street, 16th Floor

Winston-Salem, NC 27101

Attention: Brad Bowen

Email: B.Bowen@bbandt.com

   $ 35,000,000.00         4.67 % 

LIBOR Lending Office

Same as Above

     

Capital One, N.A.

1680 Capital One Drive, 10th Floor

McLean, VA 22102

Attention: Jessica Schneickert

Email: Jessica.Schneikert@capitalone.com

   $ 35,000,000.00         4.67 % 

LIBOR Lending Office

Same as Above

     

Mizohu Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Snehit Shetty

Email: Snehit.Shetty@mizuhocbus.com

   $ 35,000,000.00         4.67 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA 30308

Attention: Francine Glandt

Email: Francine.Glandt@SunTrust.com

   $ 35,000,000.00         4.67 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment
Percentage  

First Tennessee Bank National Association

165 Madison Avenue, 10th Floor

Memphis, TN 38103

Attention: Kevin Briske

Email: KMBriske@firsttennessee.com

   $ 20,000,000.00         2.67 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, AL 35209

Attention: David Bowman

Email: DAVIDBOWMAN@synovus.com

   $ 15,000,000.00         2.00 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

  Total    $ 750,000,000.00         100.0 %    

 

 

    

 

 

 

 

* Percentages may not equal 100% due to rounding.

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

SCHEDULE 1.2

INITIAL UNENCUMBERED PROPERTIES

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

Property Name

 

Address

 

City

 

State

  

Zip

 

Legal Entity

Colonial Village at Waters Edge   9989 Dorchester Road   Summerville   SC   
29485   Colonial Properties Services Inc. Cypress Village   23833G Cypress Manor
  Orange Beach   AL    36561   CPSI-UCO Cypress Village II LLC Colonial Reserve
at Frisco Bridges   3150 Avenue of the Stars   Frisco   TX    75034   CRLP
Frisco Bridges LLC Calais Forest   500 Napa Valley Road   Little Rock   AR   
72211   MAA Arkansas REIT LLC Napa Valley   501 Napa Valley Road   Little Rock  
AR    72211   MAA Arkansas REIT LLC Palisades at Chenal Valley   1501 Rahling
Road   Little Rock   AR    72223   MAA Arkansas REIT LLC Ridge at Chenal Valley
  5400 Chenoceau Boulevard   Little Rock   AR    72223   MAA Arkansas REIT LLC
Westside Creek   4710 Sam Peck Road   Little Rock   AR    72223   MAA Arkansas
REIT LLC 1225 South Church   1225 South Church Street   Charlotte   NC    28203
  Mid-America Apartments, LP Adalay Bay   101 Sabal Palm Lane   Chesapeake   VA
   23320   Mid-America Apartments, LP Alamo Ranch   11585 Alamo Ranch Parkway  
San Antonio   TX    78253   Mid-America Apartments, LP Allure at Brookwood   40
Peachtree Valley Road Northeast   Atlanta   GA    30309   Mid-America
Apartments, LP Allure in Buckhead Village   360 Pharr Road   Atlanta   GA   
30305   Mid-America Apartments, LP Ashley Park   6901 Marlowe Road   Richmond  
VA    23225   Mid-America Apartments, LP Atlantic Crossing   9825 Gate Parkway
North   Jacksonville   FL    32246   Mid-America Apartments, LP Avala at
Savannah Quarters   300 Blue Moon Crossing   Pooler   GA    31322   Mid-America
Apartments, LP Aventura at Indian Lake   245 Indian Lake Boulevard  
Hendersonville   TN    37075   Mid-America Apartments, LP Balcones Woods   11215
Research Boulevard   Austin   TX    78759   Mid-America Apartments, LP Birchall
at Ross Bridge   100 Birchall Lane   Hoover   AL    35226   Mid-America
Apartments, LP Boulder Ridge   1515 Cannon Parkway   Roanoke   TX    76262  
Mid-America Apartments, LP Brentwood Downs   One Derby Trace   Nashville   TN   
37211   Mid-America Apartments, LP Bulverde Oaks   3515 Canyon Parkway   San
Antonio   TX    78259   Mid-America Apartments, LP Cascade at Fall Creek   8330
North Sam Houston
Parkway East   Humble   TX    77396   Mid-America Apartments, LP Cityscape at
Market Center   3825 Mapleshade Ln.   Plano   TX    75075   Mid-America
Apartments, LP Colonial Grand at Ashton Oaks   300 South A.W. Grimes Blvd  
Round Rock   TX    78664   Mid-America Apartments, LP Colonial Grand at Autumn
Park   7029 West Friendly Avenue   Greensboro   NC    27410   Mid-America
Apartments, LP Colonial Grand at Ayrsley   9005 Lenox Pointe Drive   Charlotte  
NC    28273   Mid-America Apartments, LP Colonial Grand at Berkeley Lake   100
Bradford Creek Trail   Duluth   GA    30096   Mid-America Apartments, LP
Colonial Grand at Canyon Pointe   9715 FM 620 North   Austin   TX    78726  
Mid-America Apartments, LP Colonial Grand at Commerce Park   3785 Ladson Road  
North Charleston   SC    29456   Mid-America Apartments, LP Colonial Grand at
Cornelius   19401 Carrington Club Drive   Cornelius   NC    28031   Mid-America
Apartments, LP Colonial Grand at Cypress Cove   3590 Mary Ader Avenue  
Charleston   SC    29414   Mid-America Apartments, LP Colonial Grand at Desert
Vista   3305 E. Rome Boulevard   North Las Vegas   NV    89086   Mid-America
Apartments, LP Colonial Grand at Double Creek   11001 South 1st Street   Austin
  TX    78748   Mid-America Apartments, LP Colonial Grand at Hammocks   25
Johnny Mercer Blvd   Savannah   GA    31410   Mid-America Apartments, LP
Colonial Grand at Hampton Preserve   6398 Colonial Grand Drive   Tampa   FL   
33647   Mid-America Apartments, LP Colonial Grand at Heather Glen   13184
Heather Moss Drive   Orlando   FL    32837   Mid-America Apartments, LP Colonial
Grand at Inverness Commons   5332 East Baseline Road   Mesa   AZ    85206  
Mid-America Apartments, LP Colonial Grand at Lake Mary   225 Sunlight Lane  
Lake Mary   FL    32746   Mid-America Apartments, LP Colonial Grand at Lakewood
Ranch   8100 Natures Way   Bradenton   FL    34202   Mid-America Apartments, LP
Colonial Grand at Legacy Park   8810 Legacy Park Drive   Charlotte   NC    28269
  Mid-America Apartments, LP Colonial Grand at Matthews Commons   905 Matthews
Commons Drive   Matthews   NC    28105   Mid-America Apartments, LP Colonial
Grand at McDaniel Farm   3355 McDaniel Road   Duluth   GA    30096   Mid-America
Apartments, LP Colonial Grand at OldTown Scottsdale   2929 N. 70th Street  
Scottsdale   AZ    85251   Mid-America Apartments, LP Colonial Grand at Onion
Creek   1901 Onion Creek Parkway   Austin   TX    78748   Mid-America
Apartments, LP Colonial Grand at Palm Vista   6300 McCarran Street   North Las
Vegas   NV    89081   Mid-America Apartments, LP Colonial Grand at Pleasant Hill
  2500 Pleasant Hill Road   Duluth   GA    30096   Mid-America Apartments, LP
Colonial Grand at Quarterdeck   550 Harbor Cove Lane   Charleston   SC    29412
  Mid-America Apartments, LP Colonial Grand at Randal Lakes   9200 Randal Park
Boulevard   Orlando   FL    32832   Mid-America Apartments, LP Colonial Grand at
Research Park   400 Stone Lion Drive   Durham   NC    27703   Mid-America
Apartments, LP Colonial Grand at River Plantation   4130 Plantation Trace Drive
  Duluth   GA    30096   Mid-America Apartments, LP Colonial Grand at Riverchase
Trails   1000 Riverchase Trail   Birmingham   AL    35244   Mid-America
Apartments, LP Colonial Grand at Scottsdale   6400 E Thomas Rd   Scottsdale   AZ
   85251   Mid-America Apartments, LP Colonial Grand at Silverado   3001
Colonial Parkway   Cedar Park   TX    78613   Mid-America Apartments, LP
Colonial Grand at Silverado Reserve   3000 Colonial Parkway   Cedar Park   TX   
78613   Mid-America Apartments, LP Colonial Grand at Town Park Reserve   1050
Colonial Grand Lane   Lake Mary   FL    32746   Mid-America Apartments, LP
Colonial Grand at Traditions   6061 Colonial Parkway   Gulf Shores   AL    36542
  Mid-America Apartments, LP Colonial Grand at University Center   608
McCullough Drive   Charlotte   NC    28262   Mid-America Apartments, LP Colonial
Grand at Wells Branch   1630 Wells Branch Parkway   Austin   TX    78728  
Mid-America Apartments, LP Colonial Grand at Windermere   11598 Lachlan Lane  
Windermere   FL    34786   Mid-America Apartments, LP Colonial Reserve at Las
Colinas   350 East Las Colinas Boulevard   Irving   TX    75039   Mid-America
Apartments, LP Colonial Reserve at Medical District   2222 Medical District Dr  
Dallas   TX    75235   Mid-America Apartments, LP Colonial Reserve at South End
  2800 South Boulevard   Charlotte   NC    28209   Mid-America Apartments, LP  
         Colonial Village at Beaver Creek   1000 Creekside Drive   Apex   NC   
27502   Mid-America Apartments, LP Colonial Village at Chancellor Park   8215
University Ridge   Charlotte   NC    28213   Mid-America Apartments, LP Colonial
Village at Chase Gayton   100 Chase Gayton Drive   Richmond   VA    23238  
Mid-America Apartments, LP Colonial Village at Deerfield   910 Constitution
Drive   Durham   NC    27705   Mid-America Apartments, LP Colonial Village at
Glen Eagles   200 Braehill Terrace Drive   Winston-Salem   NC    27104  
Mid-America Apartments, LP Colonial Village at Grapevine   2300 Grayson Drive  
Grapevine   TX    76051   Mid-America Apartments, LP Colonial Village at
Greenbrier   1 Greenbrier Drive   Fredericksburg   VA    22401   Mid-America
Apartments, LP Colonial Village at Greentree   10725 Abercorn Street Extention  
Savannah   GA    31419   Mid-America Apartments, LP Colonial Village at Hampton
Glen   4118 Whitford Circle   Glen Allen   VA    23060   Mid-America Apartments,
LP



--------------------------------------------------------------------------------

Colonial Village at Hampton Pointe   1916 Sam Rittenberg Blvd   Charleston   SC
   29407   Mid-America Apartments, LP Colonial Village at Harbour Club   226
Birch Lake Road   Virginia Beach   VA    23451   Mid-America Apartments, LP
Colonial Village at Huntington   505 Mall Blvd   Savannah   GA    31406  
Mid-America Apartments, LP Colonial Village at Main Park   1303 South Main
Street   Duncanville   TX    75137   Mid-America Apartments, LP Colonial Village
at Marsh Cove   11400 White Bluff Road   Savannah   GA    31419   Mid-America
Apartments, LP Colonial Village at Mill Creek   5771 Stone Mill Drive  
Winston-Salem   NC    27105   Mid-America Apartments, LP Colonial Village at
South Tryon   7601 Holliswood Court   Charlotte   NC    28217   Mid-America
Apartments, LP Colonial Village at Stone Point   10900 Point South Drive  
Charlotte   NC    28273   Mid-America Apartments, LP Colonial Village at
Tradewinds   2 Tradewind Quay   Hampton   VA    23666   Mid-America Apartments,
LP Colonial Village at Trussville   90 Meadows Drive   Birmingham   AL    35235
  Mid-America Apartments, LP Colonial Village at Waterford   2801 Pavilion Place
  Midlothian   VA    23112   Mid-America Apartments, LP Colonial Village at
Westchase   1 Westchase Drive   Charleston   SC    29407   Mid-America
Apartments, LP Colonial Village at Windsor Place   101 Bridgetown Road   Goose
Creek   SC    29445   Mid-America Apartments, LP Colonial Village at Woodlake  
1000 Lydias Way   Durham   NC    27713   Mid-America Apartments, LP Coopers Hawk
  10275 Old St. Augustine Road   Jacksonville   FL    32257   Mid-America
Apartments, LP Copper Ridge   2001 Holly Parkway   Roanoke   TX    76262  
Mid-America Apartments, LP Corners at Crystal Lake   2700 Reynolda Road  
Winston-Salem   NC    27106   Mid-America Apartments, LP Courtyards at Campbell
  16500 Lauder Lane   Dallas   TX    75248   Mid-America Apartments, LP Deer Run
  3637 Trinity Mills   Dallas   TX    75287   Mid-America Apartments, LP Enclave
  710 East 7th Street   Charlotte   NC    28202   Mid-America Apartments, LP
Farmington Village   2100 Farm Springs Road   Summerville   SC    29483  
Mid-America Apartments, LP Georgetown Grove   1800 Grove Point Road   Savannah  
GA    31419   Mid-America Apartments, LP Grand Courtyards   525 West Westchester
Parkway   Grand Prarie   TX    75052   Mid-America Apartments, LP Grand Reserve
at Sunset Valley   5800 Brodie Lane   Austin   TX    78745   Mid-America
Apartments, LP Grande View   7100 Sonya Drive   Bellevue   TN    37209  
Mid-America Apartments, LP Haven at Blanco   15150 Blanco Road   San Antonio  
TX    78232   Mid-America Apartments, LP Haven at Prairie Trace   13601 Foster
Street   Overland Park   KS    66223   Mid-America Apartments, LP Highland Ridge
  3549 Rutherford Road   Taylors   SC    29687   Mid-America Apartments, LP
Highlands of West Village Phase 2   4600 West Village Place   Smyrna   GA   
30080   Mid-America Apartments, LP Highwood   2401 Ohio Drive   Plano   TX   
75093   Mid-America Apartments, LP Hue   300 West Hargett Street   Raleigh   NC
   27601   Mid-America Apartments, LP Hunters Ridge at Deerwood   10100
Baymeadows Road   Jacksonville   FL    32256   Mid-America Apartments, LP Lake
Lanier Club   1701 Dawsonville Highway   Gainesville   GA    30501   Mid-America
Apartments, LP Lakepointe   2334 Lake Park Road   Lexington   KY    40502  
Mid-America Apartments, LP Lakeshore Landing   2144 Lakeshore Drive   Ridgeland
  MS    39157   Mid-America Apartments, LP Lakeside Apartments   8700 Southside
Boulevard   Jacksonville   FL    32256   Mid-America Apartments, LP Lane at
Towne Crossing   4035 Towne Crossing Boulevard   Mesquite   TX    75150  
Mid-America Apartments, LP Legends at Lowes Farm   1400 North State Highway 360
  Mansfield   TX    76063   Mid-America Apartments, LP Los Rios Park   4701 14th
Street   Plano   TX    75074   Mid-America Apartments, LP Market Station   240
West 2nd Street   Kansas City   MO    64105   Mid-America Apartments, LP
Milstead Village   3355 George Busbee Parkway   Kennesaw   GA    30144  
Mid-America Apartments, LP Monthaven Park   126 Monthaven Boulevard  
Hendersonville   TN    37075   Mid-America Apartments, LP Northwood Place   500
Tish Circle   Arlington   TX    76006   Mid-America Apartments, LP Park Estate  
960 Catbird Court   Memphis   TN    38119   Mid-America Apartments, LP Park
Place   110 Southport Road   Spartanburg   SC    29306   Mid-America Apartments,
LP Park Place Houston   15200 Park Row   Houston   TX    77084   Mid-America
Apartments, LP Radius   900 Radius Way   Newport News   VA    23602  
Mid-America Apartments, LP Ranchstone   10901 Ranchstone Drive   Houston   TX   
77064   Mid-America Apartments, LP Reflection Pointe   2945 Layfair Drive  
Flowood   MS    39232   Mid-America Apartments, LP Remington Hills   1201 Meadow
Creek Drive   Irving   TX    75038   Mid-America Apartments, LP Reserve at
Woodwind Lakes   14555 Philippine Street   Houston   TX    77040   Mid-America
Apartments, LP Residences at Burlington Creek   6001 NW 63rd Street   Kansas
City   MO    64151   Mid-America Apartments, LP Retreat at Lake Nona   10203
Falcon Parc Boulevard   Orlando   FL    32832   Mid-America Apartments, LP
Retreat at Vintage Park   19939 Chasewood Park Drive   Houston   TX    77070  
Mid-America Apartments, LP Retreat at West Creek   1000 Wilkes Ridge Parkway
Place   Richmond   VA    23233   Mid-America Apartments, LP Rivers Walk   301
Seaport Lane   Mt. Pleasant   SC    29464   Mid-America Apartments, LP Runaway
Bay   800 Runaway Bay Drive   Mt. Pleasant   SC    29464   Mid-America
Apartments, LP Sanctuary at Oglethorpe   3070 Ashford Dunwoody Road   Atlanta  
GA    30319   Mid-America Apartments, LP Seasons at Celebrate Virginia   2001
Dogwood Drive   Fredericksburg   VA    22401   Mid-America Apartments, LP
Silverado at Brushy Creek   11300 Parmer Lane West   Cedar Park   TX    78613  
Mid-America Apartments, LP Sky View Ranch   4632 East Germann Road   Gilbert  
AZ    85297   Mid-America Apartments, LP Skysong   1301 N. Scottsdale Road  
Scottsdale   AZ    85257   Mid-America Apartments, LP Spring Creek   10 Capewood
Road   Simpsonville   SC    29680   Mid-America Apartments, LP St. Augustine at
the Lake   11001 Old St. Augustine Road   Jacksonville   FL    32257  
Mid-America Apartments, LP Stassney Woods   1800 East Stassney Lane   Austin  
TX    78744   Mid-America Apartments, LP Station Square at Cosner’s Corner  
9419 Cumberland Drive   Fredericksburg   VA    22408   Mid-America Apartments,
LP Stonefield Commons   3105 District Ave   Charlottesville   VA    22901  
Mid-America Apartments, LP Stonemill Village   850 Washburn Avenue   Louisville
  KY    40222   Mid-America Apartments, LP Talus Ranch   32615 North Valley
Parkway   Phoenix   AZ    85085   Mid-America Apartments, LP Tanglewood   2418
Marchbanks Avenue   Anderson   SC    29621   Mid-America Apartments, LP
Tattersall at Tapestry Park   9734 Tapestry Park Circle   Jacksonville   FL   
32246   Mid-America Apartments, LP Terraces at Fieldstone   50 Loch Haven Drive
  Conyers   GA    30013   Mid-America Apartments, LP Terraces at Towne Lake  
1345 Towne Lake Hills South Drive   Woodstock   GA    30189   Mid-America
Apartments, LP



--------------------------------------------------------------------------------

The Club at Panama Beach   98 Richard Jackson Boulevard   Panama City Beach   FL
   32407   Mid-America Apartments, LP The Edge at Lyon’s Gate   3301 East Ray
Road   Gilbert   AZ    85236   Mid-America Apartments, LP The Fairways   350
Powell Road   Columbia   SC    29203   Mid-America Apartments, LP The Hamptons
at Hunton Park   3100 Stone Arbor Lane   Glen Allen   VA    23059   Mid-America
Apartments, LP The Links at Carrollwood   14009 Clubhouse Circle   Tampa   FL   
33618   Mid-America Apartments, LP The Oaks at Wilmington Island   909 Penn
Waller Road   Savannah   GA    31410   Mid-America Apartments, LP The Paddock
Club at Providence   685 Providence Main Street Northwest   Huntsville   AL   
35806   Mid-America Apartments, LP The Paddock Club Brandon   921 Paddock Club
Drive   Brandon   FL    33511   Mid-America Apartments, LP The Paddock Club
Gainesville   1105 Fort Clarke Boulevard   Gainesville   FL    32606  
Mid-America Apartments, LP The Paddock Club Mandarin   3900 Old Field Crossing
Drive   Jacksonville   FL    32223   Mid-America Apartments, LP The Paddock Club
Murfreesboro   150 West Thompson Lane   Murfreesboro   TN    37129   Mid-America
Apartments, LP The Paddock Club Tallahassee   1900 Centre Pointe Boulevard  
Tallahassee   FL    32308   Mid-America Apartments, LP The Park at Hermitage  
5900 Old Hickory Boulevard   Hermitage   TN    37076   Mid-America Apartments,
LP The Preserve at Brier Creek   8400 Brass Mill Lane   Raleigh   NC    27617  
Mid-America Apartments, LP The Preserve at Coral Square   9111 Ramblewood Drive
  Coral Springs   FL    33071   Mid-America Apartments, LP The Providence at
Brier Creek   10100 Donerail Way   Raleigh   NC    27617   Mid-America
Apartments, LP The Reserve at Dexter Lake   1505 Dexter Lake Drive   Cordova  
TN    38016   Mid-America Apartments, LP The Retreat at Magnolia Parke   4170 NW
50th Terrace   Gainesville   FL    32606   Mid-America Apartments, LP The Woods
on Barton Skyway   2901 Barton Skyway   Austin   TX    78746   Mid-America
Apartments, LP Times Square at Craig Ranch   7951 Collin McKinney Parkway  
McKinney   TX    75070   Mid-America Apartments, LP Township in Hampton Woods  
260 Marcella Road   Hampton   VA    23666   Mid-America Apartments, LP Travis
Station   6600 Ed Bluestein   Austin   TX    78723   Mid-America Apartments, LP
Venue at Cool Springs   1001 Midwood Street   Franklin   TN    37067  
Mid-America Apartments, LP Village Oaks   8425 Montravail Circle   Temple
Terrace   FL    33637   Mid-America Apartments, LP Villages of Kirkwood   12840
South Kirkwood   Stafford   TX    77477   Mid-America Apartments, LP Windridge  
1175 Pineville Road   Chattanooga   TN    37405   Mid-America Apartments, LP
Greenwood Forest   12820 Greenwood Forest Drive   Houston   TX    77066  
Mid-America Apartments, LP Colonial Grand at Brier Falls   10200 Crichton Street
  Raleigh   NC    27617   Parkside Drive LLC Colonial Grand at Fairview   344
Murray Farm Road   Fairview   TX    75069   Parkside Drive LLC Colonial Grand at
Hebron   1701 Hebron Pkwy East   Carrollton   TX    75010   Parkside Drive LLC
Colonial Village at Timber Crest   2025 Timber Oaks Lane   Charlotte   NC   
28212   Timber Crest Apartments, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.3

EXISTING CREDIT FACILITIES

1. The Existing Credit Agreement.

 

Schedule 1.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.4

EXISTING LETTERS OF CREDIT

 

Schedule 1.4 – Page 1



--------------------------------------------------------------------------------

Schedule 1.4

LC#: S321922000A

Beneficiary Name: Pennsylvania Manufacturers Association and Insurance Company

Current Face Amount: $160,000.00

Expiry Date: 11/1/2016

LC#: S321924000A

Beneficiary Name: Pennsylvania Manufacturers Association and Insurance Company

Current Face Amount: $600,000.00

Expiry Date: 11/1/2016

LC#: S321925000A

Beneficiary Name: The Travelers Indemnity Company

Current Face Amount: $648,000.00

Expiry Date: 11/1/2016

LC#: S322949000A

Beneficiary Name: Parrish of St. Tammany

Current Face Amount: $1,140,000.00

Expiry Date: 02/29/2016

LC#: S322959000A

Beneficiary Name: The Travelers Indemnity Company

Current Face Amount: $730,000.00

Expiry Date: 12/11/2016



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

NONE

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

NONE

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.18(a)

BORROWER’S SUBSIDIARIES

 

Schedule 6.18(a) – Page 1



--------------------------------------------------------------------------------

Schedule 6.18(a)

 

LOGO [g740561.jpg]



--------------------------------------------------------------------------------

Schedule 6.18(a)

 

LOGO [g740562.jpg]



--------------------------------------------------------------------------------

Schedule 6.18(a)

 

LOGO [g740563.jpg]



--------------------------------------------------------------------------------

Schedule 6.18(a)

 

LOGO [g740564.jpg]



--------------------------------------------------------------------------------

Schedule 6.18(a)

 

LOGO [g740565.jpg]



--------------------------------------------------------------------------------

SCHEDULE 6.18(b)

UNCONSOLIDATED ENTITIES OF BORROWER AND ITS SUBSIDIARIES

 

Schedule 6.18(b) — Page 1



--------------------------------------------------------------------------------

Schedule 6.18(b)

Unconsolidated Entities

As of September 30, 2015

Note: Total number of properties may be overstated as phases

may be owned by separate legal entities from time to time.

 

LOGO [g740567.jpg]



--------------------------------------------------------------------------------

SCHEDULE 7.18

EXISTING INDEBTEDNESS

Third Amended and Restated Master Credit Facility Agreement with Prudential
Multifamily Mortgage, Inc. and Fannie Mae dated January 4, 2010 (Liability as
Co-Borrower and Guarantor)

Private Placement Notes (defined herein) (Liability as Guarantor only)

Guaranty of Non-Recourse Exclusions with respect to:

Multifamily Note – CME and Multifamily Mortgage, Assignment of Rents and
Security Agreement (Freddie Mac) dated September 30, 2010 (Park Crest at
Innisbrook)

Multifamily Note – CME and Multifamily Mortgage, Assignment of Rents and
Security Agreement (Freddie Mac) dated September 30, 2010 (Alta Brookwood)

Multifamily Note – CME and Multifamily Mortgage, Assignment of Rents and
Security Agreement (Freddie Mac) dated September 30, 2010 (Avondale at Kennesaw
Farms)

Multifamily Note – CME and Multifamily Mortgage, Assignment of Rents and
Security Agreement (Freddie Mac) dated September 30, 2010 (Verandas at Sam
Ridley)

Multifamily Note – CME and Multifamily Deed of Trust, Assignment of Rents and
Security Agreement & Fixture Filing (Freddie Mac) dated March 1, 2010 (Stone
Ranch at Westover Hills)

Promissory Note and Deed of Trust, Mortgage, Assignment of Leases and Rents and
Security Agreement with New York Life dated November 24, 2010 (Venue at
Stonebridge Ranch)

Promissory Note and Deed of Trust, Mortgage, Assignment of Leases and Rents and
Security Agreement with New York Life dated January 10, 2013 (Venue at
Stonebridge Ranch)

Guarantees of Existing Term Loan Agreements with KeyBank National Association,
U.S. Bank National Association and Wells Fargo Bank, National Association,
provided that none of such agreements may continue as permitted Indebtedness
under this Schedule 7.18 on the date that is ninety (90) days from the date of
this Agreement and thereafter

Guarantees of Swap Agreements to Mid-America Apartments, L.P. within the LIBOR
Hedges Portfolio with the following counterparties and maturity dates:

Wells Fargo Bank, N.A. maturing August 1, 2018

Wells Fargo Bank, N.A. maturing August 1, 2018

Wells Fargo Bank, N.A. maturing May 11, 2017

Wells Fargo Bank, N.A. maturing May 11, 2017

 

Schedule 7.18 – Page 1